Exhibit 10.2

 

Execution Version

 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

November 13, 2009

 

among

 

SELECT COMFORT CORPORATION,

 

The Lenders Party Hereto,

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Collateral Agent,

 

and

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

Definitions

1

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

19

SECTION 1.03.

Terms Generally

19

SECTION 1.04.

Accounting Terms; GAAP

20

 

 

 

ARTICLE II

The Credits

20

SECTION 2.01.

Commitments

20

SECTION 2.02.

Loans and Borrowings

21

SECTION 2.03.

Requests for Revolving Borrowings

21

SECTION 2.04.

Swingline Loans

22

SECTION 2.05.

Letters of Credit

23

SECTION 2.06.

Funding of Borrowings

28

SECTION 2.07.

Interest Elections

29

SECTION 2.08.

Termination and Reduction of Commitments

30

SECTION 2.09.

Repayment of Loans; Evidence of Debt

31

SECTION 2.10.

Prepayment of Loans

32

SECTION 2.11.

Fees

33

SECTION 2.12.

Interest

35

SECTION 2.13.

Alternate Rate of Interest

35

SECTION 2.14.

Increased Costs

36

SECTION 2.15.

Break Funding Payments

37

SECTION 2.16.

Taxes

37

SECTION 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

38

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders

41

SECTION 2.19.

Defaulting Lenders

41

 

 

 

ARTICLE III

Representations and Warranties

43

SECTION 3.01.

Organization; Powers

43

SECTION 3.02.

Authorization; Enforceability

43

SECTION 3.03.

Governmental Approvals; No Conflicts

43

SECTION 3.04.

Financial Condition; No Material Adverse Change

44

SECTION 3.05.

Properties

44

SECTION 3.06.

Litigation and Environmental Matters

44

SECTION 3.07.

Compliance with Laws and Agreements

45

SECTION 3.08.

Investment and Holding Company Status

45

SECTION 3.09.

Taxes

45

SECTION 3.10.

ERISA

45

SECTION 3.11.

Disclosure

45

SECTION 3.12.

Subsidiaries

46

SECTION 3.13.

Regulation U

46

SECTION 3.14.

Security Documents

46

SECTION 3.15.

Material Agreements

46

 

--------------------------------------------------------------------------------


 

SECTION 3.16.

Labor Relations

46

SECTION 3.17.

Related Agreements

47

 

 

 

ARTICLE IV

Conditions

47

SECTION 4.01.

Effective Date

47

SECTION 4.02.

Each Credit Event

48

 

 

 

ARTICLE V

Affirmative Covenants

49

SECTION 5.01.

Financial Statements; Ratings Change and Other Information

49

SECTION 5.02.

Notices of Material Events

50

SECTION 5.03.

Existence; Conduct of Business

51

SECTION 5.04.

Payment of Obligations

51

SECTION 5.05.

Maintenance of Properties; Insurance

51

SECTION 5.06.

Books and Records; Inspection Rights

51

SECTION 5.07.

Compliance with Laws

52

SECTION 5.08.

Use of Proceeds and Letters of Credit

52

SECTION 5.09.

Further Assurances

52

SECTION 5.10.

Appraisals

53

 

 

 

ARTICLE VI

Negative Covenants

53

SECTION 6.01.

Indebtedness

54

SECTION 6.02.

Liens

55

SECTION 6.03.

Fundamental Changes

56

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

56

SECTION 6.05.

Swap Agreements

57

SECTION 6.06.

Restricted Payments

57

SECTION 6.07.

Transactions with Affiliates

57

SECTION 6.08.

Restrictive Agreements

58

SECTION 6.09.

Maximum Leverage Ratio

58

SECTION 6.10.

EBITDA

58

SECTION 6.11.

Interest Coverage

59

SECTION 6.12.

Capital Expenditures

59

SECTION 6.13.

Fiscal Year

59

SECTION 6.14.

Restriction of Amendments to Certain Documents

59

SECTION 6.15.

Cash Usage

59

 

 

 

ARTICLE VII

Events of Default

60

 

 

 

ARTICLE VIII

The Administrative Agent and the Collateral Agent

62

 

 

 

SECTION 8.01.

Administrative Agent

62

SECTION 8.02.

Collateral Agent

64

SECTION 8.03.

Administrative Agent as UK Security Trustee

64

 

 

 

ARTICLE IX

Miscellaneous

65

SECTION 9.01.

Notices

65

SECTION 9.02.

Waivers; Amendments

66

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

67

 

ii

--------------------------------------------------------------------------------


 

SECTION 9.04.

Successors and Assigns

69

SECTION 9.05.

Survival

72

SECTION 9.06.

Counterparts; Integration; Effectiveness

72

SECTION 9.07.

Severability

72

SECTION 9.08.

Right of Setoff

73

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

73

SECTION 9.10.

WAIVER OF JURY TRIAL

73

SECTION 9.11.

Headings

74

SECTION 9.12.

Confidentiality

74

SECTION 9.13.

Interest Rate Limitation

75

SECTION 9.14.

USA PATRIOT Act

75

SECTION 9.15.

Amendment and Restatement

75

SECTION 9.16.

Restructuring Advisor

76

 

 

 

SCHEDULES:

 

 

 

 

 

 

Schedule 1.01 — Existing Letters of Credit

 

Schedule 2.01A — Existing Commitments

 

Schedule 2.01B — Commitments

 

Schedule 3.06 — Disclosed Matters

 

Schedule 3.12 — Subsidiaries

 

Schedule 6.01 — Existing Indebtedness

 

Schedule 6.02 — Existing Liens

 

Schedule 6.08 — Existing Restrictions

 

 

 

EXHIBITS:

 

 

 

Exhibit A — Form of Assignment and Assumption

 

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 13, 2009, among
SELECT COMFORT CORPORATION, the LENDERS party hereto, JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as Administrative Agent and Collateral Agent, and BANK OF
AMERICA, N.A., as Syndication Agent.

 

WHEREAS, Borrower, the Administrative Agent and certain financial institutions
(such financial institutions, the “Existing Lenders”) are party to a Credit
Agreement dated as of June 9, 2006 (as amended through the date hereof, the
“Existing Credit Agreement”); and

 

WHEREAS, Borrower, the Administrative Agent and the Existing Lenders have agreed
to amend and restate the Existing Credit Agreement to reflect the consummation
of the transactions contemplated by the Sterling Purchase Agreement on the
Effective Date, subject to the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties agree that the Existing Credit Agreement is hereby amended and restated
in its entirety as follows:

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.01.  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SPECIFIED BELOW:


 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Account” has the meaning assigned to such term in the Security Agreement.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Amended and Restated Credit Agreement, as further
amended, restated, modified or supplemented from time to time.

 

--------------------------------------------------------------------------------


 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall, for purposes of this
definition, be based on the rate appearing on the Reuters Screen LIBOR01
Page (or on any successor or substitute page) at approximately 11:00 a.m. London
time on such day (without any rounding).  Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.

 

“Applicable Lending Installation” is defined in Section 2.02(e).

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the total Commitments (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment.  If the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.

 

“Applicable Rate” means, for any day during the periods set forth below, the
rate per annum with respect to the type of Loan set forth below:

 

 

 

Applicable Rate

 

Period

 

ABR

 

LIBOR

 

Effective Date – 6/29/10

 

4.50

%

5.50

%

6/30/10 – 12/30/10

 

6.50

%

7.50

%

12/31/10 and thereafter

 

8.50

%

9.50

%

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Asset Disposition” means, as to any asset or right of the Borrower or any
Subsidiary, (a) any sale, transfer or other disposition thereof in a single
transaction or in a series of related transactions (other than (i) the sale of
inventory or products in the ordinary course of business or the sale of obsolete
or worn out property in the ordinary course of business, (ii) the making of
payments for property and services used by the Borrower or any Subsidiary in the
ordinary course of business, and (iii) the sale of Permitted Investments in the
ordinary course of business), (b) any loss, destruction or damage thereof or
(c) any condemnation, confiscation, requisition, seizure or taking thereof.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Bank Products Agreement” means those certain cash management service agreements
entered into from time to time between the Borrower or any of its Subsidiaries
and a Lender or its Affiliates in connection with any of the Bank Products.

 

“Bank Products” means any service or facility extended to the Borrower or any of
its Subsidiaries by any Lender or its Affiliates including: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards
(including, without limitation, any purchase cards extended to the Borrower or
any Subsidiary pursuant to the Corporate Card Agreement), (e) cash management,
including controlled disbursement, accounts or services, and Automated Clearing
House processing of electronic funds transfers through the direct Federal
Reserve Fedline system and (f) Swap Agreement transactions.

 

“Bank Products Obligations” means any and all obligations of the Credit Parties,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) in connection with Bank Products, including
all Swap Obligations.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Select Comfort Corporation, a Minnesota corporation.

 

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the currency in which such Eurodollar Loan is
denominated in the London interbank market or any other relevant jurisdiction.

 

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP, other than Capital Lease
Obligations permitted under Section 6.01(e); provided, that for purposes of
Section 6.12 only, Capital Expenditures shall include (without duplication)
amounts paid for, or reimbursed to, the Borrower or any Subsidiary by any
developer, landlord or other third party with respect to leasehold improvements
at any retail location leased by the Borrower or any Subsidiary that would
otherwise be required to be classified as a fixed or capital asset of the
Borrower and its Subsidiaries if paid for by the Borrower or its Subsidiaries.

 

3

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Charges” has the meaning set forth in Section 9.13.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all property with respect to which any security interests
have been granted pursuant to any Security Document, including, without
limitation, all Pledge Agreement Collateral and all cash delivered as collateral
pursuant to Section 2.05(j).

 

“Collateral Agent” means the Administrative Agent acting as collateral agent for
the Secured Creditors pursuant to the Security Documents.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01B or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Commitments is $55,000,000.

 

4

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Corporate Card Agreement” means that certain Bank of America Corporate Card
Agreement dated as of April 11, 2007 by and between FIA Card Services, N.A. and
the Borrower, together with any subsequent renewal or replacement of such
agreement with Bank of America or another entity reasonably satisfactory to the
Administrative Agent that provides similar financial arrangements to the
arrangements provided under the Bank of America Corporate Card Agreement, as
amended from time to time in accordance with the terms of this Agreement.

 

“Credit Card Program Agreement” means (i) that certain Amended and Restated
Private Label Consumer Credit Card Program Agreement dated as of December 14,
2005 among GE Money Bank, the Borrower and Select Comfort Retail Corporation (as
amended through the date hereof, the “Current GE Agreement”) and (ii) that
certain Help Card Agreement dated as of December 1, 2001 by and between the
Borrower and Dent-a-Med, Inc. d.b.a. The HELPcard (the “Current Help Card
Agreement”), in each case, together with any amendment, supplement, extension or
replacement thereof entered into in accordance with the terms of this Agreement
(including a replacement agreement with a new provider of credit card services
reasonably acceptable to the Administrative Agent), the terms of which relating
to the financial obligations of the Borrower and its Subsidiaries are reasonably
similar to those set forth in the Current GE Agreement or the Current Help Card
Agreement, as applicable.

 

“Credit Documents” means this Agreement, each promissory note, if any, delivered
pursuant to Section 2.09(e), the Subsidiary Guaranty and each Security Document.

 

“Credit Party” means any of Borrower or any Subsidiary Guarantor.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent

 

5

--------------------------------------------------------------------------------


 

company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means each Subsidiary that is incorporated under the laws
of the United States, any State thereof or the District of Columbia.

 

“EBITDA” means, for any applicable computation period, the Company’s and
Subsidiaries’ Net Income on a consolidated basis from continuing operations,
plus, to the extent included in the determination of Net Income, (a) income and
franchise taxes paid or accrued during such period, (b) Total Interest Expense
for such period, amortization and depreciation deducted in determining Net
Income for such period, (c) non-cash equity compensation expense deducted in
determining Net Income in such period, (d) non-cash impairment expenses relating
to store closures and/or remodelings during such period, (e) non-cash charges or
gains which are unusual, non-recurring or extraordinary during such period and
(f) fees paid by the Company for restructuring advisory services and related
legal and accounting services provided to the Company and/or the Agent and the
Lenders after the Effective Date.  For purposes of the computation of the
Leverage Ratio for any period during which an Acquired Entity or Business was
acquired, EBITDA shall be calculated on a pro forma basis as if such Acquired
Entity or Business had been acquired (and any related Indebtedness incurred) on
the first day of such computation period.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or

 

6

--------------------------------------------------------------------------------


 

disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Evergreen LC” means a Letter of Credit which includes a provision which
automatically extends the expiry date thereof for a specified period unless,
within some period of time in advance of the then applicable expiry date
thereof, the Administrative Agent gives notice to the beneficiary to the effect
that such Letter of Credit will not be so extended.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any

 

7

--------------------------------------------------------------------------------


 

obligation of the Borrower hereunder, (a) franchise taxes or income taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is organized or in which its principal office
is located and (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.18(b)), any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Foreign Lender’s failure to comply with
Section 2.16(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.16(a).

 

“Extraordinary Receipts” means any cash received by or paid to or for the
account of Borrower or any Subsidiary not in the ordinary course of business
(and not consisting of proceeds of any permitted Debt or equity issuance or
Asset Disposition or amounts received in respect of foreign, United States,
state or local tax refunds), net of any out of pocket expenses incurred in
obtaining such payment.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, vice president-finance, treasurer or controller of the Borrower.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is organized.  For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising

 

8

--------------------------------------------------------------------------------


 

executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Guarantee made by any guarantor shall be deemed to be the lower of (a) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee is made and (b) the maximum amount for which such
guarantor may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless (in the case of a primary obligation that is not Indebtedness)
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (k) all
Off-Balance Sheet Liabilities.  The Indebtedness of any Person (x) shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is

 

9

--------------------------------------------------------------------------------


 

liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor, and (y) shall
exclude any liability or obligations arising from a breach of a representation,
warranty or other contractual obligation (other than a Guarantee) arising under
the Credit Card Program Agreement.  For purposes of Section 6.01 and clause
(f) of Article VII hereof only, all of the obligations of the Borrower and its
Subsidiaries under the Corporate Card Agreement shall be deemed to constitute
Indebtedness.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Interest Coverage Ratio” means as of the end of each fiscal quarter of the
Company, the ratio of (a) EBITDA to (b) the Total Interest Expense, in each case
for the period of four fiscal quarters then ended, computed on a consolidated
basis for the Company and its Subsidiaries.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Borrowing, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and (c) with
respect to any Swingline Loan, the day that such Loan is required to be repaid.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Inventory” has the meaning assigned to such term in the Security Agreement.

 

“Issuing Bank” means JPMorgan, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“JPMorgan” means JPMorgan Chase Bank, National Association, a national banking
association, and its successors.

 

10

--------------------------------------------------------------------------------


 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

“Letter of Credit” means each of the letters of credit listed on Schedule 1.01,
which were issued under the Existing Credit Agreement and upon the effectiveness
of this Agreement shall constitute “Letters of Credit” hereunder, and any letter
of credit issued on or after the Effective Date pursuant to this Agreement.

 

“Leverage Ratio” means, as of the end of each fiscal quarter of the Company, the
ratio of Total Debt at such time to EBITDA for the period of four fiscal
quarters of the Borrower then ended, computed on a consolidated basis for the
Borrower and its Subsidiaries.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

11

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a whole, (b) the ability of the Credit
Parties, taken as a whole, to perform any of their obligations under the Credit
Documents or (c) the rights of or benefits available to the Lenders under the
Credit Documents.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $5,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Maturity Date” means June 30, 2011.

 

“Maximum Rate” has the meaning set forth in Section 9.15.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Available Proceeds” means (a) with respect to any Asset Disposition, the
aggregate cash proceeds (including cash proceeds received pursuant to policies
of insurance and by way of deferred payment of principal pursuant to a note,
installment receivable or otherwise, but only as and when received) received by
the Borrower or any Subsidiary pursuant to such Asset Disposition net of (i) the
reasonable direct costs relating to such Asset Disposition (including sales
commissions and legal, accounting and investment banking fees, commissions and
expenses), (ii) any portion of such proceeds deposited in an escrow account
pursuant to the documentation relating to such Asset Disposition (provided that
such amounts shall be treated as Net Available Proceeds upon their release from
such escrow account to the Borrower or the applicable Subsidiary), (iii) taxes
paid or reasonably estimated by Borrower to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements), (iv) so long as no Default has occurred and is
continuing, any amount of insurance or condemnation proceeds applied within 180
days to the restoration, repair or replacement of property, and (v) amounts
required to be applied to the repayment of any Indebtedness secured by a Lien
prior to the Lien of Administrative Agent on the asset subject to such Asset
Disposition or otherwise required to be paid in connection with such Asset
Disposition; (b) with respect to any issuance of equity securities, the
aggregate cash proceeds received by the Borrower or any Subsidiary pursuant to
such issuance, net of the reasonable direct costs relating to such issuance
(including reasonable sales and underwriter’s commission and reasonable legal
and accounting fees); and (c) with respect to any Tax Refund or Extraordinary
Receipt, the aggregate cash proceeds received by the Borrower or any Subsidiary,
net of the reasonable direct costs incurred with respect thereto.

 

12

--------------------------------------------------------------------------------


 

“Net Income” means, for any computation period, with respect to the Borrower on
a consolidated basis with its Subsidiaries (other than any Subsidiary which is
restricted from declaring or paying dividends or otherwise advancing funds to
its parent whether by contract or otherwise), cumulative net income earned
during such period (determined before the deduction of minority interests) as
determined in accordance with GAAP.

 

“Non-Extension Date” means, with respect to any Evergreen LC, the date by which
the Issuing Bank must give notice to the beneficiary thereof of the non-renewal
of such Evergreen LC in order to avoid the automatic extension of the expiry
date thereof.

 

“Obligations” means all now existing and hereafter arising Indebtedness,
obligations and other liabilities of each of the Credit Parties to each of the
Secured Creditors arising under the Credit Documents, whether the same are fixed
or contingent, due or to become due, liquidated or unliquidated, including,
without limitation, all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all Swingline Exposure, all accrued and unpaid fees,
and all expenses, reimbursements, indemnities and other obligations under the
Credit Documents.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any liability under any so-called “synthetic lease” arrangement
or transaction entered into by such Person, or (c) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Participant” has the meaning set forth in Section 9.04.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;

 

(b)           carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

13

--------------------------------------------------------------------------------


 

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)           judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;

 

(f)            easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary; and

 

(g)           Liens arising by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided, that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Borrower in excess of those set forth by regulations promulgated by the Board
and (ii) such deposit account is not intended by the Borrower or any of its
Subsidiaries to provide collateral to the depository institution;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America, in each case maturing within 12 months from the date of acquisition
thereof;

 

(b)           obligations issued by any Federal agency of the United States of
America, in each case maturing within 12 months from the date of acquisition
thereof;

 

(c)           municipal investments and direct obligations of any State of the
United States of America, in each case with a rating of AA or higher by S&P
and/or A1 or higher by Moody’s and a maximum maturity of 12 months (for
securities where the interest rate is adjusted periodically (e.g. floating rate
securities), the reset date will be used to determine the maturity date);

 

(d)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a rating of
A-1 from S&P or P-1 from Moody’s;

 

(e)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 12 months from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

14

--------------------------------------------------------------------------------


 

(f)            fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(e) above; and

 

(g)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P or Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan”  means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreements” means, collectively, the Amended and Restated Pledge
Agreements dated as of the Effective Date made by the Borrower and certain of
its Subsidiaries in favor of the Collateral Agent for the benefit of the Secured
Creditors, as the same may be further amended, restated, modified or
supplemented from time to time, and each other document or instrument pursuant
to which debt securities or Equity Interests are pledged to the Collateral Agent
for the benefit of the Secured Creditors pursuant hereto.

 

“Pledge Agreement Collateral” means all “Collateral” as defined in the Pledge
Agreements.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Agreements” means the Sterling Purchase Agreement, the Settlement
Agreement and the other documents and instruments executed and delivered in
connection therewith.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Related Transactions” means the transactions contemplated by the Sterling
Purchase Agreement.

 

“Reports” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrower’s and

 

15

--------------------------------------------------------------------------------


 

its Subsidiaries’ assets from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement.

 

“Required Equity Issuance” means the issuance by the Borrower, in one or more
transactions which are consummated after the Effective Date, of equity
securities which (a) together with the equity securities issued on the Effective
Date pursuant to the Sterling Purchase Agreement, yield gross proceeds of not
less than $25,000,000 and Net Available Proceeds of not less than $22,000,000,
and (b) constitute either (i) common stock, (ii) other equity securities or
(iii) warrants, options or similar rights to acquire common stock or other
equity securities, which in the case of clauses (ii) and (iii) contain terms and
conditions reasonably acceptable to the Administrative Agent and the Required
Lenders; provided, that if the aggregate Net Available Proceeds of the exercise
of warrants, options and similar rights to acquire common stock of the Borrower
held by employees, officers and directors of the Borrower and its Subsidiaries
received by the Borrower from the Effective Date through the date of
determination equals or exceeds $2,500,000, then the required levels of gross
proceeds and Net Available Proceeds specified above shall each be reduced
dollar-for-dollar by the aggregate Net Available Proceeds of such exercise.

 

“Required Lenders” means, at any time, subject to Section 2.19(b), Lenders
having Revolving Credit Exposures unused Commitments representing more than 50%
of the sum of the total Revolving Credit Exposures and unused Commitments at
such time; provided, that if there are only two or three Lenders, the Required
Lenders shall mean at least two Lenders having Revolving Credit Exposures and
unused Commitments representing at least 662/3% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(b).

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

 

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

 

“Secured Obligations” means all Obligations and all Bank Products Obligations.

 

“Security Agreement” means the Amended and Restated Security Agreement dated as
of the Effective Date made by the Borrower and certain of its Subsidiaries in
favor of

 

16

--------------------------------------------------------------------------------


 

the Collateral Agent for the benefit of the Secured Creditors, as the same may
be further amended, restated, modified or supplemented from time to time.

 

“Security Documents” means and includes the Security Agreement, the Pledge
Agreements, and each other intellectual property security agreement or other
document or instrument pursuant to which collateral is granted to the Collateral
Agent by Borrower or a Subsidiary Guarantor for the benefit of the Secured
Creditors to secure the Obligations.

 

“Settlement Agreement” means the Settlement, Mutual Termination and General
Release, dated as of October 2, 2009, among the Borrower, Sterling SC Investor,
LLC and Sterling Capital Partners III, L.P.

 

“Sterling Purchase Agreement” means that certain Securities Purchase Agreement,
dated as of October 2, 2009, by and among Borrower and Sterling SC Investor,
LLC, a Delaware limited liability company.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Subsidiary of the Borrower which is a party to
the Subsidiary Guaranty.

 

“Subsidiary Guaranty” means the Amended and Restated Subsidiary Guaranty dated
as of the date hereof made by the Subsidiaries party thereto in favor of the
Administrative

 

17

--------------------------------------------------------------------------------


 

Agent and the Lenders, as the same may be further amended, restated, modified or
supplemented from time to time.  The Subsidiary Guarantors initially party to
the Subsidiary Guaranty are so designated on Schedule 3.12 hereto.

 

“Substantial Portion” means, with respect to the property of the Borrower and
its Subsidiaries, property which (a) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the beginning of the twelve-month period ending with the last day of the month
preceding the month in which such determination is made, or (b) is responsible
for more than 10% of the consolidated net sales or of the consolidated net
income of the Borrower and its Subsidiaries as reflected in the financial
statements referred to in clause (a) above.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan, in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Tax Refund” means one or more federal or state income tax refunds.

 

“Total Debt” means, all Indebtedness of the Borrower and its Subsidiaries, on a
consolidated basis, calculated in accordance with GAAP plus, without
duplication, (a) all Off-Balance Sheet Liabilities, (b) the face amount of all
outstanding letters of credit in respect of which the Borrower or any Subsidiary
has any actual or contingent reimbursement obligation and (c) the principal
amount of all Guarantees of the Borrower and its Subsidiaries.

 

18

--------------------------------------------------------------------------------


 

“Total Interest Expense” means, for any period, total interest expense deducted
in the computation of Net Income for such period in accordance with GAAP
(including that attributable to Capital Lease Obligations and interest paid
under synthetic leases) of the Company and its Subsidiaries for such period with
respect to all outstanding Indebtedness of the Company and its Subsidiaries
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs of
rate hedging in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP).

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.

 

“UK Security Trustee” means the Administrative Agent acting as trustee pursuant
to any of the Security Documents governed by English law.

 

“Wholly-Owned Subsidiary” of a Person means (a) any subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled (other than in the case of Foreign Subsidiaries, director’s
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 


SECTION 1.02.  CLASSIFICATION OF LOANS AND BORROWINGS.  FOR PURPOSES OF THIS
AGREEMENT, LOANS MAY BE CLASSIFIED AND REFERRED TO BY CLASS (E.G., A “REVOLVING
LOAN”) OR BY TYPE (E.G., A “EURODOLLAR LOAN”) OR BY CLASS AND TYPE (E.G., A
“EURODOLLAR REVOLVING LOAN”).  BORROWINGS ALSO MAY BE CLASSIFIED AND REFERRED TO
BY CLASS (E.G., A “REVOLVING BORROWING”) OR BY TYPE (E.G., A “EURODOLLAR
BORROWING”) OR BY CLASS AND TYPE (E.G., A “EURODOLLAR REVOLVING BORROWING”).


 


SECTION 1.03.  TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT

 

19

--------------------------------------------------------------------------------


 


LIMITATION”.  THE WORD “WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND
EFFECT AS THE WORD “SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY
DEFINITION OF OR REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN
SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT
AS FROM TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN),
(B) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH
PERSON’S SUCCESSORS AND ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF” AND
“HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO THIS
AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF, (D) ALL
REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE
CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO,
THIS AGREEMENT AND (E) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO
HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND
CONTRACT RIGHTS.


 


SECTION 1.04.  ACCOUNTING TERMS; GAAP.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN
ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME; PROVIDED THAT, IF THE
BORROWER NOTIFIES THE ADMINISTRATIVE AGENT THAT THE BORROWER REQUESTS AN
AMENDMENT TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY CHANGE
OCCURRING AFTER THE DATE HEREOF IN GAAP OR IN THE APPLICATION THEREOF ON THE
OPERATION OF SUCH PROVISION (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE
BORROWER THAT THE REQUIRED LENDERS REQUEST AN AMENDMENT TO ANY PROVISION HEREOF
FOR SUCH PURPOSE), REGARDLESS OF WHETHER ANY SUCH NOTICE IS GIVEN BEFORE OR
AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION THEREOF, THEN SUCH PROVISION
SHALL BE INTERPRETED ON THE BASIS OF GAAP AS IN EFFECT AND APPLIED IMMEDIATELY
BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE UNTIL SUCH NOTICE SHALL HAVE BEEN
WITHDRAWN OR SUCH PROVISION AMENDED IN ACCORDANCE HEREWITH.


 


ARTICLE II


 


THE CREDITS


 


SECTION 2.01.  COMMITMENTS.  (A) THE LENDERS HAVE HERETOFORE MADE REVOLVING
LOANS AND ISSUED LETTERS OF CREDIT TO BORROWER UNDER THE EXISTING CREDIT
AGREEMENT, AND AS OF THE DATE OF THIS AGREEMENT, IMMEDIATELY PRIOR TO THE
EFFECTIVENESS HEREOF, (I) THERE ARE OUTSTANDING (A) REVOLVING LOANS WITH AN
AGGREGATE PRINCIPAL AMOUNT OF $28,400,000 (COLLECTIVELY, THE “EXISTING REVOLVING
LOANS”), AND (B) LETTERS OF CREDIT (AS SET FORTH ON SCHEDULE 1.01 HERETO) WITH
AN AGGREGATE FACE AMOUNT OF $4,500,000, AND (II) THE AGGREGATE REVOLVING LOAN
COMMITMENTS ARE AS SET FORTH ON SCHEDULE 2.01A HERETO.  ON THE EFFECTIVE DATE,
THE EXISTING REVOLVING LOAN COMMITMENTS SHALL BE REDUCED BY $25,000,000 AND THE
REMAINING AMOUNT THEREOF SHALL BE ALLOCATED TO THE LENDERS AS SET FORTH ON
SCHEDULE 2.01B AND BECOME COMMITMENTS HEREUNDER IN AN AGGREGATE AMOUNT OF
$55,000,000.


 


(B)        SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH LENDER
AGREES TO MAKE REVOLVING LOANS DENOMINATED IN DOLLARS TO THE BORROWER FROM TIME
TO TIME DURING THE AVAILABILITY PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT THAT
WILL NOT RESULT IN (A) SUCH LENDER’S REVOLVING CREDIT EXPOSURE EXCEEDING SUCH
LENDER’S COMMITMENT, OR (B) THE SUM OF THE TOTAL REVOLVING CREDIT EXPOSURES
EXCEEDING THE TOTAL COMMITMENTS.  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH HEREIN, THE BORROWER MAY BORROW, PREPAY AND

 

20

--------------------------------------------------------------------------------


 


REBORROW REVOLVING LOANS.  THE PARTIES ACKNOWLEDGE AND AGREE THAT THE EXISTING
REVOLVING LOANS OF EACH LENDER OUTSTANDING IMMEDIATELY PRIOR TO THE
EFFECTIVENESS HEREOF SHALL CONTINUE AS “REVOLVING LOANS” HEREUNDER OF THE SAME
TYPE AS SUCH EXISTING REVOLVING LOANS IMMEDIATELY PRIOR TO THE EFFECTIVENESS
HEREOF.


 


SECTION 2.02.  LOANS AND BORROWINGS.  (A) EACH REVOLVING LOAN SHALL BE MADE AS
PART OF A BORROWING CONSISTING OF REVOLVING LOANS MADE BY THE LENDERS RATABLY IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.  THE FAILURE OF ANY LENDER TO MAKE
ANY LOAN REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY OTHER LENDER OF ITS
OBLIGATIONS HEREUNDER; PROVIDED THAT THE COMMITMENTS OF THE LENDERS ARE SEVERAL
AND NO LENDER SHALL BE RESPONSIBLE FOR ANY OTHER LENDER’S FAILURE TO MAKE
REVOLVING LOANS AS REQUIRED.


 


(B)   SUBJECT TO SECTION 2.14, EACH REVOLVING BORROWING SHALL BE COMPRISED
ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS THE BORROWER MAY REQUEST IN
ACCORDANCE HEREWITH.  EACH LENDER AT ITS OPTION MAY MAKE ANY EURODOLLAR LOAN BY
CAUSING ANY DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH
LOAN; PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION
OF THE BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


 


(C)   AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURODOLLAR BORROWING,
SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF
$1,000,000 AND NOT LESS THAN $1,000,000.  AT THE TIME THAT EACH ABR BORROWING IS
MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $1,000,000 AND NOT LESS THAN $1,000,000; PROVIDED THAT AN ABR
REVOLVING BORROWING MAY BE IN AN AGGREGATE AMOUNT THAT IS EQUAL TO THE ENTIRE
UNUSED BALANCE OF THE TOTAL COMMITMENTS OR THAT IS REQUIRED TO FINANCE THE
REIMBURSEMENT OF AN LC DISBURSEMENT AS CONTEMPLATED BY SECTION 2.05(E).  EACH
SWINGLINE LOAN SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $100,000
AND NOT LESS THAN $100,000.  BORROWINGS OF MORE THAN ONE TYPE AND CLASS MAY BE
OUTSTANDING AT THE SAME TIME; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE
THAN A TOTAL OF 10 INTEREST PERIODS OUTSTANDING.


 


(D)   NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE BORROWER SHALL
NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY BORROWING IF
THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER THE MATURITY
DATE.


 


(E)   NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, EACH LENDER AT ITS
OPTION MAY MAKE ANY ABR LOAN OR EURODOLLAR LOAN BY CAUSING ANY DOMESTIC OR
FOREIGN OFFICE, BRANCH OR AFFILIATE OF SUCH LENDER (AN “APPLICABLE LENDING
INSTALLATION”) TO MAKE SUCH LOAN THAT HAS BEEN DESIGNATED BY SUCH LENDER TO THE
ADMINISTRATIVE AGENT.  ALL TERMS OF THIS AGREEMENT SHALL APPLY TO ANY SUCH
APPLICABLE LENDING INSTALLATION OF SUCH LENDER AND THE LOANS AND ANY NOTES
ISSUED HEREUNDER SHALL BE DEEMED HELD BY EACH LENDER FOR THE BENEFIT OF ANY SUCH
APPLICABLE LENDING INSTALLATION.  EACH LENDER MAY, BY WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT AND THE BORROWER, DESIGNATE REPLACEMENT OR ADDITIONAL
APPLICABLE LENDING INSTALLATIONS THROUGH WHICH LOANS WILL BE MADE BY IT AND FOR
WHOSE ACCOUNT LOAN PAYMENTS ARE TO BE MADE.


 


SECTION 2.03.  REQUESTS FOR REVOLVING BORROWINGS.  TO REQUEST A BORROWING, THE
BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE
(A) IN THE CASE OF A EURODOLLAR BORROWING, NOT LATER THAN 12:00 NOON, NEW YORK
CITY TIME, THREE BUSINESS DAYS

 

21

--------------------------------------------------------------------------------


 


BEFORE THE DATE OF THE PROPOSED BORROWING OR (B) IN THE CASE OF AN ABR
BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ON THE DATE OF THE
PROPOSED BORROWING.  EACH SUCH TELEPHONIC BORROWING REQUEST SHALL BE IRREVOCABLE
AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR TELECOPY OR ELECTRONIC MAIL
TO THE ADMINISTRATIVE AGENT OF A WRITTEN BORROWING REQUEST IN A FORM APPROVED BY
THE ADMINISTRATIVE AGENT AND SIGNED BY THE BORROWER.  EACH SUCH TELEPHONIC AND
WRITTEN BORROWING REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE
WITH SECTION 2.02:


 

(I)            THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING;

 

(II)           THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

 

(III)          WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING OR A EURODOLLAR
BORROWING;

 

(IV)          IN THE CASE OF A EURODOLLAR BORROWING, THE INITIAL INTEREST PERIOD
TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY CLAUSE (A) OF
THE DEFINITION OF THE TERM “INTEREST PERIOD”; AND

 

(V)           THE LOCATION AND NUMBER OF THE BORROWER’S ACCOUNT TO WHICH FUNDS
ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 2.07.

 

If no election as to the Type of such Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any such requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 


SECTION 2.04.  SWINGLINE LOANS.  (A) SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO THE
BORROWER FROM TIME TO TIME DURING THE AVAILABILITY PERIOD, IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN (I) THE
AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS EXCEEDING $5,000,000,
OR (II) THE SUM OF THE TOTAL REVOLVING CREDIT EXPOSURES EXCEEDING THE TOTAL
COMMITMENTS; PROVIDED THAT THE SWINGLINE LENDER SHALL NOT BE REQUIRED TO MAKE A
SWINGLINE LOAN TO REFINANCE AN OUTSTANDING SWINGLINE LOAN.  WITHIN THE FOREGOING
LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE BORROWER
MAY BORROW, PREPAY AND REBORROW SWINGLINE LOANS.


 


(B)   TO REQUEST A SWINGLINE LOAN, THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE
AGENT OF SUCH REQUEST BY TELEPHONE (CONFIRMED BY TELECOPY OR ELECTRONIC MAIL),
NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE DAY OF A PROPOSED
SWINGLINE LOAN.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY (I) THE
REQUESTED DATE (WHICH SHALL BE A BUSINESS DAY), AND (II) THE AMOUNT OF THE
REQUESTED SWINGLINE LOAN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY ADVISE THE
SWINGLINE LENDER OF ANY SUCH NOTICE RECEIVED FROM THE BORROWER.  THE SWINGLINE
LENDER SHALL MAKE EACH SWINGLINE LOAN AVAILABLE TO THE BORROWER BY MEANS OF A
CREDIT TO THE GENERAL DEPOSIT ACCOUNT OF THE BORROWER WITH THE SWINGLINE LENDER
(OR, IN THE CASE OF A SWINGLINE LOAN MADE TO FINANCE THE REIMBURSEMENT OF AN LC
DISBURSEMENT AS PROVIDED IN SECTION 2.05(E), BY

 

22

--------------------------------------------------------------------------------


 


REMITTANCE TO THE ISSUING BANK) BY 3:00 P.M., NEW YORK CITY TIME, ON THE
REQUESTED DATE OF SUCH SWINGLINE LOAN.


 


(C)   THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE
AGENT NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ON ANY BUSINESS DAY REQUIRE
THE LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL OR A PORTION
OF THE SWINGLINE LOANS OUTSTANDING.  SUCH NOTICE SHALL SPECIFY THE AGGREGATE
AMOUNT OF SWINGLINE LOANS IN WHICH LENDERS WILL PARTICIPATE.  PROMPTLY UPON
RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT WILL GIVE NOTICE THEREOF TO
EACH LENDER, SPECIFYING IN SUCH NOTICE SUCH LENDER’S APPLICABLE PERCENTAGE OF
SUCH SWINGLINE LOAN OR LOANS.  EACH LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY
AGREES, UPON RECEIPT OF NOTICE AS PROVIDED ABOVE, TO PAY TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE SWINGLINE LENDER, SUCH LENDER’S APPLICABLE
PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH LENDER ACKNOWLEDGES AND AGREES
THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO
THIS PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT
OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL
BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER. 
EACH LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER THIS PARAGRAPH BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN THE SAME MANNER AS PROVIDED IN
SECTION 2.06 WITH RESPECT TO LOANS MADE BY SUCH LENDER (AND SECTION 2.06 SHALL
APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE LENDERS), AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS SO
RECEIVED BY IT FROM THE LENDERS.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWER OF ANY PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED PURSUANT TO THIS
PARAGRAPH, AND THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE LOAN SHALL BE
MADE TO THE ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE LENDER.  ANY AMOUNTS
RECEIVED BY THE SWINGLINE LENDER FROM THE BORROWER (OR OTHER PARTY ON BEHALF OF
THE BORROWER) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE
LENDER OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY
REMITTED TO THE ADMINISTRATIVE AGENT; ANY SUCH AMOUNTS RECEIVED BY THE
ADMINISTRATIVE AGENT SHALL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT TO
THE LENDERS THAT SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH AND
TO THE SWINGLINE LENDER, AS THEIR INTERESTS MAY APPEAR; PROVIDED THAT ANY SUCH
PAYMENT SO REMITTED SHALL BE REPAID TO THE SWINGLINE LENDER OR TO THE
ADMINISTRATIVE AGENT, AS APPLICABLE, IF AND TO THE EXTENT SUCH PAYMENT IS
REQUIRED TO BE REFUNDED TO THE BORROWER FOR ANY REASON.  THE PURCHASE OF
PARTICIPATIONS IN A SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE
THE BORROWER OF ANY DEFAULT IN THE PAYMENT THEREOF.


 


SECTION 2.05.  LETTERS OF CREDIT.  (A) GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE BORROWER MAY REQUEST THE ISSUANCE OF LETTERS OF
CREDIT DENOMINATED IN DOLLARS FOR ITS OWN ACCOUNT, IN A FORM REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE ISSUING BANK, AT ANY TIME AND
FROM TIME TO TIME DURING THE AVAILABILITY PERIOD.  IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE TERMS
AND CONDITIONS OF ANY FORM OF LETTER OF CREDIT APPLICATION OR OTHER AGREEMENT
SUBMITTED BY THE BORROWER TO, OR ENTERED INTO BY THE BORROWER WITH, THE ISSUING
BANK RELATING TO ANY LETTER OF CREDIT, THE TERMS AND CONDITIONS OF THIS
AGREEMENT SHALL CONTROL.


 


(B)   NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN CONDITIONS.  TO
REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT, RENEWAL OR
EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE BORROWER SHALL HAND DELIVER
OR TELECOPY (OR TRANSMIT BY

 

23

--------------------------------------------------------------------------------


 


ELECTRONIC COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE
ISSUING BANK) TO THE ISSUING BANK AND THE ADMINISTRATIVE AGENT (REASONABLY IN
ADVANCE OF THE REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION, BUT
IN ANY CASE NOTICE GIVEN NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, THREE
BUSINESS DAYS PRIOR TO SUCH DATE SHALL BE DEEMED TO BE SUFFICIENT) A NOTICE
REQUESTING THE ISSUANCE OF A LETTER OF CREDIT, OR IDENTIFYING THE LETTER OF
CREDIT TO BE AMENDED, RENEWED OR EXTENDED, AND SPECIFYING THE DATE OF ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION (WHICH SHALL BE A BUSINESS DAY), THE DATE ON
WHICH SUCH LETTER OF CREDIT IS TO EXPIRE (WHICH SHALL COMPLY WITH PARAGRAPH
(C) OF THIS SECTION), THE AMOUNT OF SUCH LETTER OF CREDIT, THE NAME AND ADDRESS
OF THE BENEFICIARY THEREOF, AND SUCH OTHER INFORMATION AS SHALL BE NECESSARY TO
PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER OF CREDIT.  IF REQUESTED BY THE
ISSUING BANK, THE BORROWER ALSO SHALL SUBMIT A LETTER OF CREDIT APPLICATION ON
THE ISSUING BANK’S STANDARD FORM IN CONNECTION WITH ANY REQUEST FOR A LETTER OF
CREDIT.  A LETTER OF CREDIT SHALL BE ISSUED, AMENDED, RENEWED OR EXTENDED ONLY
IF (AND UPON ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT
THE BORROWER SHALL BE DEEMED TO REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT
TO SUCH ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (I) THE LC EXPOSURE SHALL NOT
EXCEED $10,000,000 AND (II) THE SUM OF THE TOTAL REVOLVING CREDIT EXPOSURES
SHALL NOT EXCEED THE TOTAL COMMITMENTS.


 


(C)   EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT OR PRIOR TO THE
CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE ONE YEAR AFTER THE DATE OF THE
ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR EXTENSION
THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (II) THE DATE THAT IS
FIVE BUSINESS DAYS PRIOR TO THE MATURITY DATE; PROVIDED THAT WITH THE PRIOR
CONSENT OF THE ADMINISTRATIVE AGENT AND THE ISSUING BANK, SUCH ISSUING BANK MAY
ISSUE OR EXTEND AN EVERGREEN LC WITH A LATER EXPIRATION DATE SO LONG AS ON THE
MATURITY DATE, WHETHER OR NOT AN EVENT OF DEFAULT EXISTS, THE BORROWER SHALL
DEPOSIT IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT, IN THE NAME OF THE
ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE LENDERS, AN AMOUNT IN CASH EQUAL
TO 105% OF THE UNDRAWN AMOUNT OF ALL OUTSTANDING EVERGREEN LCS WITH AN
EXPIRATION DATE LATER THAN FIVE BUSINESS DAYS PRIOR TO THE MATURITY DATE.  IF
THE BORROWER IS REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A
RESULT OF AN APPROACHING MATURITY DATE, SUCH AMOUNT (TO THE EXTENT NOT APPLIED
AS AFORESAID) SHALL BE RETURNED TO THE BORROWER WITHIN THREE (3) BUSINESS DAYS
AFTER ALL LETTERS OF CREDIT HAVE EXPIRED AND ALL RELATED REIMBURSEMENT
OBLIGATIONS SATISFIED IN FULL.


 


(D)   PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN AMENDMENT TO
A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF) AND WITHOUT ANY FURTHER ACTION
ON THE PART OF THE ISSUING BANK OR THE LENDERS, THE ISSUING BANK HEREBY GRANTS
TO EACH LENDER, AND EACH LENDER HEREBY ACQUIRES FROM THE ISSUING BANK, A
PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH LENDER’S APPLICABLE
PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF
CREDIT.  IN CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH LENDER
HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT,
FOR THE ACCOUNT OF THE ISSUING BANK, SUCH LENDER’S APPLICABLE PERCENTAGE OF EACH
LC DISBURSEMENT MADE BY THE ISSUING BANK AND NOT REIMBURSED BY THE BORROWER ON
THE DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION, OR OF ANY
REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO THE BORROWER FOR ANY REASON. 
EACH LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE
PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF
CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE

 

24

--------------------------------------------------------------------------------


 


COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET,
ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


 


(E)   REIMBURSEMENT.  IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT IN
RESPECT OF A LETTER OF CREDIT, THE BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT
BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO SUCH LC DISBURSEMENT
NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE DATE THAT SUCH LC
DISBURSEMENT IS MADE, IF THE BORROWER SHALL HAVE RECEIVED NOTICE OF SUCH LC
DISBURSEMENT PRIOR TO 10:00 A.M., NEW YORK CITY TIME, ON SUCH DATE, OR, IF SUCH
NOTICE HAS NOT BEEN RECEIVED BY THE BORROWER PRIOR TO SUCH TIME ON SUCH DATE,
THEN NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON (I) THE BUSINESS DAY THAT
THE BORROWER RECEIVES SUCH NOTICE, IF SUCH NOTICE IS RECEIVED PRIOR TO
10:00 A.M., NEW YORK CITY TIME, ON THE DAY OF RECEIPT, OR (II) THE BUSINESS DAY
IMMEDIATELY FOLLOWING THE DAY THAT THE BORROWER RECEIVES SUCH NOTICE, IF SUCH
NOTICE IS NOT RECEIVED PRIOR TO SUCH TIME ON THE DAY OF RECEIPT; PROVIDED THAT
(I) IF SUCH LC DISBURSEMENT IS NOT LESS THAN $1,000,000, THE BORROWER MAY,
SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH HEREIN, REQUEST IN ACCORDANCE
WITH SECTION 2.03 THAT SUCH PAYMENT BE FINANCED WITH AN ABR REVOLVING BORROWING
AND (II) IF SUCH LC DISBURSEMENT IS NOT LESS THAN $100,000, THE BORROWER MAY,
SUBJECT TO THE CONDITIONS TO BORROWING SET FORTH HEREIN, REQUEST IN ACCORDANCE
WITH SECTION 2.04 THAT SUCH PAYMENT BE FINANCED WITH A SWINGLINE LOAN, IN EACH
CASE, IN AN EQUIVALENT AMOUNT AND, TO THE EXTENT SO FINANCED, THE BORROWER’S
OBLIGATION TO MAKE SUCH PAYMENT SHALL BE DISCHARGED AND REPLACED BY THE
RESULTING ABR REVOLVING BORROWING OR SWINGLINE LOAN, AS APPLICABLE.  IF THE
BORROWER FAILS TO MAKE SUCH PAYMENT WHEN DUE, SUCH AMOUNT SHALL BEAR INTEREST AT
THE ALTERNATE BASE RATE AND THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF
THE APPLICABLE LC DISBURSEMENT, THE PAYMENT THEN DUE FROM THE BORROWER IN
RESPECT THEREOF AND SUCH LENDER’S APPLICABLE PERCENTAGE THEREOF.  PROMPTLY
FOLLOWING RECEIPT OF SUCH NOTICE, EACH LENDER SHALL PAY TO THE ADMINISTRATIVE
AGENT ITS APPLICABLE PERCENTAGE OF THE PAYMENT THEN DUE FROM THE BORROWER, IN
THE SAME MANNER AS PROVIDED IN SECTION 2.06 WITH RESPECT TO LOANS MADE BY SUCH
LENDER (AND SECTION 2.06 SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT
OBLIGATIONS OF THE LENDERS), AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO
THE ISSUING BANK THE AMOUNTS SO RECEIVED BY IT FROM THE LENDERS.  PROMPTLY
FOLLOWING RECEIPT BY THE ADMINISTRATIVE AGENT OF ANY PAYMENT FROM THE BORROWER
PURSUANT TO THIS PARAGRAPH, THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH
PAYMENT TO THE ISSUING BANK OR, TO THE EXTENT THAT LENDERS HAVE MADE PAYMENTS
PURSUANT TO THIS PARAGRAPH TO REIMBURSE THE ISSUING BANK, THEN TO SUCH LENDERS
AND THE ISSUING BANK AS THEIR INTERESTS MAY APPEAR.  ANY PAYMENT MADE BY A
LENDER PURSUANT TO THIS PARAGRAPH TO REIMBURSE THE ISSUING BANK FOR ANY LC
DISBURSEMENT (OTHER THAN THE FUNDING OF ABR REVOLVING LOANS OR A SWINGLINE LOAN
AS CONTEMPLATED ABOVE) SHALL NOT CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE
BORROWER OF ITS OBLIGATION TO REIMBURSE SUCH LC DISBURSEMENT.


 


(F)    OBLIGATIONS ABSOLUTE.  THE BORROWER’S OBLIGATION TO REIMBURSE LC
DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND
IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF
CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY DRAFT OR
OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED,
FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT, (III) PAYMENT BY THE ISSUING BANK UNDER A LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE

 

25

--------------------------------------------------------------------------------


 


WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR
THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR
PROVIDE A RIGHT OF SETOFF AGAINST, THE BORROWER’S OBLIGATIONS HEREUNDER. 
NEITHER THE ADMINISTRATIVE AGENT, THE LENDERS NOR THE ISSUING BANK, NOR ANY OF
THEIR RELATED PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF
OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY
PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE
CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY
DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF
TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE
ISSUING BANK; PROVIDED THAT THE FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE THE
ISSUING BANK FROM LIABILITY TO THE BORROWER TO THE EXTENT OF ANY DIRECT DAMAGES
(AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY
WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY
THE BORROWER THAT ARE CAUSED BY THE ISSUING BANK’S FAILURE TO EXERCISE CARE WHEN
DETERMINING WHETHER DRAFTS AND OTHER DOCUMENTS PRESENTED UNDER A LETTER OF
CREDIT COMPLY WITH THE TERMS THEREOF.  THE PARTIES HERETO EXPRESSLY AGREE THAT,
IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE
ISSUING BANK (AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION), THE
ISSUING BANK SHALL BE DEEMED TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION. 
IN FURTHERANCE OF THE FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE
PARTIES AGREE THAT, WITH RESPECT TO DOCUMENTS PRESENTED WHICH APPEAR ON THEIR
FACE TO BE IN SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, THE
ISSUING BANK MAY, IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON
SUCH DOCUMENTS WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF
ANY NOTICE OR INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT
UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE
TERMS OF SUCH LETTER OF CREDIT.


 


(G)   DISBURSEMENT PROCEDURES.  THE ISSUING BANK SHALL, PROMPTLY FOLLOWING ITS
RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT AND THE BORROWER BY TELEPHONE (CONFIRMED BY TELECOPY OR
ELECTRONIC MAIL) OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK HAS
MADE OR WILL MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO
GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF ITS
OBLIGATION TO REIMBURSE THE ISSUING BANK AND THE LENDERS WITH RESPECT TO ANY
SUCH LC DISBURSEMENT.


 


(H)   INTERIM INTEREST.  IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT,
THEN, UNLESS THE BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT IN FULL ON THE
DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT THEREOF SHALL BEAR
INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS MADE
TO BUT EXCLUDING THE DATE THAT THE BORROWER REIMBURSES SUCH LC DISBURSEMENT, AT
THE RATE PER ANNUM THEN APPLICABLE TO ABR REVOLVING LOANS; PROVIDED THAT, IF THE
BORROWER FAILS TO REIMBURSE SUCH LC DISBURSEMENT WHEN DUE PURSUANT TO PARAGRAPH
(E) OF THIS SECTION, THEN SECTION 2.12(C) SHALL APPLY.  INTEREST ACCRUED
PURSUANT TO THIS PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE ISSUING BANK, EXCEPT
THAT INTEREST ACCRUED ON AND AFTER THE DATE OF PAYMENT BY ANY LENDER PURSUANT TO
PARAGRAPH (E) OF THIS SECTION TO REIMBURSE THE ISSUING BANK SHALL BE FOR THE
ACCOUNT OF SUCH LENDER TO THE EXTENT OF SUCH PAYMENT.

 

26

--------------------------------------------------------------------------------


 


(I)    REPLACEMENT OF THE ISSUING BANK.  THE ISSUING BANK MAY BE REPLACED AT ANY
TIME BY WRITTEN AGREEMENT AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE
REPLACED ISSUING BANK AND THE SUCCESSOR ISSUING BANK.  THE ADMINISTRATIVE AGENT
SHALL NOTIFY THE LENDERS OF ANY SUCH REPLACEMENT OF THE ISSUING BANK.  AT THE
TIME ANY SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE BORROWER SHALL PAY ALL
UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED ISSUING BANK PURSUANT TO
SECTION 2.11(B).  FROM AND AFTER THE EFFECTIVE DATE OF ANY SUCH REPLACEMENT,
(I) THE SUCCESSOR ISSUING BANK SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF THE
ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT TO BE ISSUED
THEREAFTER AND (II) REFERENCES HEREIN TO THE TERM “ISSUING BANK” SHALL BE DEEMED
TO REFER TO SUCH SUCCESSOR OR TO ANY PREVIOUS ISSUING BANK, OR TO SUCH SUCCESSOR
AND ALL PREVIOUS ISSUING BANKS, AS THE CONTEXT SHALL REQUIRE.  AFTER THE
REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE REPLACED ISSUING BANK SHALL REMAIN
A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN
ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT ISSUED BY IT
PRIOR TO SUCH REPLACEMENT, BUT SHALL NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS
OF CREDIT.


 


(J)    CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING AND THE BORROWER RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS DEMANDING THE DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS
PARAGRAPH, THE BORROWER SHALL DEPOSIT IN AN ACCOUNT WITH THE ADMINISTRATIVE
AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR THE BENEFIT OF THE
LENDERS, AN AMOUNT IN CASH EQUAL TO 105% OF THE LC EXPOSURE AS OF SUCH DATE PLUS
ANY ACCRUED AND UNPAID INTEREST THEREON AS SET FORTH IN CLAUSE (H) ABOVE;
PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME
EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND
PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY
EVENT OF DEFAULT WITH RESPECT TO THE BORROWER DESCRIBED IN CLAUSE (H) OR (I) OF
ARTICLE VII.  SUCH DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT AS
COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE SECURED OBLIGATIONS.  THE
ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE
EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNT.  OTHER THAN ANY INTEREST
EARNED ON THE INVESTMENT OF SUCH DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT
THE OPTION AND SOLE DISCRETION OF THE ADMINISTRATIVE AGENT AND AT THE BORROWER’S
RISK AND EXPENSE, SUCH DEPOSITS SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS,
IF ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH
ACCOUNT SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING
BANK FOR LC DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE
EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE SATISFACTION OF THE REIMBURSEMENT
OBLIGATIONS OF THE BORROWER FOR THE LC EXPOSURE AT SUCH TIME OR, IF THE MATURITY
OF THE LOANS HAS BEEN ACCELERATED, BE APPLIED TO SATISFY OTHER SECURED
OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  IF THE BORROWER IS
REQUIRED TO PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE
OCCURRENCE OF AN EVENT OF DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS
AFORESAID) SHALL BE RETURNED TO THE BORROWER WITHIN THREE BUSINESS DAYS AFTER
ALL EVENTS OF DEFAULT HAVE BEEN CURED OR WAIVED.


 


(K)   EVERGREEN LETTERS OF CREDIT.  THE LENDERS AGREE THAT, WHILE AN EVERGREEN
LC IS OUTSTANDING AND PRIOR TO THE MATURITY DATE, AT THE OPTION OF THE BORROWER
AND UPON THE WRITTEN REQUEST OF THE BORROWER RECEIVED BY THE ISSUING BANK (WITH
A COPY TO THE ADMINISTRATIVE AGENT) NO MORE THAN FIFTY (50) DAYS AND AT LEAST
TWENTY (20) DAYS (OR SUCH SHORTER TIME AS THE ISSUING BANK MAY AGREE IN A
PARTICULAR INSTANCE) PRIOR TO THE EFFECTIVE NON-EXTENSION DATE THEREOF, THE
ISSUING BANK SHALL BE ENTITLED TO AUTHORIZE OR PERMIT THE AUTOMATIC EXTENSION OF
SUCH EVERGREEN LC.  EACH SUCH REQUEST FROM THE BORROWER FOR EXTENSION OF AN
EVERGREEN LC SHALL BE IN WRITING

 

27

--------------------------------------------------------------------------------



 


AND SHALL SPECIFY: (I) THE EVERGREEN LC TO BE EXTENDED; (II) THE PROPOSED
EFFECTIVE DATE OF EXTENSION OF THE EVERGREEN LC (WHICH SHALL BE A BUSINESS DAY
EXCEPT TO THE EXTENT IT IS THE EXPIRY DATE OF THE APPLICABLE EVERGREEN LC AND NO
ACTION OF THE ISSUING BANK IS REQUIRED ON SUCH DATE); (III) THE REVISED EXPIRY
DATE OF THE EVERGREEN LC (WHICH, SUBJECT TO SECTION 2.05(C), SHALL NOT BE LATER
THAN THE EARLIER OF (A) THE DATE ONE YEAR AFTER THE THEN EFFECTIVE EXPIRY DATE
OF SUCH EVERGREEN LC AND (B) THE DATE THAT IS FIVE BUSINESS DAYS PRIOR TO THE
MATURITY DATE); AND (IV) SUCH OTHER MATTERS AS THE ISSUING BANK MAY REASONABLY
REQUIRE.  THE ISSUING BANK SHALL BE UNDER NO OBLIGATION TO SO EXTEND OR PERMIT
THE EXTENSION OF ANY EVERGREEN LC IF THE ISSUING BANK WOULD HAVE NO OBLIGATION
AS OF THE PROPOSED EFFECTIVE DATE OF EXTENSION TO ISSUE OR AMEND SUCH EVERGREEN
LC IN ITS EXTENDED FORM UNDER THE TERMS OF THIS AGREEMENT (INCLUDING
SECTION 4.02).  IF AS OF THE DATE TWENTY (20) DAYS PRIOR TO THE NON-EXTENSION
DATE OF ANY EVERGREEN LC THE ISSUING BANK WOULD BE ENTITLED TO AUTHORIZE THE
EXTENSION OF SUCH EVERGREEN LC IN ACCORDANCE WITH THIS SECTION 2.05(K) UPON THE
REQUEST OF THE BORROWER BUT THE ISSUING BANK SHALL NOT HAVE RECEIVED A REQUEST
FROM THE BORROWER TO CAUSE OR PERMIT SUCH EXTENSION OR A WRITTEN DIRECTION FROM
THE BORROWER TO NOT CAUSE OR PERMIT SUCH EXTENSION, BORROWER SHALL BE DEEMED TO
HAVE DELIVERED A REQUEST TO CAUSE THE EXTENSION OF SUCH LETTER OF CREDIT.  IN
ADDITION, UPON THE DIRECTION OF THE BORROWER FOR ANY EVERGREEN LC, THE ISSUING
BANK SHALL GIVE SUCH NOTICE AS IS NECESSARY TO PREVENT AN AUTOMATIC EXTENSION OF
THE EXPIRY DATE OF SUCH EVERGREEN LC; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL
THE ISSUING BANK HAVE LIABILITY TO ANY PARTY THERETO FOR ITS FAILURE TO GIVE
SUCH NOTICE IF WRITTEN DIRECTION TO GIVE SUCH NOTICE IS RECEIVED BY THE ISSUING
BANK LESS THAN TWENTY (20) DAYS PRIOR TO THE NON-EXTENSION DATE FOR SUCH
EVERGREEN LC.  THE ISSUING BANK WILL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE
BORROWER A COPY OF ANY NOTICE OF NON-EXTENSION GIVEN TO AN EVERGREEN LC
BENEFICIARY PURSUANT TO THIS SECTION.


 


SECTION 2.06.  FUNDING OF BORROWINGS.  (A) EACH LENDER SHALL MAKE EACH LOAN TO
BE MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS BY 12:00 NOON, NEW YORK CITY TIME, TO THE ACCOUNT OF
THE ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY
NOTICE TO THE LENDERS; PROVIDED THAT SWINGLINE LOANS SHALL BE MADE AS PROVIDED
IN SECTION 2.04.  THE ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS AVAILABLE TO THE
BORROWER BY PROMPTLY CREDITING THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO AN
ACCOUNT OF THE BORROWER MAINTAINED WITH THE ADMINISTRATIVE AGENT IN NEW YORK
CITY AND DESIGNATED BY THE BORROWER IN THE APPLICABLE BORROWING REQUEST;
PROVIDED THAT ABR REVOLVING LOANS MADE TO FINANCE THE REIMBURSEMENT OF AN LC
DISBURSEMENT AS PROVIDED IN SECTION 2.05(E) SHALL BE REMITTED BY THE
ADMINISTRATIVE AGENT TO THE ISSUING BANK.


 


(B)   UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER
PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE
ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION AND MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING
AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE
APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE
LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR EACH
DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO
BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (I) IN THE
CASE OF SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE
DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY

 

28

--------------------------------------------------------------------------------


 


RULES ON INTERBANK COMPENSATION OR (II) IN THE CASE OF THE BORROWER, THE
INTEREST RATE APPLICABLE TO SUCH BORROWING; PROVIDED, THAT ANY PAYMENT MADE BY
THE BORROWER SHALL BE MADE WITHOUT PREJUDICE TO ANY CLAIM THE BORROWER MAY HAVE
AGAINST THE LENDER FAILING TO MAKE SUCH PAYMENT TO THE ADMINISTRATIVE AGENT.  IF
SUCH LENDER PAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL
CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING.


 


SECTION 2.07.  INTEREST ELECTIONS.  (A) EACH BORROWING INITIALLY SHALL BE OF THE
TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST AND, IN THE CASE OF A
EURODOLLAR REVOLVING BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD AS
SPECIFIED IN SUCH BORROWING REQUEST.  THEREAFTER, THE BORROWER MAY ELECT TO
CONVERT SUCH BORROWING TO A DIFFERENT TYPE OR TO CONTINUE SUCH BORROWING AND, IN
THE CASE OF A EURODOLLAR BORROWING, MAY ELECT INTEREST PERIODS THEREFOR, ALL AS
PROVIDED IN THIS SECTION.  THE BORROWER MAY ELECT DIFFERENT OPTIONS WITH RESPECT
TO DIFFERENT PORTIONS OF THE AFFECTED BORROWING, IN WHICH CASE EACH SUCH PORTION
SHALL BE ALLOCATED RATABLY AMONG THE LENDERS HOLDING THE LOANS COMPRISING SUCH
BORROWING, AND THE LOANS COMPRISING EACH SUCH PORTION SHALL BE CONSIDERED A
SEPARATE BORROWING.  THIS SECTION SHALL NOT APPLY TO SWINGLINE BORROWINGS, WHICH
MAY NOT BE CONVERTED OR CONTINUED.


 


(B)   TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER SHALL NOTIFY
THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A
BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF THE BORROWER WERE
REQUESTING A BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO BE MADE ON
THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH TELEPHONIC INTEREST ELECTION
REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR
TELECOPY OR ELECTRONIC MAIL TO THE ADMINISTRATIVE AGENT OF A WRITTEN INTEREST
ELECTION REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY
THE BORROWER.


 


(C)   EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE
FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:


 

(I)            THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES
AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS
THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN
WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND
(IV) BELOW SHALL BE SPECIFIED FOR EACH RESULTING BORROWING);

 

(II)           THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST
ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)          WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A
EURODOLLAR BORROWING; AND

 

(IV)          IF THE RESULTING BORROWING IS A EURODOLLAR BORROWING, THE INTEREST
PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH
SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

29

--------------------------------------------------------------------------------


 


(D)   PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(E)   IF THE BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION REQUEST WITH
RESPECT TO A EURODOLLAR BORROWING PRIOR TO THE END OF THE INTEREST PERIOD
APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED HEREIN, AT
THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONVERTED TO AN ABR
BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT, AT THE
REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES THE BORROWER, THEN, SO LONG AS AN
EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING BORROWING MAY BE CONVERTED TO
OR CONTINUED AS A EURODOLLAR BORROWING, AND (II) UNLESS REPAID, EACH EURODOLLAR
BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE END OF THE INTEREST
PERIOD APPLICABLE THERETO.


 


SECTION 2.08.  TERMINATION AND REDUCTION OF COMMITMENTS.  (A) UNLESS PREVIOUSLY
REDUCED TO SUCH AMOUNT OR ANY LESSER AMOUNT PURSUANT TO THE FOLLOWING PARAGRAPH
OR SECTION 2.10, THE AGGREGATE COMMITMENTS SHALL BE AUTOMATICALLY REDUCED TO THE
AMOUNTS SET FORTH BELOW ON THE CORRESPONDING DATES SET FORTH BELOW:

 

Date of Reduction

 

New Amount of Aggregate
Commitments

 

December 31, 2009

 

$

50,000,000

 

January 31, 2010

 

$

40,000,000

 

March 31, 2010

 

$

35,000,000

 

December 31, 2010

 

$

20,000,000

 

 

Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.  Unless previously terminated, the
Commitments shall terminate on the Maturity Date.

 


(B)   THE BORROWER MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME REDUCE, THE
COMMITMENTS; PROVIDED THAT (I) EACH REDUCTION OF THE COMMITMENTS SHALL BE IN AN
AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $1,000,000
AND (II) THE BORROWER SHALL NOT TERMINATE OR REDUCE THE COMMITMENTS IF, AFTER
GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE REVOLVING LOANS IN ACCORDANCE
WITH SECTION 2.09, THE SUM OF THE REVOLVING CREDIT EXPOSURES WOULD EXCEED THE
TOTAL COMMITMENTS.


 


(C)   THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION TO
TERMINATE OR REDUCE THE COMMITMENTS UNDER PARAGRAPH (B) OF THIS SECTION AT LEAST
THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR
REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE THEREOF.  PROMPTLY
FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE
LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE BORROWER PURSUANT
TO THIS SECTION SHALL BE IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION OF
THE COMMITMENTS DELIVERED BY THE BORROWER MAY STATE THAT SUCH NOTICE IS
CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN WHICH CASE
SUCH NOTICE MAY BE REVOKED BY THE BORROWER (BY NOTICE TO

 

30

--------------------------------------------------------------------------------


 


THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH
CONDITION IS NOT SATISFIED.  ANY TERMINATION OR REDUCTION OF THE COMMITMENTS
SHALL BE PERMANENT.  EACH REDUCTION OF THE COMMITMENTS SHALL BE MADE RATABLY
AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.


 


SECTION 2.09.  REPAYMENT OF LOANS; EVIDENCE OF DEBT.  (A) THE BORROWER HEREBY
UNCONDITIONALLY PROMISES TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH APPLICABLE LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH OF THE
REVOLVING LOANS ON THE MATURITY DATE, AND (II) TO THE SWINGLINE LENDER THE THEN
UNPAID PRINCIPAL AMOUNT OF EACH OF THE SWINGLINE LOANS ON THE EARLIER OF THE
MATURITY DATE AND THE FIRST DATE AFTER SUCH SWINGLINE LOAN IS MADE THAT IS THE
15TH OR LAST DAY OF A CALENDAR MONTH AND IS AT LEAST TWO BUSINESS DAYS AFTER
SUCH SWINGLINE LOAN IS MADE; PROVIDED THAT ON EACH DATE THAT A REVOLVING
BORROWING IS MADE, THE BORROWER SHALL REPAY ALL SWINGLINE LOANS THEN
OUTSTANDING.


 


(B)   EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN
ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH LENDER
RESULTING FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF PRINCIPAL
AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER.


 


(C)   THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL RECORD
(I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE CLASS AND TYPE THEREOF AND THE
INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER
HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT
HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


 


(D)   THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPH (B) OR
(C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS
OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE FAILURE OF ANY LENDER OR
THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL
NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWER TO REPAY THE LOANS IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(E)   ANY LENDER MAY REQUEST THAT LOANS MADE BY IT BE EVIDENCED BY A PROMISSORY
NOTE.  IN SUCH EVENT, THE BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH
LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER (OR, IF REQUESTED
BY SUCH LENDER, TO SUCH LENDER) AND ITS REGISTERED ASSIGNS AND IN A FORM
APPROVED BY THE ADMINISTRATIVE AGENT.  THEREAFTER, THE LOANS EVIDENCED BY SUCH
PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER
ASSIGNMENT PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR MORE PROMISSORY
NOTES IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR IF SUCH
PROMISSORY NOTE IS A REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


 


(F)    IF AT ANY TIME THE AGGREGATE REVOLVING CREDIT EXPOSURE OF THE LENDERS
EXCEEDS THE AGGREGATE COMMITMENTS OF THE LENDERS, WHETHER AS A RESULT OF A
VOLUNTARY OR MANDATORY COMMITMENT REDUCTION OR OTHERWISE, THE BORROWER SHALL
IMMEDIATELY PREPAY THE REVOLVING LOANS IN THE AMOUNT OF SUCH EXCESS.  TO THE
EXTENT THAT, AFTER THE PREPAYMENT OF ALL REVOLVING LOANS AN EXCESS OF THE
REVOLVING CREDIT EXPOSURE OVER THE AGGREGATE COMMITMENTS

 

31

--------------------------------------------------------------------------------


 


STILL EXISTS, THE BORROWER SHALL PROMPTLY CASH COLLATERALIZE THE LETTERS OF
CREDIT IN THE MANNER DESCRIBED IN SECTION 2.05(J) IN AN AMOUNT SUFFICIENT TO
ELIMINATE SUCH EXCESS.


 


SECTION 2.10.  PREPAYMENT OF LOANS.  (A) THE BORROWER SHALL HAVE THE RIGHT AT
ANY TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING IN WHOLE OR IN PART,
SUBJECT TO PRIOR NOTICE IN ACCORDANCE WITH PARAGRAPH (B) OF THIS SECTION.


 


(B)   THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT (AND, IN THE CASE OF
PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER) BY TELEPHONE (CONFIRMED BY
TELECOPY OR ELECTRONIC MAIL) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF
PREPAYMENT OF A EURODOLLAR BORROWING, NOT LATER THAN 12:00 NOON, NEW YORK CITY
TIME, THREE BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT OR (II) IN THE CASE OF
PREPAYMENT OF AN ABR BORROWING NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON
THE DATE OF PREPAYMENT.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY
THE PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF EACH BORROWING OR PORTION
THEREOF TO BE PREPAID; PROVIDED THAT, IF A NOTICE OF PREPAYMENT IS GIVEN IN
CONNECTION WITH A CONDITIONAL NOTICE OF TERMINATION OF THE COMMITMENTS AS
CONTEMPLATED BY SECTION 2.09, THEN SUCH NOTICE OF PREPAYMENT MAY BE REVOKED IF
SUCH NOTICE OF TERMINATION IS REVOKED IN ACCORDANCE WITH SECTION 2.09.  PROMPTLY
FOLLOWING RECEIPT OF ANY SUCH NOTICE RELATING TO A BORROWING, THE ADMINISTRATIVE
AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH PARTIAL PREPAYMENT
OF ANY BORROWING SHALL BE IN AN AMOUNT THAT WOULD BE PERMITTED IN THE CASE OF AN
ADVANCE OF A BORROWING OF THE SAME TYPE AS PROVIDED IN SECTION 2.02.  EACH
PREPAYMENT OF A BORROWING SHALL BE APPLIED RATABLY TO THE LOANS INCLUDED IN THE
PREPAID BORROWING.  PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE
EXTENT REQUIRED BY SECTION 2.13.


 


(C)   THE BORROWER SHALL MAKE MANDATORY PREPAYMENTS OF THE LOANS IN AMOUNTS
EQUAL TO THE FOLLOWING:


 

(I)            CONCURRENTLY WITH THE RECEIPT THEREOF BY THE BORROWER OR ANY
SUBSIDIARY, AN AMOUNT EQUAL TO 100% OF THE AGGREGATE NET AVAILABLE PROCEEDS IN
EXCESS OF $1,000,000 REALIZED UPON ANY ASSET DISPOSITION OR IN THE AGGREGATE FOR
ALL ASSET DISPOSITIONS IN ANY FISCAL YEAR OF THE BORROWER;

 

 (II)          CONCURRENTLY WITH THE RECEIPT THEREOF BY THE BORROWER OR ANY
SUBSIDIARY, IN AN AMOUNT EQUAL TO 100% OF THE NET AVAILABLE PROCEEDS REALIZED
UPON (A) THE SALE BY THE BORROWER OF ANY EQUITY OR DEBT SECURITIES OR BY SUCH
SUBSIDIARY OF ANY DEBT SECURITIES (OTHER THAN (A) THE PROCEEDS REALIZED BY THE
BORROWER FROM THE SALE OF SECURITIES PURSUANT TO THE STERLING PURCHASE AGREEMENT
AND (B) THE PROCEEDS OF ANY SALES OF EQUITY SECURITIES IN AN AGGREGATE AMOUNT
NOT TO EXCEED $2,500,000 IN ANY FISCAL YEAR (1) PURSUANT TO THE EXERCISE OF ANY
STOCK OPTIONS ISSUED TO ANY EMPLOYEE, OFFICER OR DIRECTOR OF THE BORROWER AS
COMPENSATION OR (2) UNDER ANY EMPLOYEE STOCK PURCHASE PLAN OF THE BORROWER) OR
(B) ANY OTHER INCURRENCE OF INDEBTEDNESS BY THE BORROWER OR ANY SUBSIDIARY
(OTHER THAN INDEBTEDNESS PERMITTED TO BE INCURRED PURSUANT TO SECTION 6.01(C),
(D), (E), (F) OR (G)); PROVIDED, THAT (X) THE FIRST $15,000,000 OF SECURITIES
INCLUDED WITHIN THE DEFINITION OF REQUIRED EQUITY ISSUANCE WHICH ARE ISSUED
DURING THE PERIOD COMMENCING ON THE EFFECTIVE DATE AND ENDING ON MARCH 31, 2010
(MEASURED BY REFERENCE TO GROSS PROCEEDS) SHALL NOT TRIGGER A COMMITMENT
REDUCTION PURSUANT TO THIS PARAGRAPH (II) TO AN AMOUNT LESS THAN $40,000,000, IF
ISSUED PRIOR TO FEBRUARY 1, 2010, OR $35,000,000, IF ISSUED PRIOR TO

 

32

--------------------------------------------------------------------------------


 

APRIL 1, 2010, (Y) THE EXCEPTION SET FORTH IN CLAUSE (B) HEREOF SHALL NOT APPLY
TO THE EXTENT THAT ANY SUCH PROCEEDS ARE RECEIVED ON OR PRIOR TO MARCH 31, 2010
AND ARE APPLIED IN ACCORDANCE WITH THE PROVISO TO THE DEFINITION OF REQUIRED
EQUITY ISSUANCE AND ANY AMOUNTS SO APPLIED SHALL ALSO BE APPLIED TO REDUCE THE
BASKET SET FORTH IN SUCH CLAUSE (B) IN RESPECT OF THE FISCAL YEAR IN WHICH THEY
ARE SO APPLIED, AND (Z) THE REQUIRED PREPAYMENT PERCENTAGE SHALL BE REDUCED FROM
(1) 100% TO 0% WITH RESPECT TO PROCEEDS OF ANY TYPE OF SECURITIES INCLUDED
WITHIN THE DEFINITION OF REQUIRED EQUITY ISSUANCE YIELDING GROSS PROCEEDS OF
BETWEEN $15,000,000 AND $20,000,000 IN THE AGGREGATE AFTER THE EFFECTIVE DATE,
AND (2) SUBJECT TO CLAUSE (X) ABOVE, 100% TO 50% WITH RESPECT TO PROCEEDS OF ANY
TYPE OF SECURITIES INCLUDED WITHIN THE DEFINITION OF REQUIRED EQUITY ISSUANCE
YIELDING GROSS PROCEEDS OF $20,000,000 OR MORE IN THE AGGREGATE AFTER THE
EFFECTIVE DATE; AND

 

(III)          CONCURRENTLY WITH THE RECEIPT THEREOF BY THE BORROWER OR ANY
SUBSIDIARY, AN AMOUNT EQUAL TO (A) 75% OF THE NET AVAILABLE PROCEEDS REALIZED
FROM ANY TAX REFUNDS RELATING TO FEDERAL INCOME TAXES, (B) 75% OF THE NET
AVAILABLE PROCEEDS REALIZED FROM ANY TAX REFUNDS RELATING TO STATE INCOME TAXES
IN EXCESS OF $250,000 IN THE AGGREGATE IN ANY FISCAL YEAR AND (C) 75% OF THE NET
AVAILABLE PROCEEDS REALIZED FROM ANY EXTRAORDINARY RECEIPTS IN EXCESS OF
$250,000 IN THE AGGREGATE IN ANY FISCAL YEAR.

 

Except as otherwise provided in the proviso to Section 2.10(c)(ii), all
mandatory prepayments made pursuant to this Section 2.10(c) shall result in a
corresponding permanent reduction of the Commitments in the amount of such
mandatory prepayment; provided, that the Commitments shall only be reduced in
increments of $500,000 and any amounts not so applied in any fiscal year shall
not be carried over to the succeeding fiscal year.

 


SECTION 2.11.  FEES.  (A) THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH LENDER (SUBJECT TO SECTION 2.19 WITH RESPECT TO ANY
DEFAULTING LENDER) A FACILITY FEE, WHICH SHALL ACCRUE AT THE RATE OF 1.00% PER
ANNUM ON THE DAILY AMOUNT OF THE COMMITMENT OF SUCH LENDER (WHETHER USED OR
UNUSED) DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING
THE DATE ON WHICH SUCH COMMITMENT TERMINATES; PROVIDED THAT, IF SUCH LENDER
CONTINUES TO HAVE ANY REVOLVING CREDIT EXPOSURE AFTER ITS COMMITMENT TERMINATES,
THEN SUCH FACILITY FEE SHALL CONTINUE TO ACCRUE ON THE DAILY AMOUNT OF SUCH
LENDER’S REVOLVING CREDIT EXPOSURE FROM AND INCLUDING THE DATE ON WHICH ITS
COMMITMENT TERMINATES TO BUT EXCLUDING THE DATE ON WHICH SUCH LENDER CEASES TO
HAVE ANY REVOLVING CREDIT EXPOSURE.  ACCRUED FACILITY FEES SHALL BE PAYABLE IN
ARREARS ON THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR AND
ON THE DATE ON WHICH THE COMMITMENTS TERMINATE, COMMENCING ON THE FIRST SUCH
DATE TO OCCUR AFTER THE DATE HEREOF; PROVIDED THAT ANY FACILITY FEES ACCRUING
AFTER THE DATE ON WHICH THE COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND. 
ALL FACILITY FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL
BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT
EXCLUDING THE LAST DAY).


 


(B)   THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
EACH LENDER (SUBJECT TO SECTION 2.19 WITH RESPECT TO ANY DEFAULTING LENDER) A
QUARTERLY FEE AT THE RATE SET FORTH BELOW ON THE AMOUNT OF THE COMMITMENT
(WHETHER USED OR UNUSED) OF SUCH LENDER ON THE CORRESPONDING DATE SET FORTH
BELOW:

 

33

--------------------------------------------------------------------------------


 

Quarterly Fee Payment Date

 

Rate

 

12/31/09

 

0.50

%

3/31/10

 

0.75

%

6/30/10

 

1.00

%

9/30/10

 

1.25

%

12/31/10

 

1.50

%

3/31/11

 

1.75

%

6/30/11 and (if unpaid at maturity) the last day of each calendar quarter
thereafter

 

2.00

%


 


(C)   THE BORROWER AGREES TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT
OF EACH LENDER (SUBJECT TO SECTION 2.19 WITH RESPECT TO ANY DEFAULTING LENDER) A
PARTICIPATION FEE WITH RESPECT TO ITS PARTICIPATIONS IN LETTERS OF CREDIT AS TO
WHICH THE BORROWER IS THE OBLIGOR, WHICH SHALL ACCRUE AT THE SAME APPLICABLE
RATE USED TO DETERMINE THE INTEREST RATE APPLICABLE TO EURODOLLAR LOANS ON THE
AVERAGE DAILY AMOUNT OF SUCH LENDER’S LC EXPOSURE (EXCLUDING ANY PORTION THEREOF
ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM AND
INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE ON WHICH
SUCH LENDER’S COMMITMENT TERMINATES AND THE DATE ON WHICH SUCH LENDER CEASES TO
HAVE ANY LC EXPOSURE, AND (II) TO THE ISSUING BANK A FRONTING FEE, WHICH SHALL
ACCRUE AT THE RATE OR RATES PER ANNUM SEPARATELY AGREED UPON BETWEEN THE
BORROWER AND THE ISSUING BANK ON THE AVERAGE DAILY AMOUNT OF THE LC EXPOSURE
(EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS)
DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE
LATER OF THE DATE OF TERMINATION OF THE COMMITMENTS AND THE DATE ON WHICH THERE
CEASES TO BE ANY LC EXPOSURE, AS WELL AS THE ISSUING BANK’S STANDARD FEES WITH
RESPECT TO THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT
OR PROCESSING OF DRAWINGS THEREUNDER.  PARTICIPATION FEES AND FRONTING FEES
ACCRUED THROUGH AND INCLUDING THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND
DECEMBER OF EACH YEAR SHALL BE PAYABLE ON THE THIRD BUSINESS DAY FOLLOWING SUCH
LAST DAY, COMMENCING ON THE FIRST SUCH DATE TO OCCUR AFTER THE EFFECTIVE DATE;
PROVIDED THAT ALL SUCH FEES SHALL BE PAYABLE ON THE DATE ON WHICH THE
COMMITMENTS TERMINATE AND ANY SUCH FEES ACCRUING AFTER THE DATE ON WHICH THE
COMMITMENTS TERMINATE SHALL BE PAYABLE ON DEMAND.  ANY OTHER FEES PAYABLE TO THE
ISSUING BANK PURSUANT TO THIS PARAGRAPH SHALL BE PAYABLE WITHIN 10 DAYS AFTER
DEMAND.  ALL PARTICIPATION FEES AND FRONTING FEES SHALL BE COMPUTED ON THE BASIS
OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED
(INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


 


(D)   THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR ITS OWN
ACCOUNT, FEES PAYABLE IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON
BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


(E)   ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY
AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR TO THE ISSUING BANK, IN THE
CASE OF FEES PAYABLE TO IT) FOR DISTRIBUTION, IN THE CASE OF FACILITY FEES, THE
FEES PAYABLE PURSUANT TO SECTION 2.11(B) AND PARTICIPATION FEES, TO THE
LENDERS.  FEES PAID SHALL NOT BE REFUNDABLE UNDER ANY CIRCUMSTANCES.


 

34

--------------------------------------------------------------------------------


 


SECTION 2.12.  INTEREST.  (A) THE LOANS COMPRISING EACH ABR BORROWING (INCLUDING
EACH SWINGLINE LOAN) SHALL BEAR INTEREST AT THE ALTERNATE BASE RATE PLUS THE
APPLICABLE RATE.


 


(B)   THE LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR INTEREST AT THE
ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE
APPLICABLE RATE.


 


(C)   NOTWITHSTANDING THE FOREGOING, IF ANY EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THEN THE LOANS SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE
JUDGMENT, AT A RATE PER ANNUM EQUAL TO (I) IN THE CASE OF PRINCIPAL OF ANY LOAN,
2% PLUS THE RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING
PARAGRAPHS OF THIS SECTION OR (II) IN THE CASE OF ANY OTHER AMOUNT OUTSTANDING
HEREUNDER, 2% PLUS THE RATE APPLICABLE TO SUCH AMOUNT AS PROVIDED HEREUNDER.


 


(D)   ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH INTEREST
PAYMENT DATE FOR SUCH LOAN AND UPON TERMINATION OF THE COMMITMENTS; PROVIDED
THAT (I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (C) OF THIS SECTION SHALL BE
PAYABLE ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN
(OTHER THAN A PREPAYMENT OF AN ABR LOAN PRIOR TO THE END OF THE AVAILABILITY
PERIOD), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE
PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT AND (III) IN THE EVENT OF
ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END OF THE CURRENT INTEREST
PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE
DATE OF SUCH CONVERSION.


 


(E)   ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360
DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE AT
TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE COMPUTED
ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN EACH
CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST
DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE OR ADJUSTED
LIBO RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


SECTION 2.13.  ALTERNATE RATE OF INTEREST.  IF PRIOR TO THE COMMENCEMENT OF ANY
INTEREST PERIOD FOR A EURODOLLAR BORROWING:


 

(A)           THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE FOR SUCH INTEREST PERIOD; OR

 

(B)           THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS THAT
THE ADJUSTED LIBO RATE FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY
REFLECT THE COST TO SUCH LENDERS (OR LENDER) OF MAKING OR MAINTAINING THEIR
LOANS (OR ITS LOAN) INCLUDED IN SUCH BORROWING FOR SUCH INTEREST PERIOD;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, electronic mail or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any

 

35

--------------------------------------------------------------------------------


 

Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
denominated in such currency shall be ineffective and (ii) such Borrowing shall
be converted to or continued as on the last day of the Interest Period
applicable thereto an ABR Borrowing.  The Administrative Agent shall promptly
advise the Borrower of any such alternative interest rate.

 


SECTION 2.14.  INCREASED COSTS.  (A) IF ANY CHANGE IN LAW SHALL:


 

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR
SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR
CREDIT EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN
THE ADJUSTED LIBO RATE) OR THE ISSUING BANK; OR

 

(II)           IMPOSE ON ANY LENDER OR THE ISSUING BANK OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR EURODOLLAR LOANS MADE BY
SUCH LENDER OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 


(B)   IF ANY LENDER OR THE ISSUING BANK DETERMINES THAT ANY CHANGE IN LAW
REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE
OF RETURN ON SUCH LENDER’S OR THE ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF
THIS AGREEMENT OR THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD
BY, SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY THE ISSUING BANK, TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING
BANK’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING
INTO CONSIDERATION SUCH LENDER’S OR THE ISSUING BANK’S POLICIES AND THE POLICIES
OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL
ADEQUACY), THEN FROM TIME TO TIME THE BORROWER WILL PAY TO SUCH LENDER OR THE
ISSUING BANK, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL
COMPENSATE SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING
BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)   A CERTIFICATE OF A LENDER OR THE ISSUING BANK SETTING FORTH THE AMOUNT OR
AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR THE ISSUING BANK OR ITS HOLDING
COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS
SECTION SHALL BE DELIVERED TO THE BORROWER AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS
AFTER RECEIPT THEREOF.


 


(D)   FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE ISSUING BANK TO DEMAND
COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S OR THE

 

36

--------------------------------------------------------------------------------


 


ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT THE BORROWER
SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR THE ISSUING BANK PURSUANT TO
THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE THAN 180 DAYS
PRIOR TO THE DATE THAT SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE,
NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS
OR REDUCTIONS AND OF SUCH LENDER’S OR THE ISSUING BANK’S INTENTION TO CLAIM
COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF THE CHANGE IN LAW GIVING RISE
TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE 180-DAY PERIOD
REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT
THEREOF.


 


SECTION 2.15.  BREAK FUNDING PAYMENTS.  IN THE EVENT OF (A) THE PAYMENT OF ANY
PRINCIPAL OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT),
(B) THE CONVERSION OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE
INTEREST PERIOD APPLICABLE THERETO, (C) THE FAILURE TO BORROW, CONVERT, CONTINUE
OR PREPAY ANY EURODOLLAR LOAN ON THE DATE SPECIFIED IN ANY NOTICE DELIVERED
PURSUANT HERETO (REGARDLESS OF WHETHER SUCH NOTICE MAY BE REVOKED UNDER
SECTION 2.10(B) AND IS REVOKED IN ACCORDANCE THEREWITH) OR (D) THE ASSIGNMENT OF
ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE
THERETO AS A RESULT OF A REQUEST BY THE BORROWER PURSUANT TO SECTION 2.18, THEN,
IN ANY SUCH EVENT, THE BORROWER SHALL COMPENSATE EACH LENDER FOR THE LOSS, COST
AND EXPENSE ATTRIBUTABLE TO SUCH EVENT.  IN THE CASE OF A EURODOLLAR LOAN, SUCH
LOSS, COST OR EXPENSE TO ANY LENDER SHALL BE DEEMED TO INCLUDE AN AMOUNT
DETERMINED BY SUCH LENDER TO BE THE EXCESS, IF ANY, OF (I) THE AMOUNT OF
INTEREST WHICH WOULD HAVE ACCRUED ON THE PRINCIPAL AMOUNT OF SUCH LOAN HAD SUCH
EVENT NOT OCCURRED, AT THE ADJUSTED LIBO RATE THAT WOULD HAVE BEEN APPLICABLE TO
SUCH LOAN, FOR THE PERIOD FROM THE DATE OF SUCH EVENT TO THE LAST DAY OF THE
THEN CURRENT INTEREST PERIOD THEREFOR (OR, IN THE CASE OF A FAILURE TO BORROW,
CONVERT OR CONTINUE, FOR THE PERIOD THAT WOULD HAVE BEEN THE INTEREST PERIOD FOR
SUCH LOAN), OVER (II) THE AMOUNT OF INTEREST WHICH WOULD ACCRUE ON SUCH
PRINCIPAL AMOUNT FOR SUCH PERIOD AT THE INTEREST RATE WHICH SUCH LENDER WOULD
BID WERE IT TO BID, AT THE COMMENCEMENT OF SUCH PERIOD, FOR DOLLAR DEPOSITS OF A
COMPARABLE AMOUNT AND PERIOD FROM OTHER BANKS IN THE EURODOLLAR MARKET.  A
CERTIFICATE OF ANY LENDER SETTING FORTH ANY AMOUNT OR AMOUNTS THAT SUCH LENDER
IS ENTITLED TO RECEIVE PURSUANT TO THIS SECTION SHALL BE DELIVERED TO THE
BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY
SUCH LENDER THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER
RECEIPT THEREOF.


 


SECTION 2.16.  TAXES.  (A) ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE BORROWER HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND WITHOUT
DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF THE
BORROWER SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM
SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT
AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE AGENT, LENDER OR
ISSUING BANK (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD
HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER SHALL MAKE
SUCH DEDUCTIONS AND (III) THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)   IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.

 

37

--------------------------------------------------------------------------------



 


(C)   THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND THE
ISSUING BANK, WITHIN 10 DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT
OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE ADMINISTRATIVE AGENT, SUCH
LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, ON OR WITH RESPECT TO ANY
PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF THE BORROWER HEREUNDER (INCLUDING
INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO
AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY PENALTIES, INTEREST AND REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED
BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH
PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY A LENDER OR THE ISSUING BANK,
OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE
ISSUING BANK, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)   AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER
TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY, THE BORROWER SHALL DELIVER TO
THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY
SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


 


(E)   ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWER IS
LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH
PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER AS WILL PERMIT SUCH PAYMENTS TO BE MADE
WITHOUT WITHHOLDING OR AT A REDUCED RATE.


 


(F)    IF THE ADMINISTRATIVE AGENT OR A LENDER DETERMINES, IN ITS SOLE
DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO
WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO WHICH THE
BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.16, IT SHALL PAY
OVER SUCH REFUND TO THE BORROWER (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS
MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS SECTION 2.16 WITH
RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH LENDER AND WITHOUT
INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY
WITH RESPECT TO SUCH REFUND); PROVIDED, THAT THE BORROWER, UPON THE REQUEST OF
THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO
THE BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE
RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER IN
THE EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY. THIS SECTION SHALL NOT BE CONSTRUED TO
REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS
(OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO
THE BORROWER OR ANY OTHER PERSON.


 


SECTION 2.17.  PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS. 
(A) THE BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT HEREUNDER
(WHETHER OF PRINCIPAL, INTEREST, FEES OR REIMBURSEMENT OF LC DISBURSEMENTS, OR
OF AMOUNTS PAYABLE UNDER SECTION 2.14, 2.15 OR 2.16, OR OTHERWISE) PRIOR TO
2:00 P.M., NEW YORK CITY TIME, ON THE DATE WHEN DUE, IN IMMEDIATELY AVAILABLE
FUNDS, WITHOUT SET OFF OR COUNTERCLAIM.  ANY AMOUNTS

 

38

--------------------------------------------------------------------------------


 


RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE DISCRETION OF THE
ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING
BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON.  ALL SUCH PAYMENTS
SHALL BE MADE TO THE ADMINISTRATIVE AGENT AT ITS OFFICES AT 270 PARK AVENUE, NEW
YORK, NEW YORK, EXCEPT PAYMENTS TO BE MADE DIRECTLY TO THE ISSUING BANK OR
SWINGLINE LENDER AS EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT PAYMENTS PURSUANT
TO SECTIONS 2.14, 2.15, 2.16 AND 9.03 SHALL BE MADE DIRECTLY TO THE PERSONS
ENTITLED THERETO.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY SUCH PAYMENTS
RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE RECIPIENT
PROMPTLY FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT HEREUNDER SHALL BE DUE ON A
DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED TO THE
NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING INTEREST,
INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION.  ALL
PAYMENTS HEREUNDER OF (I) PRINCIPAL OR INTEREST IN RESPECT OF ANY LOAN SHALL BE
MADE IN THE CURRENCY IN WHICH SUCH LOAN IS DENOMINATED, (II) REIMBURSEMENT
OBLIGATIONS SHALL BE MADE IN THE CURRENCY IN WHICH THE LETTER OF CREDIT IN
RESPECT OF WHICH SUCH REIMBURSEMENT OBLIGATION EXISTS IS DENOMINATED OR
(III) ANY OTHER AMOUNT DUE HEREUNDER OR UNDER ANOTHER LOAN DOCUMENT SHALL BE
MADE IN DOLLARS.  ANY PAYMENT REQUIRED TO BE MADE BY THE ADMINISTRATIVE AGENT
HEREUNDER SHALL BE DEEMED TO HAVE BEEN MADE BY THE TIME REQUIRED IF THE
ADMINISTRATIVE AGENT SHALL AT OR BEFORE SUCH TIME, HAVE TAKEN THE NECESSARY
STEPS TO MAKE SUCH PAYMENT IN ACCORDANCE WITH THE REGULATIONS OR OPERATING
PROCEDURES OF THE CLEARING OR SETTLEMENT SYSTEM USED BY THE ADMINISTRATIVE AGENT
TO MAKE SUCH PAYMENT.


 


(B)   ANY PROCEEDS OF COLLATERAL RECEIVED BY THE ADMINISTRATIVE AGENT (I) NOT
CONSTITUTING EITHER (A) A SPECIFIC PAYMENT OF PRINCIPAL, INTEREST, FEES OR OTHER
SUM PAYABLE UNDER THE CREDIT DOCUMENTS OR (B) A MANDATORY PREPAYMENT (WHICH
SHALL BE APPLIED IN ACCORDANCE WITH SECTION 2.10(C)), OR (II) AFTER AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT SO ELECTS OR
THE REQUIRED LENDERS SO DIRECT, SHALL BE APPLIED RATABLY FIRST, TO PAY ANY FEES,
INDEMNITIES, OR EXPENSE REIMBURSEMENTS, INCLUDING AMOUNTS THEN DUE TO THE
ADMINISTRATIVE AGENT AND THE ISSUING BANK FROM THE BORROWER (INCLUDING IN
CONNECTION WITH BANK PRODUCTS OBLIGATIONS (OTHER THAN SWAP OBLIGATIONS)),
SECOND, TO PAY ANY FEES OR EXPENSE REIMBURSEMENTS THEN DUE TO THE LENDERS FROM
THE BORROWER (INCLUDING IN CONNECTION WITH BANK PRODUCTS OBLIGATIONS (OTHER THAN
SWAP OBLIGATIONS)), THIRD, TO PAY INTEREST THEN DUE AND PAYABLE ON THE LOANS AND
ANY FINANCE CHARGES THEN DUE AND PAYABLE IN RESPECT OF BANK PRODUCTS OBLIGATIONS
(OTHER THAN SWAP OBLIGATIONS), RATABLY AMONG THE PARTIES ENTITLED THERETO IN
ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FINANCE CHARGES THEN DUE TO SUCH
PARTIES, FOURTH, TO PREPAY PRINCIPAL ON THE LOANS AND UNREIMBURSED LC
DISBURSEMENTS, AND TO THE PAYMENT OF ANY AMOUNTS OWING WITH RESPECT TO BANK
PRODUCTS OBLIGATIONS (OTHER THAN SWAP OBLIGATIONS), RATABLY AMONG THE PARTIES
ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL, UNREIMBURSED LC
DISBURSEMENTS AND BANK PRODUCTS OBLIGATIONS (OTHER THAN SWAP OBLIGATIONS) THEN
DUE TO SUCH PARTIES, FIFTH, TO PAY AN AMOUNT TO THE ADMINISTRATIVE AGENT EQUAL
TO ONE HUNDRED FIVE PERCENT (105%) OF THE AGGREGATE UNDRAWN FACE AMOUNT OF ALL
OUTSTANDING LETTERS OF CREDIT, TO BE HELD AS CASH COLLATERAL FOR SUCH
OBLIGATIONS, SIXTH, TO THE PAYMENT OF ANY SWAP OBLIGATIONS, RATABLY AMONG THE
PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNT OF SWAP OBLIGATIONS THEN
DUE TO SUCH PARTIES, AND SEVENTH, TO THE PAYMENT OF ANY OTHER SECURED OBLIGATION
DUE TO THE ADMINISTRATIVE AGENT OR ANY LENDER BY THE BORROWER.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, UNLESS SO DIRECTED BY THE
BORROWER, OR UNLESS AN EVENT OF DEFAULT IS IN EXISTENCE, NEITHER THE
ADMINISTRATIVE AGENT NOR ANY LENDER SHALL APPLY ANY PAYMENT WHICH IT RECEIVES TO
ANY EURODOLLAR LOAN OF A CLASS, EXCEPT (A) ON THE EXPIRATION DATE OF THE
INTEREST

 

39

--------------------------------------------------------------------------------


 


PERIOD APPLICABLE TO ANY SUCH EURODOLLAR LOAN OR (B) IN THE EVENT, AND ONLY TO
THE EXTENT, THAT THERE ARE NO OUTSTANDING ABR LOANS OF THE SAME CLASS AND, IN
ANY EVENT, THE BORROWER SHALL PAY THE BREAK FUNDING PAYMENT REQUIRED IN
ACCORDANCE WITH SECTION 2.15.  THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL
HAVE THE CONTINUING AND EXCLUSIVE RIGHT TO APPLY AND REVERSE AND REAPPLY ANY AND
ALL SUCH PROCEEDS AND PAYMENTS TO ANY PORTION OF THE SECURED OBLIGATIONS.


 


(C)   IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET OFF OR COUNTERCLAIM OR
OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF
ITS REVOLVING LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS OR SWINGLINE LOANS
RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A GREATER PROPORTION OF THE
AGGREGATE AMOUNT OF ITS REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS
AND SWINGLINE LOANS AND ACCRUED INTEREST THEREON THAN THE PROPORTION RECEIVED BY
ANY OTHER LENDER, THEN THE LENDER RECEIVING SUCH GREATER PROPORTION SHALL
PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE REVOLVING LOANS AND
PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS OF OTHER LENDERS TO THE
EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE
LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND
ACCRUED INTEREST ON THEIR RESPECTIVE REVOLVING LOANS AND PARTICIPATIONS IN LC
DISBURSEMENTS AND SWINGLINE LOANS; PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS
ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS
RECOVERED,  SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE
PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE
BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS
AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR THE
ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR PARTICIPATIONS
IN LC DISBURSEMENTS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWER
OR ANY SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS OF THIS
PARAGRAPH SHALL APPLY).  THE BORROWER CONSENTS TO THE FOREGOING AND AGREES, TO
THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY LENDER
ACQUIRING A PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY EXERCISE
AGAINST THE BORROWER RIGHTS OF SET-OFF AND COUNTERCLAIM WITH RESPECT TO SUCH
PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF THE BORROWER
IN THE AMOUNT OF SUCH PARTICIPATION.


 


(D)   UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK HEREUNDER THAT THE
BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
THE BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY,
IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE ISSUING BANK,
AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE BORROWER HAS NOT IN
FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE ISSUING BANK, AS THE
CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR ISSUING BANK WITH INTEREST
THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO
IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE
GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION.


 


(E)   IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT
PURSUANT TO SECTION 2.04(C), 2.05(D) OR (E), 2.06(B), 2.17(D) OR 9.03(C), THEN
THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF), (I) APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER TO

 

40

--------------------------------------------------------------------------------


 


SATISFY SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED
OBLIGATIONS ARE FULLY PAID AND/OR (II) HOLD ANY SUCH AMOUNTS IN A SEGREGATED
ACCOUNT AS CASH COLLATERAL FOR, AND APPLICATION TO, ANY FUTURE FUNDING
OBLIGATIONS OF SUCH LENDER UNDER SUCH SECTIONS; IN THE CASE OF EACH OF (I) AND
(II) ABOVE, IN ANY ORDER AS DETERMINED BY THE ADMINISTRATIVE AGENT IN ITS
DISCRETION.


 


SECTION 2.18.  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.  (A) IF ANY
LENDER REQUESTS COMPENSATION UNDER SECTION 2.14, OR IF THE BORROWER IS REQUIRED
TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.16 OR 2.20, THEN SUCH LENDER SHALL
USE REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR
BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO
ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT OF SUCH
LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS
PAYABLE PURSUANT TO SECTION 2.14, 2.16 OR 2.20, AS THE CASE MAY BE, IN THE
FUTURE AND (II) WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR
EXPENSE AND WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  EACH LENDER
ALSO AGREES TO USE ITS COMMERCIALLY REASONABLE EFFORTS TO MAKE SUCH DESIGNATION
OR ASSIGNMENT PRIOR TO THE OCCURRENCE OF ANY CIRCUMSTANCE DESCRIBED IN
SECTION 2.14, 2.16 OR 2.20 IN THE EVENT IT HAS KNOWLEDGE OF SUCH CIRCUMSTANCE
PRIOR TO ITS OCCURRENCE OR AS SOON THEREAFTER AS IT BECOMES AWARE THEREOF.  THE
BORROWER HEREBY AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY
LENDER IN CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


 


(B)   IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.14, OR IF THE BORROWER
IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.16 OR 2.20, OR IF
ANY LENDER BECOMES A DEFAULTING LENDER, THEN THE BORROWER MAY, AT ITS SOLE
EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT,
REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH
AND SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 9.04), ALL ITS INTERESTS,
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME
SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT); PROVIDED THAT (I) THE BORROWER SHALL HAVE RECEIVED THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (AND IF A COMMITMENT IS BEING
ASSIGNED, THE ISSUING BANK), WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD,
(II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND
SWINGLINE LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS
PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING
PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN THE CASE OF ALL
OTHER AMOUNTS) AND (III) IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A
CLAIM FOR COMPENSATION UNDER SECTION 2.14 OR PAYMENTS REQUIRED TO BE MADE
PURSUANT TO SECTION 2.16 OR 2.20, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN
SUCH COMPENSATION OR PAYMENTS.  A LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH
ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH
LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE BORROWER TO REQUIRE SUCH
ASSIGNMENT AND DELEGATION CEASE TO APPLY.


 


SECTION 2.19.  DEFAULTING LENDERS.


 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

41

--------------------------------------------------------------------------------


 


(A)   FEES PURSUANT TO SECTION 2.11(A) AND (B) SHALL CEASE TO ACCRUE ON THE
UNUSED PORTION OF THE COMMITMENT OR THE TOTAL COMMITMENT OF SUCH DEFAULTING
LENDER, AS APPLICABLE;


 


(B)   NEITHER THE COMMITMENT NOR THE REVOLVING CREDIT EXPOSURE OF SUCH
DEFAULTING LENDER SHALL BE INCLUDED IN DETERMINING WHETHER ALL LENDERS OR THE
REQUIRED LENDERS HAVE TAKEN OR MAY TAKE ANY ACTION HEREUNDER (INCLUDING ANY
CONSENT TO ANY AMENDMENT OR WAIVER PURSUANT TO SECTION 9.02); PROVIDED THAT ANY
WAIVER, AMENDMENT OR MODIFICATION REQUIRING THE CONSENT OF ALL LENDERS OR EACH
AFFECTED LENDER WHICH AFFECTS SUCH DEFAULTING LENDER DIFFERENTLY THAN OTHER
AFFECTED LENDERS SHALL REQUIRE THE CONSENT OF SUCH DEFAULTING LENDER;


 


(C)   IF ANY SWINGLINE EXPOSURE OR LC EXPOSURE EXISTS AT THE TIME A LENDER
BECOMES A DEFAULTING LENDER THEN:


 

(I)            ALL OR ANY PART OF SUCH SWINGLINE EXPOSURE AND LC EXPOSURE SHALL
BE REALLOCATED AMONG THE NON-DEFAULTING LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE APPLICABLE PERCENTAGES BUT ONLY TO THE EXTENT (X) THE SUM OF ALL
NON-DEFAULTING LENDERS’ REVOLVING CREDIT EXPOSURES PLUS SUCH DEFAULTING LENDER’S
SWINGLINE EXPOSURE AND LC EXPOSURE DOES NOT EXCEED THE TOTAL OF ALL
NON-DEFAULTING LENDERS’ COMMITMENTS AND (Y) THE CONDITIONS SET FORTH IN
SECTION 4.01 ARE SATISFIED AT SUCH TIME; AND

 

(II)           IF THE REALLOCATION DESCRIBED IN CLAUSE (I) ABOVE CANNOT, OR CAN
ONLY PARTIALLY, BE EFFECTED, THE BORROWER SHALL WITHIN ONE BUSINESS DAY
FOLLOWING NOTICE BY THE ADMINISTRATIVE AGENT (X) FIRST, PREPAY SUCH SWINGLINE
EXPOSURE AND (Y) SECOND, CASH COLLATERALIZE SUCH DEFAULTING LENDER’S LC EXPOSURE
(AFTER GIVING EFFECT TO ANY PARTIAL REALLOCATION PURSUANT TO CLAUSE (I) ABOVE)
IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 2.05(J) FOR SO LONG AS
SUCH LC EXPOSURE IS OUTSTANDING;

 

(III)          IF THE BORROWER CASH COLLATERALIZES ANY PORTION OF SUCH
DEFAULTING LENDER’S LC EXPOSURE PURSUANT TO THIS SECTION 2.19(C), THE BORROWER
SHALL NOT BE REQUIRED TO PAY ANY FEES TO SUCH DEFAULTING LENDER PURSUANT TO
SECTION 2.11(C) WITH RESPECT TO SUCH DEFAULTING LENDER’S LC EXPOSURE DURING THE
PERIOD SUCH DEFAULTING LENDER’S LC EXPOSURE IS CASH COLLATERALIZED;

 

(IV)          IF THE LC EXPOSURE OF THE NON-DEFAULTING LENDERS IS REALLOCATED
PURSUANT TO THIS SECTION 2.19(C), THEN THE FEES PAYABLE TO THE LENDERS PURSUANT
TO SECTION 2.11(A), (B) AND (C) SHALL BE ADJUSTED IN ACCORDANCE WITH SUCH
NON-DEFAULTING LENDERS’ APPLICABLE PERCENTAGES; OR

 

(V)           IF ANY DEFAULTING LENDER’S LC EXPOSURE IS NEITHER CASH
COLLATERALIZED NOR REALLOCATED PURSUANT TO THIS SECTION 2.19(C), THEN, WITHOUT
PREJUDICE TO ANY RIGHTS OR REMEDIES OF THE ISSUING BANK OR ANY LENDER HEREUNDER,
ALL FEES THAT OTHERWISE WOULD HAVE BEEN PAYABLE PURSUANT TO SECTION 2.11(B) AND
(C) TO SUCH DEFAULTING LENDER (SOLELY WITH RESPECT TO THE PORTION OF SUCH
DEFAULTING LENDER’S COMMITMENT THAT WAS UTILIZED BY SUCH LC EXPOSURE) AND LETTER
OF CREDIT FEES PAYABLE UNDER SECTION 2.11(C) WITH RESPECT TO SUCH DEFAULTING
LENDER’S LC EXPOSURE SHALL BE PAYABLE TO THE ISSUING BANK UNTIL SUCH LC EXPOSURE
IS CASH COLLATERALIZED AND/OR REALLOCATED; AND

 

42

--------------------------------------------------------------------------------


 


(D)   SO LONG AS ANY LENDER IS A DEFAULTING LENDER, THE SWINGLINE LENDER SHALL
NOT BE REQUIRED TO FUND ANY SWINGLINE LOAN AND THE ISSUING BANK SHALL NOT BE
REQUIRED TO ISSUE, AMEND OR INCREASE ANY LETTER OF CREDIT, UNLESS IT IS
SATISFIED THAT THE RELATED EXPOSURE WILL BE 100% COVERED BY THE COMMITMENTS OF
THE NON-DEFAULTING LENDERS AND/OR CASH COLLATERAL WILL BE PROVIDED BY THE
BORROWER IN ACCORDANCE WITH SECTION 2.19(C), AND PARTICIPATING INTERESTS IN ANY
SUCH NEWLY ISSUED OR INCREASED LETTER OF CREDIT OR NEWLY MADE SWINGLINE LOAN
SHALL BE ALLOCATED AMONG NON-DEFAULTING LENDERS IN A MANNER CONSISTENT WITH
SECTION 2.19(C)(I) (AND DEFAULTING LENDERS SHALL NOT PARTICIPATE THEREIN).


 

In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Revolving Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 


SECTION 3.01.  ORGANIZATION; POWERS.  THE BORROWER AND EACH OF ITS SUBSIDIARIES
IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION, HAS ALL REQUISITE POWER AND AUTHORITY TO CARRY
ON ITS BUSINESS AS NOW CONDUCTED AND, EXCEPT WHERE THE FAILURE TO DO SO,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT, IS QUALIFIED TO DO BUSINESS IN, AND IS IN GOOD
STANDING IN, EVERY JURISDICTION WHERE SUCH QUALIFICATION IS REQUIRED.


 


SECTION 3.02.  AUTHORIZATION; ENFORCEABILITY.  THE TRANSACTIONS ARE WITHIN THE
BORROWER’S CORPORATE POWERS AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE AND, IF REQUIRED, STOCKHOLDER ACTION.  THIS AGREEMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY THE BORROWER AND CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF THE BORROWER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL
PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY
OR AT LAW.


 


SECTION 3.03.  GOVERNMENTAL APPROVALS; NO CONFLICTS.  THE TRANSACTIONS (A) DO
NOT REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR FILING WITH, OR ANY
OTHER ACTION BY, ANY GOVERNMENTAL AUTHORITY, EXCEPT SUCH AS HAVE BEEN OBTAINED
OR MADE AND ARE IN FULL FORCE AND EFFECT, (B) WILL NOT VIOLATE ANY APPLICABLE
LAW OR REGULATION OR THE CHARTER, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY ORDER OF ANY GOVERNMENTAL
AUTHORITY, (C) WILL NOT VIOLATE OR RESULT IN A DEFAULT UNDER ANY INDENTURE,
AGREEMENT OR OTHER INSTRUMENT BINDING UPON THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR ITS ASSETS, OR GIVE RISE

 

43

--------------------------------------------------------------------------------


 


TO A RIGHT THEREUNDER TO REQUIRE ANY PAYMENT TO BE MADE BY THE BORROWER OR ANY
OF ITS SUBSIDIARIES, AND (D) WILL NOT RESULT IN THE CREATION OR IMPOSITION OF
ANY LIEN ON ANY ASSET OF THE BORROWER OR ANY OF ITS SUBSIDIARIES.


 


SECTION 3.04.  FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.  (A) THE
BORROWER HAS HERETOFORE FURNISHED TO THE LENDERS ITS CONSOLIDATED BALANCE SHEET
AND STATEMENTS OF INCOME, STOCKHOLDERS EQUITY AND CASH FLOWS (I) AS OF AND FOR
THE FISCAL YEAR ENDED JANUARY 3, 2009, REPORTED ON BY KPMG LLP, INDEPENDENT
PUBLIC ACCOUNTANTS, AND (II) AS OF AND FOR THE FISCAL QUARTER AND THE PORTION OF
THE FISCAL YEAR ENDED OCTOBER 3, 2009, CERTIFIED BY ITS CHIEF FINANCIAL
OFFICER.  SUCH FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL RESPECTS,
THE FINANCIAL POSITION AND RESULTS OF OPERATIONS AND CASH FLOWS OF THE BORROWER
AND ITS CONSOLIDATED SUBSIDIARIES AS OF SUCH DATES AND FOR SUCH PERIODS IN
ACCORDANCE WITH GAAP, SUBJECT TO YEAR END AUDIT ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES IN THE CASE OF THE STATEMENTS REFERRED TO IN CLAUSE (II) ABOVE.


 


(B)   SINCE JANUARY 3, 2009, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE
BUSINESS, ASSETS, OPERATIONS OR CONDITION, FINANCIAL OR OTHERWISE, OF THE
BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.


 


SECTION 3.05.  PROPERTIES.  (A) EACH OF THE BORROWER AND ITS SUBSIDIARIES HAS
GOOD TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL ITS REAL AND PERSONAL
PROPERTY MATERIAL TO ITS BUSINESS, EXCEPT FOR MINOR DEFECTS IN TITLE THAT DO NOT
INTERFERE WITH ITS ABILITY TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED OR TO
UTILIZE SUCH PROPERTIES FOR THEIR INTENDED PURPOSES.


 


(B)   EACH OF THE BORROWER AND ITS SUBSIDIARIES OWNS, OR IS LICENSED TO USE, ALL
TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL PROPERTY
MATERIAL TO ITS BUSINESS, AND THE USE THEREOF BY THE BORROWER AND ITS
SUBSIDIARIES DOES NOT INFRINGE UPON THE RIGHTS OF ANY OTHER PERSON, EXCEPT FOR
ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 3.06.  LITIGATION AND ENVIRONMENTAL MATTERS.  (A) THERE ARE NO ACTIONS,
SUITS OR PROCEEDINGS BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY
PENDING AGAINST OR, TO THE KNOWLEDGE OF THE BORROWER, THREATENED AGAINST OR
AFFECTING THE BORROWER OR ANY OF ITS SUBSIDIARIES (I) AS TO WHICH THERE IS A
REASONABLE POSSIBILITY OF AN ADVERSE DETERMINATION AND THAT, IF ADVERSELY
DETERMINED, COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO
RESULT IN A MATERIAL ADVERSE EFFECT (OTHER THAN THE DISCLOSED MATTERS) OR
(II) THAT INVOLVE THIS AGREEMENT OR THE TRANSACTIONS.


 


(B)   EXCEPT FOR THE DISCLOSED MATTERS AND EXCEPT WITH RESPECT TO ANY OTHER
MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT, NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES (I) HAS FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN,
MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY
ENVIRONMENTAL LAW, (II) HAS BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY,
(III) HAS RECEIVED NOTICE OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL
LIABILITY OR (IV) KNOWS OF ANY BASIS FOR ANY ENVIRONMENTAL LIABILITY.

 

44

--------------------------------------------------------------------------------


 


(C)   SINCE THE DATE OF THIS AGREEMENT, THERE HAS BEEN NO CHANGE IN THE STATUS
OF THE DISCLOSED MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS RESULTED
IN, OR COULD REASONABLY BE EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.


 


SECTION 3.07.  COMPLIANCE WITH LAWS AND AGREEMENTS.  THE BORROWER AND EACH OF
ITS SUBSIDIARIES IS IN COMPLIANCE WITH ALL LAWS, REGULATIONS AND ORDERS OF ANY
GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS PROPERTY AND ALL INDENTURES,
AGREEMENTS AND OTHER INSTRUMENTS BINDING UPON IT OR ITS PROPERTY, EXCEPT WHERE
THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NO DEFAULT HAS OCCURRED AND IS
CONTINUING.


 


SECTION 3.08.  INVESTMENT AND HOLDING COMPANY STATUS.  NEITHER THE BORROWER NOR
ANY OF ITS SUBSIDIARIES IS (A) AN “INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT
TO REGULATION UNDER, THE INVESTMENT COMPANY ACT OF 1940 OR (B) A “HOLDING
COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION UNDER, THE PUBLIC UTILITY
HOLDING COMPANY ACT OF 2005.


 


SECTION 3.09.  TAXES.  THE BORROWER AND EACH OF ITS SUBSIDIARIES HAS TIMELY
FILED OR CAUSED TO BE FILED ALL TAX RETURNS AND REPORTS REQUIRED TO HAVE BEEN
FILED AND HAS PAID OR CAUSED TO BE PAID ALL TAXES REQUIRED TO HAVE BEEN PAID BY
IT, EXCEPT (A) TAXES THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND FOR WHICH THE BORROWER OR SUCH SUBSIDIARY, AS APPLICABLE, HAS
SET ASIDE ON ITS BOOKS ADEQUATE RESERVES OR (B) TO THE EXTENT THAT THE FAILURE
TO DO SO COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


SECTION 3.10.  ERISA.  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR WHICH
LIABILITY IS REASONABLY EXPECTED TO OCCUR, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.  THE PRESENT VALUE OF ALL ACCUMULATED
BENEFIT OBLIGATIONS UNDER EACH PLAN (BASED ON THE ASSUMPTIONS USED FOR PURPOSES
OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF THE DATE
OF THE MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED BY MORE
THAN $5,000,000 THE FAIR MARKET VALUE OF THE ASSETS OF SUCH PLAN, AND THE
PRESENT VALUE OF ALL ACCUMULATED BENEFIT OBLIGATIONS OF ALL UNDERFUNDED PLANS
(BASED ON THE ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF FINANCIAL ACCOUNTING
STANDARDS NO. 87) DID NOT, AS OF THE DATE OF THE MOST RECENT FINANCIAL
STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED BY MORE THAN $10,000,000 THE FAIR
MARKET VALUE OF THE ASSETS OF ALL SUCH UNDERFUNDED PLANS.


 


SECTION 3.11.  DISCLOSURE.  THE BORROWER HAS DISCLOSED TO THE AGENT ALL
AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS TO WHICH IT OR ANY
OF ITS SUBSIDIARIES IS SUBJECT, AND ALL OTHER MATTERS KNOWN TO IT, THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.  NONE OF THE REPORTS, FINANCIAL STATEMENTS,
CERTIFICATES OR OTHER INFORMATION FURNISHED BY OR ON BEHALF OF THE BORROWER TO
THE ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE NEGOTIATION OF
THIS AGREEMENT OR DELIVERED HEREUNDER (AS MODIFIED OR SUPPLEMENTED BY OTHER
INFORMATION SO FURNISHED) CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR OMITS TO
STATE ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED THAT,
WITH RESPECT TO PROJECTED OR ESTIMATED FINANCIAL INFORMATION, THE BORROWER
REPRESENTS ONLY THAT SUCH INFORMATION WAS PREPARED IN GOOD FAITH BASED UPON
ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME.

 

45

--------------------------------------------------------------------------------


 


SECTION 3.12.  SUBSIDIARIES.  AS OF THE EFFECTIVE DATE, THE BORROWER HAS NO
SUBSIDIARIES OTHER THAN THOSE SUBSIDIARIES LISTED ON SCHEDULE 3.12.  SCHEDULE
3.12 CORRECTLY SETS FORTH, AS OF THE EFFECTIVE DATE, (I) THE PERCENTAGE
OWNERSHIP (DIRECT OR INDIRECT) OF THE BORROWER IN EACH CLASS OF CAPITAL STOCK OR
OTHER EQUITY OF ITS SUBSIDIARIES AND ALSO IDENTIFIES THE DIRECT OWNER THEREOF,
AND (II) THE JURISDICTION OF ORGANIZATION OF EACH SUCH SUBSIDIARY.


 


SECTION 3.13.  REGULATION U.  MARGIN STOCK (AS DEFINED IN REGULATION U OF THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM) CONSTITUTES LESS THAN 25% OF
THE VALUE OF THOSE ASSETS OF THE BORROWER AND ITS SUBSIDIARIES WHICH ARE SUBJECT
TO ANY LIMITATION ON SALE, PLEDGE, OR OTHER RESTRICTION HEREUNDER.  NEITHER THE
MAKING OF ANY LOAN OR ISSUANCE OF ANY LETTERS OF CREDIT HEREUNDER, THE USE OF
THE PROCEEDS THEREOF, NOR ANY OTHER ASPECT OF THE FINANCING OF THE ACQUISITION,
WILL VIOLATE OR BE INCONSISTENT WITH THE PROVISIONS OF REGULATION T, REGULATION
U OR REGULATION X OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.


 


SECTION 3.14.  SECURITY DOCUMENTS.  EXCEPT AS PERMITTED UNDER THE SECURITY
DOCUMENTS, THE SECURITY INTERESTS CREATED IN FAVOR OF THE COLLATERAL AGENT, AS
PLEDGEE, FOR THE BENEFIT OF THE SECURED CREDITORS, UNDER EACH SECURITY DOCUMENT
CONSTITUTE PERFECTED SECURITY INTERESTS IN THE COLLATERAL DESCRIBED IN SUCH
SECURITY DOCUMENT UNDER THE GOVERNING LAW OF THE AGREEMENT, SUBJECT TO NO
SECURITY INTERESTS OF ANY OTHER PERSON.  EXCEPT AS PERMITTED UNDER THE SECURITY
DOCUMENTS, NO FILINGS OR RECORDINGS (OTHER THAN FILINGS OR RECORDINGS THAT HAVE
BEEN MADE OR CONTINUATION STATEMENTS THAT ARE REQUIRED TO BE SUBSEQUENTLY MADE)
ARE REQUIRED IN ORDER TO PERFECT (OR MAINTAIN THE PERFECTION OR PRIORITY OF) THE
SECURITY INTERESTS CREATED IN THE COLLATERAL UNDER ANY SECURITY DOCUMENT.


 


SECTION 3.15.  MATERIAL AGREEMENTS.  NEITHER THE BORROWER NOR ANY SUBSIDIARY IS
A PARTY TO ANY AGREEMENT OR INSTRUMENT OR SUBJECT TO ANY CHARTER OR OTHER
CORPORATE RESTRICTION WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  NEITHER THE BORROWER NOR ANY SUBSIDIARY IS IN DEFAULT IN THE
PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF THE OBLIGATIONS, COVENANTS OR
CONDITIONS CONTAINED IN (A) ANY AGREEMENT TO WHICH IT IS A PARTY, WHICH DEFAULT
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR (B) ANY
MATERIAL INDEBTEDNESS AGREEMENT.


 


SECTION 3.16.  LABOR RELATIONS.  NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES IS ENGAGED IN ANY UNFAIR LABOR PRACTICE THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THERE IS (A) NO SIGNIFICANT UNFAIR
LABOR PRACTICE COMPLAINT PENDING AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES
OR, TO THE BEST KNOWLEDGE OF THE BORROWER, THREATENED AGAINST ANY OF THEM BEFORE
THE NATIONAL LABOR RELATIONS BOARD OR ANY SIMILAR GOVERNMENTAL AUTHORITY IN ANY
JURISDICTION, AND NO SIGNIFICANT GRIEVANCE OR SIGNIFICANT ARBITRATION PROCEEDING
ARISING OUT OF OR UNDER ANY COLLECTIVE BARGAINING AGREEMENT IS SO PENDING
AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES OR, TO THE BEST KNOWLEDGE OF THE
BORROWER, THREATENED AGAINST ANY OF THEM, (B) NO SIGNIFICANT STRIKE, LABOR
DISPUTE, SLOWDOWN OR STOPPAGE IS PENDING AGAINST THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR, TO THE BEST KNOWLEDGE OF THE BORROWER, THREATENED AGAINST THE
BORROWER OR ANY OF ITS SUBSIDIARIES AND (C) TO THE BEST KNOWLEDGE OF THE
BORROWER, NO QUESTION CONCERNING UNION REPRESENTATION EXISTS WITH RESPECT TO THE
EMPLOYEES OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, EXCEPT (WITH RESPECT TO
ANY MATTER SPECIFIED IN CLAUSE (A), (B) OR (C) ABOVE, EITHER INDIVIDUALLY OR IN
THE AGGREGATE) SUCH AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 

46

--------------------------------------------------------------------------------



 


SECTION 3.17.  RELATED AGREEMENTS.  THE BORROWER HAS FURNISHED THE
ADMINISTRATIVE AGENT WITH A TRUE AND CORRECT COPY OF THE RELATED AGREEMENTS
PURSUANT HERETO.  THE BORROWER AND, TO THE BORROWER’S KNOWLEDGE, EACH OTHER
PARTY TO THE RELATED AGREEMENTS, HAS DULY TAKEN ALL NECESSARY ORGANIZATIONAL
ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THE RELATED
AGREEMENTS AND THE CONSUMMATION OF TRANSACTIONS CONTEMPLATED THEREBY.  AS OF THE
EFFECTIVE DATE, THE RELATED TRANSACTIONS HAVE BEEN CONSUMMATED (OR ARE BEING
CONSUMMATED SUBSTANTIALLY CONTEMPORANEOUSLY WITH THE REVOLVING LOAN TO BE MADE
ON THE EFFECTIVE DATE) IN ACCORDANCE WITH THE TERMS OF THE RELATED AGREEMENTS
AND THE SETTLEMENT AGREEMENT HAS BEEN EXECUTED AND DELIVERED BY ALL OF THE
PARTIES THERETO, AND THE BORROWER HAS PAID THE AMOUNTS DUE FROM IT THEREUNDER. 
EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, THE CONSUMMATION
OF THE RELATED TRANSACTIONS PURSUANT TO THE TERMS OF THE RELATED AGREEMENTS
COMPLIES WITH ALL APPLICABLE LEGAL REQUIREMENTS, AND ALL NECESSARY GOVERNMENTAL,
REGULATORY, CREDITOR, SHAREHOLDER, PARTNER AND OTHER MATERIAL CONSENTS,
APPROVALS AND EXEMPTIONS REQUIRED TO BE OBTAINED BY A CREDIT PARTY AND, TO THE
BORROWER’S KNOWLEDGE, EACH OTHER PARTY TO THE RELATED AGREEMENTS IN CONNECTION
WITH THE RELATED TRANSACTIONS WILL BE, PRIOR TO CONSUMMATION OF THE RELATED
TRANSACTIONS, DULY OBTAINED AND WILL BE IN FULL FORCE AND EFFECT.  AS OF THE
EFFECTIVE DATE, ALL APPLICABLE WAITING PERIODS WITH RESPECT TO THE RELATED
TRANSACTIONS WILL HAVE EXPIRED WITHOUT ANY ACTION BEING TAKEN BY ANY COMPETENT
GOVERNMENTAL AUTHORITY WHICH RESTRAINS, PREVENTS OR IMPOSES MATERIAL ADVERSE
CONDITIONS UPON THE CONSUMMATION OF THE RELATED TRANSACTIONS.  EXCEPT WHERE THE
FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, THE EXECUTION AND DELIVERY OF
THE RELATED AGREEMENTS DID NOT, AND THE CONSUMMATION OF THE RELATED TRANSACTIONS
WILL NOT, VIOLATE ANY STATUTE OR REGULATION OF THE UNITED STATES (INCLUDING ANY
SECURITIES LAW) OR OF ANY STATE OR OTHER APPLICABLE JURISDICTION, OR ANY ORDER,
JUDGMENT OR DECREE OF ANY COURT OR GOVERNMENTAL BODY BINDING ON THE BORROWER OR
ANY OTHER CREDIT PARTY OR, TO THE BORROWER’S KNOWLEDGE, ANY OTHER PARTY TO THE
RELATED AGREEMENTS, OR RESULT IN A BREACH OF, OR CONSTITUTE A DEFAULT UNDER, ANY
MATERIAL AGREEMENT, INDENTURE, INSTRUMENT OR OTHER DOCUMENT, OR ANY JUDGMENT,
ORDER OR DECREE, TO WHICH THE BORROWER OR ANY OTHER CREDIT PARTY IS A PARTY OR
BY WHICH THE BORROWER OR ANY OTHER CREDIT PARTY IS BOUND OR, TO THE BORROWER’S
KNOWLEDGE, TO WHICH ANY OTHER PARTY TO THE RELATED AGREEMENTS IS A PARTY OR BY
WHICH ANY SUCH PARTY IS BOUND.


 


ARTICLE IV


 


CONDITIONS


 


SECTION 4.01.  EFFECTIVE DATE.  NEITHER THIS AGREEMENT NOR THE OBLIGATIONS OF
THE LENDERS TO MAKE LOANS AND OF THE ISSUING BANK TO ISSUE LETTERS OF CREDIT
HEREUNDER SHALL BECOME EFFECTIVE UNTIL THE DATE ON WHICH EACH OF THE FOLLOWING
CONDITIONS IS SATISFIED (OR WAIVED IN ACCORDANCE WITH SECTION 9.02):


 


(A)   THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM EACH
PARTY TO ANY CREDIT DOCUMENT EITHER (I) A COUNTERPART OF EACH CREDIT DOCUMENT TO
WHICH IT IS A PARTY SIGNED ON BEHALF OF SUCH PARTY OR (II) WRITTEN EVIDENCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY OR
ELECTRONIC MAIL TRANSMISSION OF A SIGNED SIGNATURE PAGE OF SUCH CREDIT DOCUMENT)
THAT SUCH PARTY HAS SIGNED A COUNTERPART OF.

 

47

--------------------------------------------------------------------------------



 


(B)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN OPINION
(ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE EFFECTIVE
DATE) OF OPPENHEIMER WOLFF & DONNELLY LLP, COUNSEL FOR THE BORROWER AND THE
SUBSIDIARY GUARANTORS, COVERING SUCH MATTERS RELATING TO THE BORROWER, THE
SUBSIDIARY GUARANTORS, THE CREDIT DOCUMENTS OR THE TRANSACTIONS AS THE REQUIRED
LENDERS SHALL REASONABLY REQUEST.  THE BORROWER HEREBY REQUESTS SUCH COUNSEL TO
DELIVER SUCH OPINION.


 


(C)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST
RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF THE BORROWER AND
THE SUBSIDIARY GUARANTORS, THE AUTHORIZATION OF THE TRANSACTIONS AND ANY OTHER
LEGAL MATTERS RELATING TO THE BORROWER, THE SUBSIDIARY GUARANTORS, THE CREDIT
DOCUMENTS OR THE TRANSACTIONS, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


 


(D)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED THE
EFFECTIVE DATE AND SIGNED BY THE PRESIDENT, A VICE PRESIDENT OR A FINANCIAL
OFFICER OF THE BORROWER, CONFIRMING COMPLIANCE WITH THE CONDITIONS SET FORTH IN
PARAGRAPHS (A) AND (B) OF SECTION 4.02.


 


(E)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE THAT THE RELATED
TRANSACTIONS HAVE BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE STERLING
PURCHASE AGREEMENT, YIELDING GROSS PROCEEDS AT CLOSING TO THE BORROWER OF AT
LEAST $10,000,000.


 


(F)    THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS
DUE AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, (I) A CLOSING FEE
IN THE AMOUNT OF $825,000 PAYABLE TO THE ADMINISTRATIVE AGENT FOR THE RATABLE
BENEFIT OF THE LENDERS, AND (II) TO THE EXTENT INVOICED, REIMBURSEMENT OR
PAYMENT OF ALL OUT OF POCKET EXPENSES REQUIRED TO BE REIMBURSED OR PAID BY THE
BORROWER HEREUNDER.


 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 


SECTION 4.02.  EACH CREDIT EVENT.  THE OBLIGATION OF EACH LENDER TO MAKE A LOAN
ON THE OCCASION OF ANY BORROWING (OTHER THAN ANY BORROWING THE PROCEEDS OF WHICH
ARE USED EXCLUSIVELY TO REPAY A BORROWING OF THE SAME AMOUNT), AND OF THE
ISSUING BANK TO ISSUE, AMEND, RENEW OR EXTEND ANY LETTER OF CREDIT, IS SUBJECT
TO THE SATISFACTION OF THE FOLLOWING CONDITIONS:


 

(A)           THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER SET FORTH IN
THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF
THE DATE OF SUCH BORROWING OR THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION OF SUCH LETTER OF CREDIT, AS APPLICABLE (EXCEPT ANY SUCH
REPRESENTATION OR WARRANTY THAT EXPRESSLY RELATES TO OR IS MADE EXPRESSLY AS OF
A SPECIFIC EARLIER DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS WITH RESPECT TO OR AS OF SUCH SPECIFIC
EARLIER DATE).

 

(B)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
BORROWING OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF
CREDIT, AS APPLICABLE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

 

48

--------------------------------------------------------------------------------


 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 


ARTICLE V


 


AFFIRMATIVE COVENANTS


 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 


SECTION 5.01.  FINANCIAL STATEMENTS; RATINGS CHANGE AND OTHER INFORMATION.  THE
BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT FOR DISTRIBUTION TO EACH
LENDER:


 

(A)           WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER,
ITS AUDITED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR,
ALL REPORTED ON BY KPMG LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF
RECOGNIZED NATIONAL STANDING (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR
EXCEPTION AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH
AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED;

 

(B)           WITHIN (I) 45 DAYS AFTER THE END OF EACH FISCAL QUARTER OF EACH
FISCAL YEAR OF THE BORROWER, ITS CONSOLIDATED BALANCE SHEET AND RELATED
STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF
AND FOR SUCH FISCAL QUARTER AND THE THEN ELAPSED PORTION OF THE FISCAL YEAR,
SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING
PERIOD OR PERIODS OF (OR, IN THE CASE OF THE BALANCE SHEET, AS OF THE END OF)
THE PREVIOUS FISCAL YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL OFFICERS AS
PRESENTING FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS
OF OPERATIONS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A
CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO
NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES AND (II) AS SOON
AS AVAILABLE, BUT NOT LATER THAN 30 DAYS AFTER THE END OF EACH FISCAL MONTH OF
THE BORROWER (OTHER THAN ANY FISCAL MONTH-END THAT CORRESPONDS TO ANY OF THE
FISCAL QUARTER-ENDS OF EACH FISCAL YEAR) COMMENCING WITH THE FISCAL MONTH IN
WHICH THE EFFECTIVE DATE OCCURS, ITS CONSOLIDATED BALANCE SHEET AND RELATED
STATEMENTS OF OPERATIONS AND CASH FLOWS AS OF THE END OF AND FOR SUCH FISCAL
MONTH AND THE THEN ELAPSED PORTION OF THE FISCAL YEAR, SETTING FORTH IN EACH
CASE IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING PERIOD OR PERIODS OF
(OR, IN THE CASE OF THE BALANCE SHEET, AS OF THE END OF) THE PREVIOUS FISCAL
YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL OFFICERS AS PRESENTING FAIRLY IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE
WITH

 

49

--------------------------------------------------------------------------------


 

GAAP CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES;

 

(C)           CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
CLAUSE (A) OR (B)(I) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF THE BORROWER
(A) CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED AND, IF A DEFAULT HAS
OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE
TAKEN WITH RESPECT THERETO, (B) SETTING FORTH REASONABLY DETAILED CALCULATIONS
DEMONSTRATING COMPLIANCE WITH SECTIONS 6.09, 6.10, 6.11 AND 6.12 AND (C) STATING
WHETHER ANY CHANGE IN GAAP OR IN THE APPLICATION THEREOF HAS OCCURRED SINCE THE
DATE OF THE AUDITED FINANCIAL STATEMENTS REFERRED TO IN SECTION 3.04 AND, IF ANY
SUCH CHANGE HAS OCCURRED, SPECIFYING THE EFFECT OF SUCH CHANGE ON THE FINANCIAL
STATEMENTS ACCOMPANYING SUCH CERTIFICATE;

 

(D)           PROMPTLY AFTER MOODY’S OR S&P SHALL HAVE ANNOUNCED THE ISSUANCE OF
A CORPORATE CREDIT RATING FOR THE BORROWER OR A CHANGE IN THE BORROWER’S
CORPORATE CREDIT RATING, WRITTEN NOTICE OF SUCH RATING ISSUANCE OR CHANGE;

 

(E)           AT THE REASONABLE REQUEST OF ADMINISTRATIVE AGENT, BY 12:00 NOON
(NEW YORK CITY TIME) OF WEDNESDAY OF EACH WEEK, FURNISH TO THE ADMINISTRATIVE
AGENT CONSOLIDATED CASH FLOW PROJECTIONS IN FORM REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT SHOWING PROJECTED RECEIPTS AND DISBURSEMENTS AND SUCH OTHER
INFORMATION REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, WHICH FORECASTS
SHALL BE BASED ON THE BORROWER’S GOOD FAITH ESTIMATES OF BUSINESS CONDITIONS,
KNOWN MATERIAL EXPENDITURES AND RECEIPTS AND TYPICAL INTRAMONTH CASH MOVEMENTS;

 

(F)            CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
CLAUSE (A) ABOVE, A COPY OF THE PLAN AND FORECAST (INCLUDING A PROJECTED
CONSOLIDATED BALANCE SHEET, INCOME STATEMENT AND FUNDS FLOW STATEMENT) OF THE
BORROWER FOR EACH QUARTER OF THE UPCOMING TWO FISCAL YEARS IN FORM REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT; AND

 

(G)           PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION
REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF THE
BORROWER OR ANY SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, AS
THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.

 


SECTION 5.02.  NOTICES OF MATERIAL EVENTS.  THE BORROWER WILL FURNISH TO THE
ADMINISTRATIVE AGENT FOR DISTRIBUTION TO EACH LENDER WRITTEN NOTICE OF THE
FOLLOWING PROMPTLY AFTER LEARNING THEREOF:


 

(A)           THE OCCURRENCE OF ANY DEFAULT;

 

(B)           THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR AFFECTING THE
BORROWER OR ANY AFFILIATE THEREOF THAT, IF ADVERSELY DETERMINED, COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;

 

50

--------------------------------------------------------------------------------


 

(C)           THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY
OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF THE BORROWER AND ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING
$5,000,000; AND

 

(D)           ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE
EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 


SECTION 5.03.  EXISTENCE; CONDUCT OF BUSINESS.  THE BORROWER WILL, AND WILL
CAUSE EACH OF ITS SUBSIDIARIES TO, DO OR CAUSE TO BE DONE ALL THINGS NECESSARY
TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND THE
RIGHTS, LICENSES, PERMITS, PRIVILEGES AND FRANCHISES MATERIAL TO THE CONDUCT OF
ITS BUSINESS; PROVIDED THAT THE FOREGOING SHALL NOT PROHIBIT ANY MERGER,
CONSOLIDATION, LIQUIDATION OR DISSOLUTION PERMITTED UNDER SECTION 6.03.


 


SECTION 5.04.  PAYMENT OF OBLIGATIONS.  THE BORROWER WILL, AND WILL CAUSE EACH
OF ITS SUBSIDIARIES TO, PAY ITS OBLIGATIONS, INCLUDING TAX LIABILITIES, THAT, IF
NOT PAID, COULD RESULT IN A MATERIAL ADVERSE EFFECT BEFORE THE SAME SHALL BECOME
DELINQUENT OR IN DEFAULT, EXCEPT WHERE (A) THE VALIDITY OR AMOUNT THEREOF IS
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, (B) THE BORROWER OR
SUCH SUBSIDIARY HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT
THERETO IN ACCORDANCE WITH GAAP AND (C) THE FAILURE TO MAKE PAYMENT PENDING SUCH
CONTEST COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 5.05.  MAINTENANCE OF PROPERTIES; INSURANCE.  THE BORROWER WILL, AND
WILL CAUSE EACH OF ITS SUBSIDIARIES TO, (A) KEEP AND MAINTAIN ALL PROPERTY
MATERIAL TO THE CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION,
ORDINARY WEAR AND TEAR EXCEPTED, AND (B) MAINTAIN, WITH FINANCIALLY SOUND AND
REPUTABLE INSURANCE COMPANIES, INSURANCE IN SUCH AMOUNTS AND AGAINST SUCH RISKS
AS ARE CUSTOMARILY MAINTAINED BY COMPANIES ENGAGED IN THE SAME OR SIMILAR
BUSINESSES OPERATING IN THE SAME OR SIMILAR LOCATIONS.


 


SECTION 5.06.  BOOKS AND RECORDS; INSPECTION RIGHTS.  THE BORROWER WILL, AND
WILL CAUSE EACH SUBSIDIARY TO, (I) KEEP PROPER BOOKS OF RECORD AND ACCOUNT IN
WHICH FULL, TRUE AND CORRECT ENTRIES ARE MADE OF ALL DEALINGS AND TRANSACTIONS
IN RELATION TO ITS BUSINESS AND ACTIVITIES AND (II) PERMIT ANY REPRESENTATIVES
DESIGNATED BY THE ADMINISTRATIVE AGENT OR ANY LENDER (INCLUDING EMPLOYEES OF THE
ADMINISTRATIVE AGENT OR ANY LENDER, OR ANY CONSULTANTS, ACCOUNTANTS, LAWYERS AND
APPRAISERS RETAINED BY THE ADMINISTRATIVE AGENT OR ANY LENDER), UPON REASONABLE
PRIOR NOTICE, TO VISIT AND INSPECT ITS PROPERTIES, TO EXAMINE AND MAKE EXTRACTS
FROM ITS BOOKS AND RECORDS, INCLUDING ENVIRONMENTAL ASSESSMENT REPORTS AND PHASE
I OR PHASE II STUDIES, AND TO DISCUSS ITS AFFAIRS, FINANCES AND CONDITION WITH
ITS OFFICERS AND INDEPENDENT ACCOUNTANTS, ALL AT SUCH REASONABLE TIMES AND AS
OFTEN AS REASONABLY REQUESTED.  THE BORROWER AND THE SUBSIDIARIES ACKNOWLEDGE
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER, AS THE CASE MAY BE, AFTER
EXERCISING ITS RIGHTS OF INSPECTION, MAY PREPARE CERTAIN REPORTS PERTAINING TO
THE BORROWER’S AND ITS SUBSIDIARIES’ ASSETS FOR INTERNAL USE BY THE
ADMINISTRATIVE AGENT OR SUCH LENDER. THE BORROWER WILL PERMIT THE ADMINISTRATIVE
AGENT OR ANY LENDER TO CONDUCT FIELD AUDIT

 

51

--------------------------------------------------------------------------------



 


EXAMINATIONS OF THE BORROWER’S AND ITS SUBSIDIARIES’ ASSETS, LIABILITIES, BOOKS
AND RECORDS ONCE PER CALENDAR YEAR; PROVIDED, THAT THE BORROWER WILL PERMIT THE
ADMINISTRATIVE AGENT OR ANY LENDER TO CONDUCT SUCH EXAMINATIONS AT ANY TIME AND
WITH ANY REASONABLE FREQUENCY AFTER THE OCCURRENCE AND DURING THE CONTINUATION
OF AN EVENT OF DEFAULT.  IN CONNECTION WITH SUCH FIELD AUDITS, THE BORROWER WILL
PERMIT THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE TEST VERIFICATIONS OF THE
ACCOUNTS WITH THE LOAN PARTY’S CUSTOMERS.


 


SECTION 5.07.  COMPLIANCE WITH LAWS.  THE BORROWER WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, COMPLY WITH ALL LAWS, RULES, REGULATIONS AND ORDERS OF ANY
GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS PROPERTY, EXCEPT WHERE THE
FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 5.08.  USE OF PROCEEDS AND LETTERS OF CREDIT.  THE PROCEEDS OF THE LOANS
WILL BE USED ONLY FOR THE WORKING CAPITAL AND OTHER GENERAL CORPORATE PURPOSES
OF THE BORROWER AND ITS SUBSIDIARIES (INCLUDING THE PAYMENT OF COSTS, FEES AND
EXPENSES RELATED TO THE RELATED TRANSACTIONS).  NO PART OF THE PROCEEDS OF ANY
LOAN WILL BE USED, WHETHER DIRECTLY OR INDIRECTLY, FOR ANY PURPOSE THAT ENTAILS
A VIOLATION OF ANY OF THE REGULATIONS OF THE BOARD, INCLUDING REGULATIONS T, U
AND X.  LETTERS OF CREDIT WILL BE ISSUED ONLY TO SUPPORT GENERAL CORPORATE
PURPOSES OF THE BORROWER AND ITS SUBSIDIARIES.


 


SECTION 5.09.  FURTHER ASSURANCES.  (A) EFFECTIVE UPON ANY PERSON WHICH IS NOT,
AS OF THE DATE HEREOF, A SUBSIDIARY BECOMING A SUBSIDIARY, THE BORROWER SHALL
CAUSE SUCH PERSON TO, WITHIN FIVE (5) BUSINESS DAYS, EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS A JOINDER TO THE SUBSIDIARY
GUARANTY.  THE BORROWER SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AT ANY
TIME AT WHICH ANY PERSON BECOMES A SUBSIDIARY.


 


(B)   THE BORROWER WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, AT THE
EXPENSE OF THE BORROWER, MAKE, EXECUTE, ENDORSE, ACKNOWLEDGE, FILE AND/OR
DELIVER TO THE COLLATERAL AGENT FROM TIME TO TIME SUCH SCHEDULES, CONFIRMATORY
ASSIGNMENTS, CONVEYANCES, FINANCING STATEMENTS, TRANSFER ENDORSEMENTS, POWERS OF
ATTORNEY, CERTIFICATES, REPORTS, LANDLORD WAIVERS, LEASEHOLD MORTGAGES, CONTROL
AGREEMENTS AND OTHER ASSURANCES OR INSTRUMENTS AND TAKE SUCH FURTHER STEPS
RELATING TO THE COLLATERAL COVERED BY ANY OF THE SECURITY DOCUMENTS AS THE
COLLATERAL AGENT MAY REASONABLY REQUIRE TO ASSURE THE CREATION AND CONTINUATION
OF PERFECTED SECURITY INTERESTS IN THE COLLATERAL AND AS ARE GENERALLY
CONSISTENT WITH THE TERMS OF THIS AGREEMENT AND THE SECURITY DOCUMENTS. 
FURTHERMORE, THE BORROWER WILL, AND WILL CAUSE ITS SUBSIDIARIES TO, DELIVER TO
THE COLLATERAL AGENT SUCH OPINIONS OF COUNSEL AND OTHER RELATED DOCUMENTS AS MAY
BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO ASSURE COMPLIANCE WITH
THIS SECTION 5.09.


 


(C)   THE BORROWER AGREES THAT EACH ACTION REQUIRED BY CLAUSE (B) OF THIS
SECTION 5.09 SHALL BE COMPLETED AS SOON AS REASONABLY PRACTICAL, BUT IN NO EVENT
LATER THAN 30 DAYS (OR SUCH GREATER NUMBER OF DAYS AS THE COLLATERAL AGENT MAY
AGREE) AFTER SUCH ACTION IS REQUESTED TO BE TAKEN BY THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS.


 


(D)   IF, FOLLOWING A CHANGE IN THE RELEVANT SECTIONS OF THE CODE OR THE
REGULATIONS, RULES, RULINGS, NOTICES OR OTHER OFFICIAL PRONOUNCEMENTS ISSUED OR
PROMULGATED THEREUNDER, THE BORROWER DOES NOT WITHIN 30 DAYS AFTER A REQUEST
FROM THE ADMINISTRATIVE AGENT DELIVER EVIDENCE, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH

 

52

--------------------------------------------------------------------------------



 


EVIDENCE MAY BE IN THE FORM OF AN OPINION OF COUNSEL), WITH RESPECT TO ANY
FOREIGN SUBSIDIARY OF THE BORROWER WHICH HAS NOT ALREADY HAD ALL OF ITS STOCK
PLEDGED PURSUANT TO THE PLEDGE AGREEMENTS THAT (I) A PLEDGE OF 66-2/3% OR MORE
OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF CAPITAL STOCK OF SUCH
FOREIGN SUBSIDIARY ENTITLED TO VOTE, (II) THE ENTERING INTO BY SUCH FOREIGN
SUBSIDIARY OF A GUARANTY IN SUBSTANTIALLY THE FORM OF THE SUBSIDIARY GUARANTY
AND (III) THE GRANTING BY SUCH FOREIGN SUBSIDIARY OF SECURITY INTERESTS IN ALL
OF ITS COLLATERAL, IN ANY SUCH CASE COULD REASONABLY BE EXPECTED TO CAUSE
(I) ANY UNDISTRIBUTED EARNINGS OF SUCH FOREIGN SUBSIDIARY OR ITS PARENT AS
DETERMINED FOR FEDERAL INCOME TAX PURPOSES TO BE TREATED AS A DEEMED DIVIDEND TO
SUCH FOREIGN SUBSIDIARY’S DIRECT OR INDIRECT UNITED STATES PARENT FOR FEDERAL
INCOME TAX PURPOSES OR (II) OTHER FEDERAL INCOME TAX CONSEQUENCES TO THE
BORROWER AND ITS SUBSIDIARIES HAVING AN ADVERSE FINANCIAL CONSEQUENCE TO THE
BORROWER OR ANY SUBSIDIARY IN ANY MATERIAL RESPECT, THEN IN THE CASE OF A
FAILURE TO DELIVER THE EVIDENCE DESCRIBED IN CLAUSE (I) ABOVE, THAT PORTION OF
SUCH FOREIGN SUBSIDIARY’S OUTSTANDING CAPITAL STOCK NOT THERETOFORE PLEDGED
PURSUANT TO THE PLEDGE AGREEMENTS SHALL BE PROMPTLY PLEDGED TO THE COLLATERAL
AGENT FOR THE BENEFIT OF THE SECURED CREDITORS PURSUANT TO THE PLEDGE AGREEMENTS
(OR ANOTHER PLEDGE AGREEMENT IN SUBSTANTIALLY SIMILAR FORM, IF NEEDED), AND IN
THE CASE OF A FAILURE TO DELIVER THE EVIDENCE DESCRIBED IN CLAUSE (II) ABOVE,
SUCH FOREIGN SUBSIDIARY SHALL PROMPTLY EXECUTE AND DELIVER THE SUBSIDIARY
GUARANTY (OR ANOTHER GUARANTY IN SUBSTANTIALLY SIMILAR FORM, IF NEEDED),
GUARANTEEING THE OBLIGATIONS OF THE BORROWER UNDER THE CREDIT DOCUMENTS AND
UNDER ANY BANK PRODUCTS AGREEMENT ENTERED INTO WITH A SECURED CREDITOR OR ANY
AFFILIATE THEREOF, IN EACH CASE TO THE EXTENT THAT THE ENTERING INTO OF A PLEDGE
AGREEMENT OR SUBSIDIARY GUARANTY IS PERMITTED BY THE LAWS OF THE RESPECTIVE
FOREIGN JURISDICTION AND WITH ALL DOCUMENTS DELIVERED PURSUANT TO THIS
SECTION 5.09(D) TO BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.  IN ADDITION, FOLLOWING THE OCCURRENCE AND CONTINUATION OF
DEFAULT, AT THE REQUEST OF THE ADMINISTRATIVE AGENT, THE BORROWER AND ITS
SUBSIDIARIES SHALL BE REQUIRED TO TAKE ANY OR ALL OF THE STEPS OUTLINED ABOVE
WITHOUT REGARD TO ANY OF THE CONSEQUENCES DESCRIBED ABOVE.


 


SECTION 5.10.  APPRAISALS.  AT ANY TIME THAT THE ADMINISTRATIVE AGENT REQUESTS,
THE BORROWER WILL PROVIDE THE ADMINISTRATIVE AGENT WITH APPRAISALS OR UPDATES
THEREOF OF ITS INVENTORY, EQUIPMENT, REAL PROPERTY, INTELLECTUAL PROPERTY AND
OTHER INTANGIBLE ASSETS FROM AN APPRAISER SELECTED AND ENGAGED BY THE
ADMINISTRATIVE AGENT, AND PREPARED ON A BASIS SATISFACTORY TO THE ADMINISTRATIVE
AGENT, SUCH APPRAISALS AND UPDATES TO INCLUDE, WITHOUT LIMITATION, INFORMATION
REQUIRED BY APPLICABLE LAW AND REGULATIONS; PROVIDED, HOWEVER, THAT IF NO EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, ONLY ONE SUCH APPRAISAL OF EACH TYPE
OF PROPERTY SPECIFIED ABOVE PER CALENDAR YEAR SHALL BE AT THE SOLE EXPENSE OF
THE BORROWER; PROVIDED, FURTHER, THAT AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, ANY ADDITIONAL APPRAISALS REQUESTED BY THE
ADMINISTRATIVE AGENT SHALL BE AT THE BORROWER’S SOLE EXPENSE.


 


ARTICLE VI


 


NEGATIVE COVENANTS


 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

53

--------------------------------------------------------------------------------


 


SECTION 6.01.  INDEBTEDNESS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY INDEBTEDNESS,
EXCEPT:


 

(A)           INDEBTEDNESS CREATED HEREUNDER AND UNDER THE OTHER CREDIT
DOCUMENTS;

 

(B)           INDEBTEDNESS EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE
6.01 AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO
NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF;

 

(C)           (I) INDEBTEDNESS OF THE BORROWER TO ANY SUBSIDIARY AND OF ANY
DOMESTIC SUBSIDIARY TO THE BORROWER OR ANY OTHER SUBSIDIARY AND
(II) INDEBTEDNESS OF ANY FOREIGN SUBSIDIARY TO THE BORROWER OR ANY DOMESTIC
SUBSIDIARY IN AN OUTSTANDING PRINCIPAL AMOUNT, WHICH TOGETHER WITH ANY
INDEBTEDNESS INCURRED PURSUANT TO CLAUSE (D)(IV) BELOW, SHALL NOT AT ANY TIME
EXCEED $2,000,000 IN THE AGGREGATE;

 

(D)           GUARANTEES BY (I) THE BORROWER OF INDEBTEDNESS OF ANY DOMESTIC
SUBSIDIARY, (II) ANY DOMESTIC SUBSIDIARY OF INDEBTEDNESS OF THE BORROWER OR ANY
OTHER DOMESTIC SUBSIDIARY, (III) ANY FOREIGN SUBSIDIARY OF INDEBTEDNESS OF ANY
OTHER SUBSIDIARY AND (IV) THE BORROWER OR ANY DOMESTIC SUBSIDIARY OF
INDEBTEDNESS OF ANY FOREIGN SUBSIDIARY IN AN OUTSTANDING PRINCIPAL AMOUNT, WHICH
TOGETHER WITH ANY INDEBTEDNESS INCURRED PURSUANT TO CLAUSE (C)(II) ABOVE, SHALL
NOT AT ANY TIME EXCEED $2,000,000 IN THE AGGREGATE;

 

(E)           (I) INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY INCURRED TO
FINANCE THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR CAPITAL
ASSETS, INCLUDING CAPITAL LEASE OBLIGATIONS, SO LONG AS SUCH INDEBTEDNESS IS
INCURRED PRIOR TO OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF
SUCH CONSTRUCTION OR IMPROVEMENT AND (II) ANY INDEBTEDNESS ASSUMED IN CONNECTION
WITH THE ACQUISITION OF ANY SUCH ASSETS OR SECURED BY A LIEN ON ANY SUCH ASSETS
PRIOR TO THE ACQUISITION THEREOF (INCLUDING, IN EACH CASE, THE ACQUISITION OF
SUCH ASSETS THROUGH THE PURCHASE OF THE CAPITAL STOCK OR OTHER EQUITY INTERESTS
OF A PERSON HOLDING SUCH ASSETS), AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF
ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF; PROVIDED, THAT THE AGGREGATE PRINCIPAL AMOUNT OF ALL SUCH INDEBTEDNESS
INCURRED PURSUANT TO CLAUSES (I) AND (II) SHALL NOT EXCEED $5,000,000 AT ANY
TIME OUTSTANDING;

 

(F)            INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY AS AN ACCOUNT
PARTY IN RESPECT OF TRADE LETTERS OF CREDIT INCURRED IN THE ORDINARY COURSE OF
BUSINESS;

 

(G)           OBLIGATIONS ARISING UNDER THE CORPORATE CARD AGREEMENT; PROVIDED
THAT (I) THE BORROWER SHALL REPAY ANY OUTSTANDING BALANCE THEREUNDER IN
ACCORDANCE WITH THE TERMS OF SUCH AGREEMENT AND (II) THE AGGREGATE PRINCIPAL
AMOUNT OUTSTANDING UNDER THE CORPORATE CARD AGREEMENT SHALL NOT EXCEED
$4,000,000;

 

(H)           OTHER INDEBTEDNESS; PROVIDED THAT (I) SUCH INCURRENCE WOULD NOT
CAUSE A DEFAULT, AS DETERMINED IN RESPECT OF SECTION 6.09 ON A PRO FORMA BASIS
AFTER GIVING EFFECT THERETO, (II) ALL SUCH INDEBTEDNESS SHALL BE SUBORDINATED TO
THE INDEBTEDNESS ARISING UNDER THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND
SHALL HAVE SUBORDINATION AND OTHER

 

54

--------------------------------------------------------------------------------


 

TERMS ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND (III) ANY SUCH INDEBTEDNESS
SHALL BE UNSECURED;

 

(I)            SWAP OBLIGATIONS IN RESPECT OF SWAP AGREEMENTS PERMITTED UNDER
SECTION 6.05 HEREOF; AND

 

(J)            OTHER UNSECURED INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT
EXCEEDING $2,500,000 AT ANY TIME OUTSTANDING.

 


SECTION 6.02.  LIENS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY
TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY PROPERTY OR ASSET
NOW OWNED OR HEREAFTER ACQUIRED BY IT, OR ASSIGN OR SELL ANY INCOME OR REVENUES
(INCLUDING ACCOUNTS RECEIVABLE) OR RIGHTS IN RESPECT OF ANY THEREOF, EXCEPT:


 

(A)           PERMITTED ENCUMBRANCES;

 

(B)           ANY LIEN ON ANY PROPERTY OR ASSET OF THE BORROWER OR ANY
SUBSIDIARY EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 6.02; PROVIDED
THAT (I) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF THE
BORROWER OR ANY SUBSIDIARY AND (II) SUCH LIEN SHALL SECURE ONLY THOSE
OBLIGATIONS WHICH IT SECURES ON THE DATE HEREOF AND EXTENSIONS, RENEWALS AND
REPLACEMENTS THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF;

 

(C)           ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE
ACQUISITION THEREOF BY THE BORROWER OR ANY SUBSIDIARY; PROVIDED THAT (I) SUCH
LIEN IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION,
(II) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE BORROWER
OR ANY SUBSIDIARY AND (III) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS WHICH
IT SECURES ON THE DATE OF SUCH ACQUISITION AND EXTENSIONS, RENEWALS AND
REPLACEMENTS THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF;

 

(D)           LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED
BY THE BORROWER OR ANY SUBSIDIARY (TOGETHER WITH PROCEEDS THEREOF); PROVIDED
THAT (I) SUCH SECURITY INTERESTS SECURE INDEBTEDNESS PERMITTED BY
SECTION 6.01(E), (II) SUCH SECURITY INTERESTS AND THE INDEBTEDNESS SECURED
THEREBY ARE INCURRED PRIOR TO OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR THE
COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT, (III) THE INDEBTEDNESS SECURED
THEREBY DOES NOT EXCEED 90% OF THE COST OF ACQUIRING, CONSTRUCTING OR IMPROVING
SUCH FIXED OR CAPITAL ASSETS AND (IV) SUCH SECURITY INTERESTS SHALL NOT APPLY TO
ANY OTHER PROPERTY OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY;

 

(E)           LIENS SECURING INDEBTEDNESS OWED BY ANY FOREIGN SUBSIDIARY TO THE
BORROWER OR ANY SUBSIDIARY GUARANTOR;

 

(F)            LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS; AND

 

(G)           OTHER LIENS SECURING INDEBTEDNESS AT NO TIME EXCEEDING $500,000 IN
AGGREGATE PRINCIPAL AMOUNT.

 

55

--------------------------------------------------------------------------------



 


SECTION 6.03.  FUNDAMENTAL CHANGES.  (A)  THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY SUBSIDIARY TO, MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON, OR
PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT, OR LIQUIDATE OR
DISSOLVE, EXCEPT THAT, IF AT THE TIME THEREOF AND IMMEDIATELY AFTER GIVING
EFFECT THERETO NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, (I) ANY
SUBSIDIARY MAY MERGE INTO THE BORROWER IN A TRANSACTION IN WHICH THE BORROWER IS
THE SURVIVING CORPORATION, (II) ANY SUBSIDIARY MAY MERGE WITH AND INTO ANOTHER
SUBSIDIARY (AND, IF ANY SUCH SUBSIDIARY IS A SUBSIDIARY GUARANTOR, THE SURVIVOR
OF SUCH MERGER SHALL BE A SUBSIDIARY GUARANTOR), PROVIDED THAT ANY SUCH MERGER
INVOLVING A SUBSIDIARY THAT IS NOW A WHOLLY OWNED SUBSIDIARY SHALL NOT BE
PERMITTED UNLESS OTHERWISE PERMITTED UNDER SECTION 6.04, AND (III) ANY
SUBSIDIARY WHICH (X) DOES NOT HAVE A MATERIAL AMOUNT OF ASSETS AND (B) IS NOT
CONDUCTING ANY MATERIAL BUSINESS, MAY LIQUIDATE OR DISSOLVE IF THE BORROWER
DETERMINES IN GOOD FAITH THAT SUCH LIQUIDATION OR DISSOLUTION IS IN THE BEST
INTERESTS OF THE BORROWER AND IS NOT MATERIALLY DISADVANTAGEOUS TO THE LENDERS.


 


(B)   THE BORROWER WILL NOT, NOR WILL IT PERMIT ANY SUBSIDIARY TO, MAKE ANY
ASSET DISPOSITION OF THE TYPE DESCRIBED IN CLAUSE (A) OF ASSET DISPOSITION
EXCEPT FOR (I) ASSET DISPOSITIONS AMONG THE BORROWER AND ONE OR MORE DOMESTIC
SUBSIDIARIES OR SUBSIDIARY GUARANTORS OR AMONG ANY DOMESTIC SUBSIDIARIES OR
SUBSIDIARY GUARANTORS, (II) ASSET DISPOSITIONS BY FOREIGN SUBSIDIARIES TO THE
BORROWER OR ANY SUBSIDIARY, (III) ASSET DISPOSITIONS EXPRESSLY PERMITTED BY
SECTIONS 6.02, 6.04, 6.06 OR 6.07, AND (IV) OTHER ASSET DISPOSITIONS OF PROPERTY
THAT, TOGETHER WITH ALL OTHER PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES
PREVIOUSLY LEASED, SOLD OR DISPOSED OF IN ASSET DISPOSITIONS MADE PURSUANT TO
THIS SECTION 6.03(B)(IV) DURING THE TWELVE-MONTH PERIOD ENDING WITH THE MONTH IN
WHICH ANY SUCH LEASE, SALE OR OTHER DISPOSITION OCCURS, DO NOT CONSTITUTE A
SUBSTANTIAL PORTION OF THE PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES;
PROVIDED, THAT FOR CALCULATIONS WHICH INCLUDE ANY PERIOD PRIOR TO THE EFFECTIVE
DATE, SALES OF PROPERTY IN CONNECTION WITH STORE CLOSURES AND THE TERMINATION OF
THE BORROWER’S SAP SOFTWARE PROGRAM SHALL BE EXCLUDED.


 


(C)   THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO,
ENGAGE TO ANY MATERIAL EXTENT IN ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE
CONDUCTED BY THE BORROWER AND ITS SUBSIDIARIES ON THE DATE OF EXECUTION OF THIS
AGREEMENT AND BUSINESSES REASONABLY RELATED THERETO.


 


SECTION 6.04.  INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS.  THE
BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, PURCHASE,
HOLD OR ACQUIRE (INCLUDING PURSUANT TO ANY MERGER WITH ANY PERSON THAT WAS NOT A
WHOLLY-OWNED SUBSIDIARY PRIOR TO SUCH MERGER) ANY CAPITAL STOCK, EVIDENCES OF
INDEBTEDNESS OR OTHER SECURITIES (INCLUDING ANY OPTION, WARRANT OR OTHER RIGHT
TO ACQUIRE ANY OF THE FOREGOING) OF, MAKE OR PERMIT TO EXIST ANY LOANS OR
ADVANCES TO, GUARANTEE ANY OBLIGATIONS OF, OR MAKE OR PERMIT TO EXIST ANY
INVESTMENT OR ANY OTHER INTEREST IN, ANY OTHER PERSON, OR PURCHASE OR OTHERWISE
ACQUIRE (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS) ANY ASSETS OF ANY OTHER
PERSON CONSTITUTING A BUSINESS UNIT, EXCEPT:


 


(A)   PERMITTED INVESTMENTS;


 


(B)   (I) INVESTMENTS BY THE BORROWER IN THE CAPITAL STOCK OF ITS DOMESTIC
SUBSIDIARIES AND (II) INVESTMENTS BY THE BORROWER IN THE CAPITAL STOCK OF ITS
FOREIGN SUBSIDIARIES WHICH SHALL NOT AT ANY TIME EXCEED $1,000,000 IN THE
AGGREGATE;

 

56

--------------------------------------------------------------------------------


 


(C)   INDEBTEDNESS PERMITTED PURSUANT TO SECTION 6.01(C) AND SECTION 6.01(D);


 


(D)   GUARANTEES CONSTITUTING INDEBTEDNESS PERMITTED BY SECTION 6.01;


 


(E)   THE SUBSIDIARY GUARANTEE;


 


(F)    INVESTMENTS (INCLUDING DEBT OBLIGATIONS) RECEIVED IN CONNECTION WITH THE
BANKRUPTCY OR REORGANIZATION OF SUPPLIERS AND CUSTOMERS AND IN GOOD FAITH
SETTLEMENT OF DELINQUENT OBLIGATIONS OF, AND OTHER DISPUTES WITH, CUSTOMERS AND
SUPPLIERS ARISING IN THE ORDINARY COURSE OF BUSINESS;


 


(G)   LOANS AND ADVANCEMENTS TO OFFICERS AND EMPLOYEES OF THE BORROWER AND ITS
SUBSIDIARIES FOR MOVING, RELOCATION AND TRAVEL EXPENSES AND OTHER SIMILAR
EXPENDITURES, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS, IN AN AGGREGATE
AMOUNT NOT TO EXCEED $500,000 AT ANY TIME (DETERMINED WITHOUT REGARD TO ANY
WRITE-DOWNS OR WRITE-OFFS OF SUCH LOANS AND ADVANCES);


 


(H)   INVESTMENTS EVIDENCED BY SWAP AGREEMENTS ENTERED INTO PURSUANT TO
SECTION 6.05;


 


(I)    INVESTMENTS CONSISTING OF CREDIT SALE CONTRACTS GENERATED BY RETAIL
CUSTOMERS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF
BUSINESS IN CONNECTION WITH THE CREDIT CARD PROGRAM AGREEMENT; AND


 


(J)    SO LONG AS NO DEFAULT EXISTS OR WOULD OCCUR AFTER GIVING EFFECT THERETO,
OTHER INVESTMENTS NOT OTHERWISE PERMITTED BY CLAUSES (A) THROUGH (I) ABOVE IN AN
AMOUNT NOT TO EXCEED $1,000,000 IN THE AGGREGATE.


 


SECTION 6.05.  SWAP AGREEMENTS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY
OF ITS SUBSIDIARIES TO, ENTER INTO ANY SWAP AGREEMENT, EXCEPT (A) SWAP
AGREEMENTS ENTERED INTO TO HEDGE OR MITIGATE RISKS TO WHICH THE BORROWER OR ANY
SUBSIDIARY HAS ACTUAL EXPOSURE (OTHER THAN THOSE IN RESPECT OF EQUITY INTERESTS
OF THE BORROWER OR ANY OF ITS SUBSIDIARIES), AND (B) SWAP AGREEMENTS ENTERED
INTO IN ORDER TO EFFECTIVELY CAP, COLLAR OR EXCHANGE INTEREST RATES (FROM FIXED
TO FLOATING RATES, FROM ONE FLOATING RATE TO ANOTHER FLOATING RATE OR OTHERWISE)
WITH RESPECT TO ANY INTEREST-BEARING LIABILITY OR INVESTMENT OF THE BORROWER OR
ANY SUBSIDIARY.


 


SECTION 6.06.  RESTRICTED PAYMENTS.  THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO, DECLARE, PAY OR MAKE, OR AGREE TO DECLARE, PAY OR
MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT, EXCEPT (A) THE BORROWER
MAY DECLARE AND PAY DIVIDENDS WITH RESPECT TO ITS EQUITY INTERESTS PAYABLE
SOLELY IN ADDITIONAL SHARES OF ITS COMMON STOCK, (B) SUBSIDIARIES MAY DECLARE
AND PAY DIVIDENDS RATABLY WITH RESPECT TO THEIR EQUITY INTERESTS, AND (C) THE
BORROWER MAY MAKE RESTRICTED PAYMENTS PURSUANT TO AND IN ACCORDANCE WITH STOCK
PLANS OR OTHER BENEFIT PLANS FOR MANAGEMENT OR EMPLOYEES OF THE BORROWER AND ITS
SUBSIDIARIES, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
EITHER BEFORE OR AFTER GIVING EFFECT TO ANY SUCH PAYMENT AND THE AGGREGATE OF
SUCH PAYMENTS DOES NOT EXCEED $2,000,000 IN ANY FISCAL YEAR.


 


SECTION 6.07.  TRANSACTIONS WITH AFFILIATES.  THE BORROWER WILL NOT, AND WILL
NOT PERMIT ANY OF ITS SUBSIDIARIES TO, SELL, LEASE OR OTHERWISE TRANSFER ANY
PROPERTY OR ASSETS TO, OR

 

57

--------------------------------------------------------------------------------


 


PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY PROPERTY OR ASSETS FROM, OR OTHERWISE
ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY OF ITS AFFILIATES, EXCEPT (A) IN THE
ORDINARY COURSE OF BUSINESS AT PRICES AND ON TERMS AND CONDITIONS NOT LESS
FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY THAN COULD BE OBTAINED ON AN
ARM’S-LENGTH BASIS FROM UNRELATED THIRD PARTIES, (B) TRANSACTIONS BETWEEN OR
AMONG THE BORROWER AND ITS WHOLLY-OWNED SUBSIDIARIES NOT INVOLVING ANY OTHER
AFFILIATE, (C) TRANSACTIONS PERMITTED UNDER SECTIONS 6.01(C), 6.02(E) AND
6.04(F) AND (G) AND (D) THE MAKING OF ANY RESTRICTED PAYMENT PERMITTED BY
SECTION 6.06.


 


SECTION 6.08.  RESTRICTIVE AGREEMENTS.  THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ENTER INTO, INCUR OR
PERMIT TO EXIST ANY AGREEMENT OR OTHER ARRANGEMENT THAT PROHIBITS, RESTRICTS OR
IMPOSES ANY CONDITION UPON (A) THE ABILITY OF THE BORROWER OR ANY SUBSIDIARY TO
CREATE, INCUR OR PERMIT TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY OR ASSETS, OR
(B) THE ABILITY OF ANY SUBSIDIARY TO PAY DIVIDENDS OR OTHER DISTRIBUTIONS WITH
RESPECT TO ANY SHARES OF ITS CAPITAL STOCK OR TO MAKE OR REPAY LOANS OR ADVANCES
TO THE BORROWER OR ANY OTHER SUBSIDIARY OR TO GUARANTEE INDEBTEDNESS OF THE
BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED THAT (I) THE FOREGOING SHALL NOT
APPLY TO RESTRICTIONS AND CONDITIONS IMPOSED BY LAW OR BY THIS AGREEMENT,
(II) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS EXISTING ON
THE DATE HEREOF IDENTIFIED ON SCHEDULE 6.08 (BUT SHALL APPLY TO ANY EXTENSION OR
RENEWAL OF, OR ANY AMENDMENT OR MODIFICATION EXPANDING THE SCOPE OF, ANY SUCH
RESTRICTION OR CONDITION), (III) THE FOREGOING SHALL NOT APPLY TO CUSTOMARY
RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING TO THE SALE OF A
SUBSIDIARY PENDING SUCH SALE, PROVIDED THAT SUCH RESTRICTIONS AND CONDITIONS
APPLY ONLY TO THE SUBSIDIARY THAT IS TO BE SOLD AND SUCH SALE IS PERMITTED
HEREUNDER, (IV) CLAUSE (A) OF THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS OR
CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO SECURED INDEBTEDNESS PERMITTED
BY THIS AGREEMENT IF SUCH RESTRICTIONS OR CONDITIONS APPLY ONLY TO THE PROPERTY
OR ASSETS SECURING SUCH INDEBTEDNESS, AND (V) CLAUSE (A) OF THE FOREGOING SHALL
NOT APPLY TO CUSTOMARY PROVISIONS IN LEASES AND OTHER CONTRACTS RESTRICTING THE
ASSIGNMENT THEREOF OR LIMITING LIENS SECURING INDEBTEDNESS INCURRED FOR PURPOSES
OF FINANCING THE ACQUIRED ASSETS TO WHICH SUCH LIENS ATTACH.


 


SECTION 6.09.  MAXIMUM LEVERAGE RATIO.  THE BORROWER WILL NOT PERMIT THE
LEVERAGE RATIO AS OF THE LAST DAY OF ANY FISCAL QUARTER TO BE GREATER THAN 2.00
TO 1.00, COMMENCING WITH THE FISCAL QUARTER IN WHICH THE EFFECTIVE DATE OCCURS.


 


SECTION 6.10.  EBITDA.  THE BORROWER WILL NOT PERMIT EBITDA AS OF THE LAST DAY
OF EACH FISCAL QUARTER SET FORTH BELOW, FOR THE THREE FISCAL MONTH PERIOD ENDING
ON SUCH DATE, TO BE LESS THAN THE APPLICABLE AMOUNT SET FORTH BELOW:

 

Period

 

EBITDA

 

 

 

 

 

The fiscal quarter ending closest to December 31, 2009

 

$

4,369,000

 

 

 

 

 

The fiscal quarter ending closest to March 31, 2010

 

$

4,332,000

 

 

 

 

 

The fiscal quarter ending closest to June 30, 2010

 

$

448,000

 

 

 

 

 

The fiscal quarter ending closest to September 30 , 2010

 

$

7,038,000

 

 

 

 

 

The fiscal quarter ending closest to December 31, 2010

 

$

4,929,000

 

 

 

 

 

The fiscal quarter ending closest to March 31, 2011

 

$

5,978,000

 

 

 

 

 

The fiscal quarter ending closest to June 30, 2011

 

$

2,665,000

 

 

58

--------------------------------------------------------------------------------


 


SECTION 6.11.  INTEREST COVERAGE.  THE BORROWER WILL NOT PERMIT ITS INTEREST
COVERAGE RATIO AS OF THE LAST DAY OF ANY FISCAL QUARTER TO BE LESS THAN
1.25:1.0, COMMENCING WITH THE FISCAL QUARTER IN WHICH THE EFFECTIVE DATE OCCURS.


 


SECTION 6.12.  CAPITAL EXPENDITURES.  THE BORROWER WILL NOT, NOR WILL IT PERMIT
ANY SUBSIDIARY TO, EXPEND, OR BE COMMITTED TO EXPEND, CAPITAL EXPENDITURES
DURING ANY FISCAL YEAR IN THE AGGREGATE FOR THE BORROWER AND ITS SUBSIDIARIES IN
EXCESS OF THE APPLICABLE AMOUNT SET FORTH BELOW FOR SUCH FISCAL YEAR:

 

Fiscal Year

 

Maximum Amount

 

 

 

 

 

Fiscal Year 2009

 

$

10,000,000

 

 

 

 

 

Fiscal Year 2010

 

$

17,000,000

 

 

 

 

 

Fiscal Year 2011

 

$

18,000,000

 

 


SECTION 6.13.  FISCAL YEAR.  THE BORROWER SHALL NOT, NOR SHALL IT PERMIT ANY
SUBSIDIARY TO, CHANGE ITS FISCAL YEAR TO END ON ANY DATE OTHER THAN THE SATURDAY
CLOSEST TO DECEMBER 31 OF EACH YEAR.


 


SECTION 6.14.  RESTRICTION OF AMENDMENTS TO CERTAIN DOCUMENTS.  THE BORROWER
WILL NOT, NOR WILL IT PERMIT ANY SUBSIDIARY TO, AMEND OR OTHERWISE MODIFY, OR
WAIVE ANY RIGHTS UNDER (A) ANY PROVISIONS OF ANY INDEBTEDNESS INCURRED PURSUANT
TO SECTION 6.01(H), (B) THE STERLING PURCHASE AGREEMENT, (C) THE SETTLEMENT
AGREEMENT, (D) THE CREDIT CARD PROGRAM AGREEMENT, OR (E) THE CORPORATE CARD
AGREEMENT, OTHER THAN IMMATERIAL AMENDMENTS, MODIFICATIONS AND WAIVERS (I) NOT
ADVERSE TO THE INTERESTS OF THE ADMINISTRATIVE AGENT OR ANY LENDER OR
(II) REQUIRED BY APPLICABLE STATUTE OR REGULATION.


 


SECTION 6.15.  CASH USAGE.  THE COMPANY SHALL NOT (I) OTHER THAN WITH RESPECT TO
THE SECURED OBLIGATIONS, PAY, OR PERMIT ANY SUBSIDIARY TO PAY, ANY PRINCIPAL,
INTEREST OR OTHER SUMS ON ANY OF THEIR INDEBTEDNESS OR OTHER OBLIGATIONS NOT AT
THE TIME DUE AND PAYABLE, OR (II) AT THE CLOSE OF BUSINESS ON ANY BUSINESS DAY
WHEN ANY REVOLVING LOANS ARE OUTSTANDING, MAINTAIN AGGREGATE CASH AND CASH
EQUIVALENTS FOR ITSELF AND ITS SUBSIDIARIES IN AN AMOUNT GREATER THAN
$5,000,000.

 

59

--------------------------------------------------------------------------------


 


ARTICLE VII


 


EVENTS OF DEFAULT


 


SECTION 7.01.  THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS SHALL CONSTITUTE AN
“EVENT OF DEFAULT” HEREUNDER:


 

(A)           THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR ANY
REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT OR ANY CASH
COLLATERAL AMOUNT DUE PURSUANT TO SECTION 2.05(J) WHEN AND AS THE SAME SHALL
BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED FOR
PREPAYMENT THEREOF OR OTHERWISE;

 

(B)           THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE
OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS
ARTICLE) PAYABLE UNDER THIS AGREEMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND
PAYABLE, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF FIVE DAYS;

 

(C)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF
OF THE BORROWER OR ANY SUBSIDIARY IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY
AMENDMENT OR MODIFICATION HEREOF OR WAIVER HEREUNDER, OR IN ANY REPORT,
CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO OR IN
CONNECTION WITH THIS AGREEMENT OR ANY AMENDMENT OR MODIFICATION HEREOF OR WAIVER
HEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE
OR DEEMED MADE;

 

(D)           THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN SECTION 5.01, 5.02, 5.03 (WITH RESPECT TO
THE BORROWER’S EXISTENCE), 5.06, 5.08, 5.09, OR 5.10 OR IN ARTICLE VI;

 

(E)           THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER THAN THOSE SPECIFIED
IN CLAUSE (A), (B) OR (D) OF THIS ARTICLE), AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE THEREOF FROM THE ADMINISTRATIVE
AGENT TO THE BORROWER (WHICH NOTICE WILL BE GIVEN AT THE REQUEST OF ANY LENDER);

 

(F)            THE BORROWER OR ANY SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT
(WHETHER OF PRINCIPAL OR INTEREST OR OTHERWISE AND REGARDLESS OF AMOUNT) IN
RESPECT OF ANY MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND
PAYABLE (AFTER ACCOUNTING FOR ANY PERIOD OF GRACE AVAILABLE BEFORE AN EVENT OF
DEFAULT WOULD OCCUR THEREUNDER);

 

(G)           ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL
INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR
PERMITS (WITH OR WITHOUT THE GIVING OF NOTICE, THE LAPSE OF TIME OR BOTH) THE
HOLDER OR HOLDERS OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR
THEIR BEHALF TO CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE
PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED
MATURITY; PROVIDED THAT THIS CLAUSE (G) SHALL NOT APPLY TO SECURED INDEBTEDNESS
THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY
OR ASSETS SECURING SUCH INDEBTEDNESS;

 

60

--------------------------------------------------------------------------------


 

(H)           AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF
IN RESPECT OF THE BORROWER OR ANY SUBSIDIARY OR ITS DEBTS, OR OF A SUBSTANTIAL
PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE APPOINTMENT
OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL
FOR THE BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND,
IN ANY SUCH CASE, SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR 60
DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE
ENTERED;

 

(I)            THE BORROWER OR ANY SUBSIDIARY SHALL (I) VOLUNTARILY COMMENCE ANY
PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION OR OTHER
RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP
OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE INSTITUTION OF,
OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR
PETITION DESCRIBED IN CLAUSE (H) OF THIS ARTICLE, (III) APPLY FOR OR CONSENT TO
THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR THE BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF
ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION
FILED AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS OR (VI) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF
THE FOREGOING;

 

(J)            THE BORROWER OR ANY SUBSIDIARY SHALL BECOME UNABLE, ADMIT IN
WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;

 

(K)           ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE
AMOUNT IN EXCESS OF $1,000,000 SHALL BE RENDERED AGAINST THE BORROWER, ANY
SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR
A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY
STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO ATTACH OR
LEVY UPON ANY ASSETS OF THE BORROWER OR ANY SUBSIDIARY TO ENFORCE ANY SUCH
JUDGMENT;

 

(L)            AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE OPINION OF THE
REQUIRED LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE
OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE BORROWER
AND ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING (I) $1,000,000 IN ANY YEAR
OR (II) $5,000,000 FOR ALL PERIODS;

 

(M)          A CHANGE IN CONTROL SHALL OCCUR;

 

(N)           EXCEPT AS OTHERWISE PROVIDED IN SECTION 6.03(A), THE SUBSIDIARY
GUARANTY OR ANY PROVISIONS THEREOF SHALL CEASE TO BE IN FULL FORCE OR EFFECT AS
TO ANY SUBSIDIARY GUARANTOR, OR ANY SUBSIDIARY GUARANTOR OR ANY PERSON ACTING
FOR OR ON BEHALF OF ANY SUBSIDIARY GUARANTOR SHALL DENY OR DISAFFIRM SUCH
SUBSIDIARY GUARANTOR’S OBLIGATIONS UNDER THE SUBSIDIARY GUARANTY;

 

(O)           ANY SECURITY DOCUMENT SHALL CEASE TO BE IN FULL FORCE AND EFFECT,
OR SHALL CEASE TO GIVE THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED
CREDITORS THE LIENS, RIGHTS, POWERS AND PRIVILEGES PURPORTED TO BE CREATED
THEREBY OR THE BORROWER OR ANY

 

61

--------------------------------------------------------------------------------


 

SUBSIDIARY SHALL DEFAULT IN THE DUE PERFORMANCE OR OBSERVANCE OF ANY MATERIAL
TERM, COVENANT OR AGREEMENT ON ITS PART TO BE PERFORMED OR OBSERVED PURSUANT TO
ANY SUCH SECURITY DOCUMENT AND SUCH DEFAULT SHALL CONTINUE BEYOND THE PERIOD OF
GRACE, IF ANY, SPECIFICALLY APPLICABLE THERETO PURSUANT TO THE TERMS OF SUCH
SECURITY DOCUMENT; OR

 

(P)           THE REQUIRED EQUITY ISSUANCE SHALL NOT HAVE BEEN COMPLETED BY
MARCH 31, 2010;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to any of the Borrower described in clause
(h) or (i) of this Article, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

 


ARTICLE VIII


 


THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT


 


SECTION 8.01.  ADMINISTRATIVE AGENT.


 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except

 

62

--------------------------------------------------------------------------------


 

discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, subject, at any time at
which no Default is outstanding, to the prior written consent of the Borrower
(which shall not be unreasonably withheld or delayed), to appoint a successor. 
If no successor shall have been so appointed by the Required Lenders and shall
have

 

63

--------------------------------------------------------------------------------


 

accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

The title “Syndication Agent” is purely honorific, and the Person designated as
the “Syndication Agent” shall not have any duties or responsibilities in such
capacity.

 


SECTION 8.02.  COLLATERAL AGENT.  (A) EACH OF THE LENDERS AND THE ISSUING BANK
HEREBY IRREVOCABLY APPOINTS THE COLLATERAL AGENT AS ITS AGENT AND AUTHORIZES THE
COLLATERAL AGENT TO TAKE SUCH ACTIONS ON ITS BEHALF AND TO EXERCISE SUCH POWERS
AS ARE DELEGATED TO THE COLLATERAL AGENT BY THE TERMS HEREOF OR OF THE OTHER
CREDIT DOCUMENTS, TOGETHER WITH SUCH ACTIONS AND POWERS AS ARE REASONABLY
INCIDENTAL THERETO.  ALL PROVISIONS OF THIS ARTICLE VIII AND OF SECTION 9.03
RELATING TO THE ADMINISTRATIVE AGENT SHALL BE EQUALLY APPLICABLE TO THE
COLLATERAL AGENT MUTATIS MUTANDIS.


 


(B)   WITHOUT LIMITING THE FOREGOING, IF ANY COLLATERAL IS SOLD IN A TRANSACTION
PERMITTED HEREUNDER, SUCH COLLATERAL SHALL BE SOLD FREE AND CLEAR OF THE LIENS
CREATED BY THE SECURITY DOCUMENTS AND THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT SHALL BE AUTHORIZED TO TAKE ANY ACTIONS DEEMED APPROPRIATE IN
ORDER TO EFFECT THE FOREGOING.


 


SECTION 8.03.  ADMINISTRATIVE AGENT AS UK SECURITY TRUSTEE.  (A) IN THIS
AGREEMENT, ANY RIGHTS AND REMEDIES EXERCISABLE BY, ANY DOCUMENTS TO BE DELIVERED
TO, OR ANY OTHER INDEMNITIES OR OBLIGATIONS IN FAVOR OF THE ADMINISTRATIVE AGENT
SHALL BE, AS THE CASE MAY BE, EXERCISABLE BY, DELIVERED TO, OR BE INDEMNITIES OR
OTHER OBLIGATIONS IN FAVOR OF, THE ADMINISTRATIVE AGENT (OR ANY OTHER PERSON
ACTING IN SUCH CAPACITY) IN ITS CAPACITY AS THE UK SECURITY TRUSTEE TO THE
EXTENT THAT THE RIGHTS, DELIVERIES, INDEMNITIES OR OTHER OBLIGATIONS RELATE TO
THE PLEDGE AGREEMENT GOVERNED BY ENGLISH LAW OR THE SECURITY THEREBY CREATED. 
ANY OBLIGATIONS OF THE ADMINISTRATIVE AGENT (OR ANY OTHER PERSON ACTING IN SUCH
CAPACITY) IN THIS AGREEMENT SHALL

 

64

--------------------------------------------------------------------------------


 


BE OBLIGATIONS OF THE ADMINISTRATIVE AGENT IN ITS CAPACITY AS UK SECURITY
TRUSTEE TO THE EXTENT THAT THE OBLIGATIONS RELATE TO THE PLEDGE AGREEMENT
GOVERNED BY ENGLISH LAW OR THE SECURITY THEREBY CREATED.  ADDITIONALLY, IN ITS
CAPACITY AS UK SECURITY TRUSTEE, THE ADMINISTRATIVE AGENT (OR ANY PERSON ACTING
IN SUCH CAPACITY) SHALL HAVE ALL THE RIGHTS, REMEDIES, AND BENEFITS IN FAVOR OF
THE ADMINISTRATIVE AGENT CONTAINED IN THE PROVISIONS OF THE WHOLE OF THIS
ARTICLE VIII AND, SUBJECT ALWAYS TO THE PROVISIONS OF THE PLEDGE AGREEMENT
GOVERNED BY ENGLISH LAW, (I) ALL THE POWERS OF AN ABSOLUTE OWNER OF THE SECURITY
CONSTITUTED BY THE PLEDGE AGREEMENT GOVERNED BY ENGLISH LAW AND (II) ALL THE
RIGHTS, REMEDIES AND POWERS GRANTED TO IT AND BE SUBJECT TO ALL THE OBLIGATIONS
AND DUTIES OWED BY IT UNDER THE PLEDGE AGREEMENT GOVERNED BY ENGLISH LAW AND/OR
ANY OF THE CREDIT DOCUMENTS.


 


(B)   EACH LENDER AND THE ADMINISTRATIVE AGENT HEREBY APPOINT THE UK SECURITY
TRUSTEE TO ACT AS ITS TRUSTEE UNDER AND IN RELATION TO THE PLEDGE AGREEMENT
GOVERNED BY ENGLISH LAW AND TO HOLD THE ASSETS SUBJECT TO THE SECURITY THEREBY
CREATED AS TRUSTEE FOR THE ADMINISTRATIVE AGENT AND LENDERS ON THE TRUSTS AND
OTHER TERMS CONTAINED IN THE PLEDGE AGREEMENT GOVERNED BY ENGLISH LAW AND THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY IRREVOCABLY AUTHORIZE THE UK
SECURITY TRUSTEE TO EXERCISE SUCH RIGHTS, REMEDIES, POWERS AND DISCRETIONS AS
ARE SPECIFICALLY DELEGATED TO THE UK SECURITY TRUSTEE BY THE TERMS OF THE PLEDGE
AGREEMENT GOVERNED BY ENGLISH LAW TOGETHER WITH ALL SUCH RIGHTS, REMEDIES,
POWERS AND DISCRETIONS AS ARE REASONABLY INCIDENTAL THERETO.


 


(C)   ANY REFERENCE IN THIS AGREEMENT TO LIENS STATED TO BE IN FAVOR OF THE
ADMINISTRATIVE AGENT SHALL BE CONSTRUED SO AS TO INCLUDE A REFERENCE TO LIENS
GRANTED IN FAVOR OF THE UK SECURITY TRUSTEE.


 


(D)   THE LENDERS AGREE THAT AT ANY TIME THAT THE UK SECURITY TRUSTEE SHALL BE A
PERSON OTHER THAN THE ADMINISTRATIVE AGENT, SUCH OTHER PERSON SHALL HAVE THE
RIGHTS, REMEDIES, BENEFITS AND POWERS GRANTED TO THE ADMINISTRATIVE AGENT IN ITS
CAPACITY AS THE UK SECURITY TRUSTEE IN THIS AGREEMENT.


 


(E)   NOTHING IN THIS SECTION 8.03 SHALL REQUIRE THE UK SECURITY TRUSTEE TO ACT
AS A TRUSTEE AT COMMON LAW OR TO BE HOLDING ANY PROPERTY ON TRUST, IN ANY
JURISDICTION OUTSIDE THE UNITED STATES OR THE UNITED KINGDOM WHICH MAY NOT
OPERATE UNDER PRINCIPLES OF TRUST OR WHERE SUCH TRUST WOULD NOT BE RECOGNIZED OR
ITS EFFECTS WOULD NOT BE ENFORCEABLE.

 


ARTICLE IX


 


MISCELLANEOUS


 


SECTION 9.01.  NOTICES.  (A) EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND SUBJECT TO
PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN
SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE,
MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPY OR ELECTRONIC MAIL,
AS FOLLOWS:


 

(I)            IF TO THE BORROWER, TO IT AT 9800 59TH AVENUE, MINNEAPOLIS,
MINNESOTA 55442, ATTENTION OF TREASURER AND GENERAL COUNSEL (TELECOPY NO. (763)
551-6888);

 

65

--------------------------------------------------------------------------------


 

(II)           IF TO THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, TO IT AT
JPMORGAN LOAN SERVICES, 10 SOUTH DEARBORN STREET, 7TH FLOOR, CHICAGO, ILLINOIS
60603, ATTENTION OF YVONNE DIXON (TELECOPY NO. (312) 385-7101);

 

(III)          IF TO THE ISSUING BANK, TO IT AT JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, GLOBAL TRADE SERVICES, 420 WEST VAN BUREN, FLOOR 2, CHICAGO,
ILLINOIS 60606, ATTENTION OF VICTORIO DE GUZMAN (TELECOPY NO. (312) 954-2457);

 

(IV)          IF TO THE SWINGLINE LENDER, TO IT AT JPMORGAN LOAN SERVICES, 10
SOUTH DEARBORN STREET, 7TH FLOOR, CHICAGO, ILLINOIS 60603, ATTENTION OF YVONNE
DIXON (TELECOPY NO. (312) 385-7101); AND

 

(V)           IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER
OR ELECTRONIC MAIL ADDRESS) SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 


(B)   NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE DELIVERED
OR FURNISHED BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES
PURSUANT TO ARTICLE II UNLESS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND
THE APPLICABLE LENDER.  THE ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS
DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY
ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT
APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR
COMMUNICATIONS.


 


(C)   ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR TELECOPY NUMBER OR ELECTRONIC
MAIL ADDRESS FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE
OTHER PARTIES HERETO.  ALL NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY PARTY
HERETO IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO
HAVE BEEN GIVEN ON THE DATE OF RECEIPT.


 


SECTION 9.02.  WAIVERS; AMENDMENTS.  (A) NO FAILURE OR DELAY BY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR
POWER HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR
DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER.  THE
RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE
LENDERS HEREUNDER ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES
THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF THIS AGREEMENT OR
CONSENT TO ANY DEPARTURE BY THE BORROWER THEREFROM SHALL IN ANY EVENT BE
EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF THIS SECTION,
AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE
AND FOR THE PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE MAKING OF A LOAN OR ISSUANCE OF A LETTER OF CREDIT SHALL NOT BE
CONSTRUED AS A WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER THE ADMINISTRATIVE
AGENT, ANY LENDER OR THE ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH
DEFAULT AT THE TIME.


 


(B)   NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED, AMENDED OR
MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO
BY THE BORROWER AND THE REQUIRED LENDERS OR BY THE BORROWER AND THE
ADMINISTRATIVE AGENT WITH THE CONSENT OF

 

66

--------------------------------------------------------------------------------


 


THE REQUIRED LENDERS; PROVIDED THAT NO SUCH AGREEMENT SHALL (I) INCREASE THE
COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE
THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT OR REDUCE THE RATE OF
INTEREST THEREON, OR REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER AFFECTED THEREBY, (III) POSTPONE THE SCHEDULED DATE OF
PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT, OR ANY INTEREST
THEREON, OR ANY FEES PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE
ANY SUCH PAYMENT, POSTPONE OR WAIVE THE SCHEDULED DATE OF EITHER OR BOTH OF THE
COMMITMENT REDUCTIONS DUE ON DECEMBER 31, 2009 AND JANUARY 31, 2010 OR POSTPONE
THE SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT (EXCEPT FOR A POSTPONEMENT OR
WAIVER OF A MANDATORY PREPAYMENT AND CORRESPONDING COMMITMENT REDUCTION PURSUANT
TO SECTION 2.10(C), OTHER THAN A MANDATORY PREPAYMENT AND CORRESPONDING
COMMITMENT REDUCTION ARISING WITH RESPECT TO THE FIRST $15,000,000 OF SECURITIES
INCLUDED WITHIN THE DEFINITION OF REQUIRED EQUITY ISSUANCE WHICH ARE ISSUED
DURING THE PERIOD COMMENCING ON THE EFFECTIVE DATE AND ENDING ON JANUARY 31,
2010 (MEASURED BY REFERENCE TO GROSS PROCEEDS)), WITHOUT THE WRITTEN CONSENT OF
EACH LENDER AFFECTED THEREBY, (IV) CHANGE SECTION 2.17(B) OR (C) IN A MANNER
THAT WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER, (V) CHANGE ANY OF THE PROVISIONS OF THIS
SECTION OR THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF
SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO WAIVE, AMEND OR
MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT
HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (VI) RELEASE ALL OR
SUBSTANTIALLY ALL OF THE COLLATERAL OR, IN CONNECTION WITH A TRANSACTION
PERMITTED BY SECTION 6.03, RELEASE ANY SUBSIDIARY GUARANTOR FROM ITS OBLIGATIONS
UNDER THE SUBSIDIARY GUARANTY, WITHOUT THE WRITTEN CONSENT OF EACH LENDER OR
(VII) CHANGE ARTICLE X IN A MANNER THAT WOULD MATERIALLY ALTER THE OBLIGATIONS
OF THE BORROWER THEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER; PROVIDED
FURTHER THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT
SECTION 2.19 OR THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR THE SWINGLINE LENDER HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, AS THE CASE MAY
BE.


 


(C)   IF, IN CONNECTION WITH ANY PROPOSED WAIVER, AMENDMENT OR MODIFICATION OF
ANY OF THE PROVISIONS OF THIS AGREEMENT AS CONTEMPLATED BY CLAUSES (I) THROUGH
(VI) OF SECTION 9.02(B), THE CONSENT OF THE REQUIRED LENDERS IS OBTAINED BUT THE
CONSENT OF ONE OR MORE OF SUCH OTHER LENDERS WHOSE CONSENT IS REQUIRED IS NOT
OBTAINED, THEN THE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO
SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND
DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS
CONTAINED IN SECTION 9.04), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY
BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT) AND SHALL GRANT ITS
CONSENT TO THE PROPOSED WAIVER, AMENDMENT OR MODIFICATION; PROVIDED, THAT
(I) THE BORROWER SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT (AND IF A COMMITMENT IS BEING ASSIGNED, EACH ISSUING BANK),
WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD, AND (II) SUCH LENDER SHALL
HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS
LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS, ACCRUED
INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER,
FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED
INTEREST AND FEES) OR THE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS).


 


SECTION 9.03.  EXPENSES; INDEMNITY; DAMAGE WAIVER.  (A) THE BORROWER SHALL PAY
(I) ALL REASONABLE OUT OF POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT
AND ITS

 

67

--------------------------------------------------------------------------------


 


AFFILIATES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL
FOR THE ADMINISTRATIVE AGENT, IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN, THE PREPARATION AND NEGOTIATION OF THIS
AGREEMENT OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF
(WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSUMMATED)AND THE ADMINISTRATION OF THE CREDIT FACILITIES EVIDENCED HEREBY,
(II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ISSUING BANK IN
CONNECTION WITH THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF
CREDIT OR ANY DEMAND FOR PAYMENT THEREUNDER AND (III) ALL OUT-OF-POCKET EXPENSES
INCURRED BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER, INCLUDING
THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE ADMINISTRATIVE AGENT,
THE ISSUING BANK OR ANY LENDER, IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION
OF ITS RIGHTS IN CONNECTION WITH THIS AGREEMENT, INCLUDING ITS RIGHTS UNDER THIS
SECTION, OR IN CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT ISSUED
HEREUNDER, INCLUDING ALL SUCH OUT-OF POCKET EXPENSES INCURRED DURING ANY
WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF
CREDIT.


 


(B)   THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING BANK
AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY
THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION
OF THE TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN
OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL
BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF
THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE
OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY
THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED
IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.


 


(C)   TO THE EXTENT THAT THE BORROWER FAILS TO PAY ANY AMOUNT REQUIRED TO BE
PAID BY IT TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER
UNDER PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES TO PAY
TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, AS THE
CASE MAY BE, SUCH LENDER’S RATABLE SHARE (DETERMINED AS OF THE TIME THAT THE
APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT BY REFERENCE TO
THE AGGREGATE OUTSTANDING COMMITMENTS (OR IF SUCH COMMITMENTS HAVE TERMINATED,
AGGREGATE REVOLVING CREDIT EXPOSURE)) OF SUCH UNPAID AMOUNT; PROVIDED THAT THE
UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED
EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER IN ITS CAPACITY
AS SUCH.

 

68

--------------------------------------------------------------------------------


 


(D)   TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT,
AND HEREBY WAIVES ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY,
FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT
OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS,
ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.


 


(E)   ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE PROMPTLY AFTER WRITTEN
DEMAND THEREFOR.


 


SECTION 9.04.  SUCCESSORS AND ASSIGNS.  (A) THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF
THE ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) THE BORROWER
MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT
OR TRANSFER BY THE BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND
(II) NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS
HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION.  NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN
THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY
(INCLUDING ANY AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT),
PARTICIPANTS (TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS SECTION) AND, TO
THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS) ANY LEGAL OR EQUITABLE
RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)   (I) SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW, ANY
LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT
AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD) OF:


 

(A)          THE ADMINISTRATIVE AGENT, PROVIDED THAT NO CONSENT OF THE
ADMINISTRATIVE AGENT SHALL BE REQUIRED FOR AN ASSIGNMENT OF ANY COMMITMENT TO AN
ASSIGNEE THAT IS A LENDER WITH A COMMITMENT IMMEDIATELY PRIOR TO GIVING EFFECT
TO SUCH ASSIGNMENT;

 

(B)           THE ISSUING BANK; AND

 

(C)           THE BORROWER, PROVIDED, THAT NO CONSENT OF THE BORROWER SHALL BE
REQUIRED FOR AN ASSIGNMENT OF ANY COMMITMENT TO AN ASSIGNEE THAT IS A LENDER
WITH A COMMITMENT IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH ASSIGNMENT, AN
AFFILIATE OF A LENDER, AN APPROVED FUND OR, IF AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, ANY OTHER PERSON.

 

(II)                                  ASSIGNMENTS SHALL BE SUBJECT TO THE
FOLLOWING ADDITIONAL CONDITIONS:

 

(A)          EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF
A LENDER OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING
LENDER’S COMMITMENT OR LOANS OF ANY CLASS, THE AMOUNT OF THE COMMITMENT OR LOANS
OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE
DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED
TO THE

 

69

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $5,000,000 UNLESS EACH OF THE
BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENT, PROVIDED THAT NO SUCH
CONSENT OF THE BORROWER SHALL BE REQUIRED IF AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING;

 

(B)           EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, PROVIDED THAT THIS CLAUSE SHALL NOT BE CONSTRUED TO PROHIBIT THE
ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS IN RESPECT OF ONE CLASS OF COMMITMENTS OR LOANS;

 

(C)           THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING
AND RECORDATION FEE OF $3,500 PAYABLE BY EITHER THE ASSIGNEE OR THE ASSIGNOR;
AND

 

(D)          THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE IN WHICH THE ASSIGNEE
DESIGNATES ONE OR MORE CREDIT CONTACTS TO WHOM ALL SYNDICATE-LEVEL INFORMATION
(WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
AFFILIATES, THE CREDIT PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES) WILL BE MADE AVAILABLE AND WHO MAY RECEIVE SUCH INFORMATION IN
ACCORDANCE WITH THE ASSIGNEE’S COMPLIANCE PROCEDURES AND APPLICABLE LAWS,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the

 

70

--------------------------------------------------------------------------------


 

“Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Company,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04(c),
2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.14, 2.15
and 2.16 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.17(c) as though it were a Lender.

 

(II)           A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 2.14 OR 2.16 THAN THE APPLICABLE LENDER WOULD HAVE BEEN
ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT,
UNLESS THE SALE OF THE PARTICIPATION TO

 

71

--------------------------------------------------------------------------------


 

SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  A
PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 2.16 UNLESS THE BORROWER IS NOTIFIED OF THE
PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE
BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 2.16(E) AS THOUGH IT WERE A
LENDER.

 


(D)   ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE
OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER
AS A PARTY HERETO.


 


SECTION 9.05.  SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE BORROWER HEREIN AND IN THE CERTIFICATES OR OTHER
INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT TO THIS AGREEMENT SHALL BE
CONSIDERED TO HAVE BEEN RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE MAKING OF ANY LOANS
AND ISSUANCE OF ANY LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY
ANY SUCH OTHER PARTY OR ON ITS BEHALF AND NOTWITHSTANDING THAT THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY HAVE HAD NOTICE OR
KNOWLEDGE OF ANY DEFAULT OR INCORRECT REPRESENTATION OR WARRANTY AT THE TIME ANY
CREDIT IS EXTENDED HEREUNDER, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS
LONG AS THE PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY
OTHER AMOUNT PAYABLE UNDER THIS AGREEMENT IS OUTSTANDING AND UNPAID OR ANY
LETTER OF CREDIT IS OUTSTANDING AND SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED
OR TERMINATED.  THE PROVISIONS OF SECTIONS 2.14, 2.15, 2.16 AND 9.03 AND
ARTICLE VIII SHALL SURVIVE AND REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF THE
LOANS, THE EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT AND THE
COMMITMENTS OR THE TERMINATION OF THIS AGREEMENT OR ANY PROVISION HEREOF.


 


SECTION 9.06.  COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT AND ANY
SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE ADMINISTRATIVE
AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS,
ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.  EXCEPT AS PROVIDED IN
SECTION 4.01, THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN
EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF EACH OF THE OTHER PARTIES HERETO, AND THEREAFTER SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE
PAGE OF THIS AGREEMENT BY TELECOPY OR ELECTRONIC MAIL SHALL BE EFFECTIVE AS
DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


 


SECTION 9.07.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY

 

72

--------------------------------------------------------------------------------


 


AND ENFORCEABILITY OF THE REMAINING PROVISIONS HEREOF; AND THE INVALIDITY OF A
PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH
PROVISION IN ANY OTHER JURISDICTION.


 


SECTION 9.08.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED AT
ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET
OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER OBLIGATIONS AT ANY TIME OWING
BY SUCH LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER
AGAINST ANY OF AND ALL THE OBLIGATIONS OF SUCH PERSON NOW OR HEREAFTER EXISTING
UNDER THIS AGREEMENT HELD BY SUCH LENDER, IRRESPECTIVE OF WHETHER OR NOT SUCH
LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT AND ALTHOUGH SUCH
OBLIGATIONS MAY BE UNMATURED.  THE RIGHTS OF EACH LENDER UNDER THIS SECTION ARE
IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF)
WHICH SUCH LENDER MAY HAVE.


 


SECTION 9.09.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. 
(A) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.


 


(B)   THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)   THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 


(D)   EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01.  NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.


 


SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING

 

73

--------------------------------------------------------------------------------


 


DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.


 


SECTION 9.11.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 9.12.  CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION
(AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO ITS AND ITS
AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING ACCOUNTANTS,
LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM
SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL NATURE OF SUCH
INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL), (B) TO THE
EXTENT REQUESTED BY ANY REGULATORY AUTHORITY, (C) TO THE EXTENT REQUIRED BY
APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS,
(D) TO ANY OTHER PARTY TO THIS AGREEMENT, (E) IN CONNECTION WITH THE EXERCISE OF
ANY REMEDIES HEREUNDER OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR THE ENFORCEMENT OF RIGHTS HEREUNDER, (F) SUBJECT TO AN AGREEMENT
CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION, TO
(I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR
PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR
(II) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR
DERIVATIVE TRANSACTION RELATING TO THE BORROWER AND ITS OBLIGATIONS, (G) WITH
THE CONSENT OF THE BORROWER OR (H) TO THE EXTENT SUCH INFORMATION (I) BECOMES
PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION OR
(II) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
LENDER ON A NON-CONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE BORROWER.  FOR
THE PURPOSES OF THIS SECTION, “INFORMATION” MEANS ALL INFORMATION RECEIVED FROM
THE BORROWER RELATING TO THE BORROWER OR ITS BUSINESS, OTHER THAN ANY SUCH
INFORMATION THAT IS AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR
ANY LENDER ON A NON-CONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY THE BORROWER;
PROVIDED THAT, IN THE CASE OF INFORMATION RECEIVED FROM THE BORROWER AFTER THE
DATE HEREOF, SUCH INFORMATION IS CLEARLY IDENTIFIED AT THE TIME OF DELIVERY AS
CONFIDENTIAL.  ANY PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY OF
INFORMATION AS PROVIDED IN THIS SECTION SHALL BE CONSIDERED TO HAVE COMPLIED
WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE SAME DEGREE OF
CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD
ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.


 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-

 

74

--------------------------------------------------------------------------------


 

PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION
IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND
STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
AFFILIATES, THE CREDIT PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES) AND ITS SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

 


SECTION 9.13.  INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN, TOGETHER WITH
ALL FEES, CHARGES AND OTHER AMOUNTS WHICH ARE TREATED AS INTEREST ON SUCH LOAN
UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL EXCEED THE MAXIMUM
LAWFUL RATE (THE “MAXIMUM RATE”) WHICH MAY BE CONTRACTED FOR, CHARGED, TAKEN,
RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,
TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE
BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED
(BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER
WITH INTEREST THEREON AT THE FEDERAL FUNDS EFFECTIVE RATE TO THE DATE OF
REPAYMENT, SHALL HAVE BEEN RECEIVED BY SUCH LENDER.


 


SECTION 9.14.  USA PATRIOT ACT.  EACH LENDER THAT IS SUBJECT TO THE REQUIREMENTS
OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) (THE “ACT”) HEREBY NOTIFIES THE BORROWER THAT PURSUANT TO THE
REQUIREMENTS OF THE ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION
THAT IDENTIFIES SUCH PERSON, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF
THE BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY THE
BORROWER IN ACCORDANCE WITH THE ACT.


 


SECTION 9.15.  AMENDMENT AND RESTATEMENT.


 


(A)   ON THE EFFECTIVE DATE, THE EXISTING CREDIT AGREEMENT SHALL BE AMENDED,
RESTATED AND SUPERSEDED IN ITS ENTIRETY BY THIS AGREEMENT.  THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT (A) THIS AGREEMENT, THE NOTES DELIVERED PURSUANT TO
SECTION 2.09 (THE “RESTATED NOTES”) AND THE OTHER CREDIT DOCUMENTS EXECUTED AND
DELIVERED IN CONNECTION HEREWITH DO NOT CONSTITUTE A NOVATION, PAYMENT AND
REBORROWING, OR TERMINATION OF THE “OBLIGATIONS” (AS DEFINED IN THE EXISTING
CREDIT AGREEMENT) UNDER THE EXISTING CREDIT AGREEMENT AS IN EFFECT PRIOR TO THE
EFFECTIVE DATE; (B) SUCH “OBLIGATIONS” ARE IN ALL RESPECTS CONTINUING WITH ONLY
THE TERMS THEREOF

 

75

--------------------------------------------------------------------------------


 


BEING MODIFIED AS PROVIDED IN THIS AGREEMENT; AND (C) UPON THE EFFECTIVENESS OF
THIS AGREEMENT ALL LOANS OUTSTANDING UNDER THE EXISTING CREDIT AGREEMENT
IMMEDIATELY BEFORE THE EFFECTIVENESS OF THIS AGREEMENT WILL BE PART OF THE LOANS
HEREUNDER ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT.


 


(B)   NOTWITHSTANDING THE MODIFICATIONS EFFECTED BY THIS AGREEMENT OF THE
REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER CONTAINED IN THE EXISTING
CREDIT AGREEMENT, THE BORROWER ACKNOWLEDGES AND AGREES THAT ANY CHOSES IN ACTION
OR OTHER RIGHTS CREATED IN FAVOR OF ANY LENDER AND ITS RESPECTIVE SUCCESSORS
ARISING OUT OF THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER CONTAINED IN
OR DELIVERED (INCLUDING REPRESENTATIONS AND WARRANTIES DELIVERED IN CONNECTION
WITH THE MAKING OF THE LOANS OR OTHER EXTENSIONS OF CREDIT THEREUNDER) IN
CONNECTION WITH THE EXISTING CREDIT AGREEMENT, SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT IT IS UNDERSTOOD AND AGREED
THAT THE BORROWER’S MONETARY OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT IN
RESPECT OF THE LOANS THEREUNDER (INCLUDING ALL “OBLIGATIONS”, AS DEFINED
THEREUNDER) ARE EVIDENCED BY THIS AGREEMENT AS PROVIDED IN ARTICLE I HEREOF.


 


(C)   ALL INDEMNIFICATION OBLIGATIONS OF THE BORROWER PURSUANT TO THE EXISTING
CREDIT AGREEMENT SHALL SURVIVE THE AMENDMENT AND RESTATEMENT OF THE EXISTING
CREDIT AGREEMENT PURSUANT TO THIS AGREEMENT.


 


(D)   ON AND AFTER THE EFFECTIVE DATE, EACH REFERENCE IN THE CREDIT DOCUMENTS TO
THE “CREDIT AGREEMENT”, “THEREUNDER”, “THEREOF” OR SIMILAR WORDS REFERRING TO
THE CREDIT AGREEMENT SHALL MEAN AND BE A REFERENCE TO THIS AGREEMENT.


 


SECTION 9.16.  RESTRUCTURING ADVISOR.           THE BORROWER HEREBY AGREES THAT
IT SHALL ENGAGE ALIXPARTNERS (OR SUCH OTHER TURNAROUND ADVISORY FIRM AS SHALL BE
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND THE LENDERS) AS ITS
TURNAROUND CONSULTANT UPON THE REASONABLE REQUEST OF THE ADMINISTRATIVE AGENT OR
THE REQUIRED LENDERS.  ALL FEES AND EXPENSES OF SUCH TURNAROUND CONSULTANT SHALL
BE PAID BY THE BORROWER.

 

76

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

SELECT COMFORT CORPORATION, as a Borrower

 

 

 

 

 

By

/s/ James C. Raabe

 

Name:

James C. Raabe

 

Title:

CFO

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, individually and as Administrative
Agent and Collateral Agent

 

 

 

 

 

By

/s/ Patricia S. Carpen

 

Name:

Patricia S. Carpen

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., individually and as Syndication Agent

 

 

 

 

 

By

/s/ Lynn D. Simmons

 

Name:

LYNN D. SIMMONS

 

Title:

SENIOR VICE PRESIDENT

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITICORP USA, INC.

 

 

 

 

 

By

/s/ Sugam Mehta

 

Name:

Sugam Mehta

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By

/s/ Troy Jefferson

 

Name:

Troy Jefferson

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST CO.

 

 

 

 

 

By

/s/ Troy R. Weaver

 

Name:

Troy R. Weaver

 

Title:

Senior Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

A.  Existing Revolving Loan Commitments (pre-Effective Date)

 

 

 

Existing
Revolving Loan
Commitments

 

JPMorgan Chase Bank, National Association

 

$

21,600,000

 

Bank of America, N.A.

 

$

18,400,000

 

Citicorp USA, Inc.

 

$

16,000,000

 

Wells Fargo Bank, National Association

 

$

12,000,000

 

Branch Banking and Trust Co.

 

$

12,000,000

 

TOTAL

 

$

80,000,000

 

 

B.  Effective Date Commitments

 

 

 

Commitments

 

JPMorgan Chase Bank, National Association

 

$

14,850,000

 

Bank of America, N.A.

 

$

12,650,000

 

Citicorp USA, Inc.

 

$

11,000,000

 

Wells Fargo Bank, National Association

 

$

8,250,000

 

Branch Banking and Trust Co.

 

$

8,250,000

 

TOTAL

 

$

55,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.                          Assignor:

 

2.                          Assignee:

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

3.                          Borrower(s):

 

4.                          Administrative Agent:
                                          , as the administrative agent under
the Credit Agreement

 

5.                          Credit Agreement:       The Amended and Restated
Credit Agreement dated as of November 13, 2009 among Select Comfort Corporation,
the Lenders parties thereto,

 

--------------------------------------------------------------------------------

(1)                                  Select as applicable.

 

--------------------------------------------------------------------------------


 

JPMorgan Chase Bank, National Association, as Administrative Agent and
Collateral Agent, and the other agents parties thereto.

 

6.                                       Assigned Interest:

 

Facility

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans(2)

 

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                                   , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Credit Parties and their related parties or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

--------------------------------------------------------------------------------

(2)           Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

[Consented to and](3) Accepted:

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as

 

Administrative Agent and Issuing Bank

 

 

 

 

 

By

 

 

Title:

 

 

 

[Consented to:](4)

 

 

 

SELECT COMFORT CORPORATION

 

 

 

 

 

By

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3)           To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.

 

(4)           To be added only if the consent of the Borrower is required by the
terms of the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.

 

1.2.          Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

--------------------------------------------------------------------------------


 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy or electronic mail shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------